SERIEB N° 1427476

7102 KARDEX: 131536
"A: 6890. ;
CONTRATO DE LICENCIA PARA LA EXPLORACION ¥ .

EXPLOTACTON DE HIDROCARBUROS EN EL LOTE 174 :
Sou CELEBRAN DE UNA PARTE:

PERUPETRO S.A.

( ~_ : Yy°.
. TECPETROL LOTE 174 S.a.c.
~ CON INTERVENCION DE:
‘| TECPETROL INTERNACIONAL 8.1. yl

Y

4

\ oy
BETRERE LOCC EERIE EERO COE U SIO DS AUS ENTE RAR EEE

INTRODUCCION.~ =

~N
‘EN LA CIUDAD. .DE LIMA,. A 108 VEINTITRES. DIAS DEL MES DE oeTTEMERE ‘DEL-AaNo

co f DOs MIL ONCE, YO: RICARDO. FERNANDINI BARREDA, EXTIENDO CLA PRESENTE
ESCRITURA, EN LA ob INTERVIENEN, “DE CONFORMIDAD “CON LO DISPUESTO: POR Los *
ARTICULOS 27 ¥-54, INCISO H DEL DECRETO- LEGISLATIVO 1042.

COMPARECEN =

. EN ADELANTE’ PERUPETRO, CON REGISTRO. GNICO, DE. -CONTRIBUYENTE
“CON, Bowtcrzo EN ony. LUIS ; ALDANA . N® 320, SAN BORIA, LIMA
cnnnrn POR BON DOCTORR ISABEL MERCEDES: TTAFUR, ‘MARIN, QUIEN

EN :SU. CONDICIGN DE GaREWrE | GENERAL:

Y DE LA OTRA PART!

vo ~~
TECPETROL. LOTE (7.4 S.A.C. CON REGISTRO GNTCo DE CONTRIBUYENTE N*
20538490165, CON DOMICILIO EN JR. ‘GUILLERMO MARCONI 165, SAN ISIDRO, LIMA,
"PNSCRITA EN EL ASIENTO A00001 DE LA “PARTIDA REGISTRAL an 12582247 DEL
___ REGISTRO DE PERSONAS JURIDICAS DE LIMA, E INSCRITA EN ‘EL ASTENTO 90002 DE
LA PARTIDA REGISTRAL, Ne 12604852 DEL LIBRO DE CONTRATISTAS DE OPERACIONES
DEL REGISTRO POBLICO, DE HIDROCARBUROS, DEBIDAMENTE« REPRESENTADA’ POR SU.

APODERADO sEfioR Gurtizemo EMMANUEL MIRANDE, QUIEN MANIFIESTA’ ° "SER DE,

/ NACIONALIDAD ARGENTINA, DE. ESTADO CIVIL: SOLTERO, INGENTERO; “IDENT: ‘PICADO™
L .

CON CARNE DE EXTRANJERIA, N°, 000739335, ¥ UA SENORA ROSA Mania DEL CARMEN
x .

Com u

5 BL BANCO CENTRAL DE RESERVA DEL PERU aoe -

eee ne ea NN Sn RARSEESIASES OPRREEN

LUDOWIEG ALVAREZ CALDERGN, DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADA,
ABOGADA; DEBIDAMENTE TDENTIFICADA CON DOCUMENTO NACIONAL DE IDENTIDAD N°
08227090 SUFRAGANTE ELECTORAL, AMBOS AUTORIZADOS SEGUN PODER INSCRITO EN EL
ASIENTO A00001, DE LA PARTIDA N° 12582247 DEL REGISTRO DE PERSONAS
guRIDICAS DE LIMA; CON LA INTERVENCION DE: TECPETROL INTERNACIONAL -S.L.CON
DOMICILIO EN CALLE GARCIA DE PAREDES 94 uv MADRID, ESPANA, REPRESENTADA POR
EL SENOR DEBIDAMENTE REPRESENTADA POR SU APODERADO SENOR JOSE LUIS
LANZIANI, QUIEN MANIFIESTA SER DE NACIONALIDAD ARGENTINA, DE ESTADO CIVIL
CASADO, INGENIERO; IDENTIFICADO CON CARNET DE EXTRANJERIA N° 000568514 y
PASAPORTE Ne 8.502.667, Ye LA --SENORA ROSA MARIA DEL CARMEN LUDOWIEG
ALVAREZ CALDERON, DE NACIONALIDAD PERUANA,, DE ESTADO CIVIL CASADA, ABOGADA;
DEBIDAMENTE IDENTIFICADA CON DOCUMENTO’ Nacronan DE IDENTIDAD Ne 08227090
SUFRAGANTE ELECTORAL, AMBOS FACULTADOS SEGON PODER INSCRITO. EN EL -ASIENTO
A00001 DE LA PARTIDA REGISTRAL N° 11892677 DEL LIBRO'DE PODERES OTORGADOS
POR ‘SOCIEDADES CONSTITUIDAS O .SUCURSALES BSTABLECIDAS EN EL EXTRANJERQ DEL

REGISTRO DE PERSONAS JURIDICAS DE LIMA. =

Y EL*BANCO CENTRAL: DE RESERVA DEL PERG, CON’ DOMICILIO RN JR. MIRO QUESADA
441, LIMA, “REPRESENTADO POR ‘SU GERENTE --GENERAL. SENOR RENZO GUILLERMO
ROSSINI MINAN, QUIEN bawreresta, SER DE NACIONALIDAD PERUANA, pe’ ESTADO
CIVIL . CASADO, DE °--PROFESION POONOMISTA: DEBIDAMENTE IDENTIFICADO" CON:
DOCUMENTO NACIONAL DE TDENTIDAD’ N° 08727483 SUFRAGANTE ELECTORAL, Y POR su
GERENTE guRIDICO sENOR MANUEL MONTEAGUDO. VALDEZ, QUIEN MANIFIESTA SER DE

NACIONALIDAD, PERUANA,. DE. ESTADO’ CIVIL CASADO, . DE PROFESION -ABOGADO, |

DEBIDAMENTE. IDENTIFICADO CON pécummuns NACIONAL PE IDENTIDAD N° 10275927
SUFRAGANTE “ELECTORALS AUTORIZADOS CONFORME CONSTA DE LA coMUNICACTOR DE LA
GERENCIA GENERAL DE. ESTE BANCO No. 020-2011-BCRP DE FECHA 18 DE MARZO DE
2011 Y. POR ACTA.N* 4250, LA MISMA QUE CORRE INSCRITA EN EL ASIENTO Cc00059
DE” LA PARTIDA REGISTRAL N° 11014549, DEL REGISTRO DE PERSONAS “JURIDICAS DE.
LIMA; EN LOS TERMINOS Y CONDICIONES SIGUIENTES :

DoY FE DE _HABER IDENTIFICADO Ay LOS COMPARECIENTES Y- QUE _PROCEDEN CON

CAPACIDAD, LIBERTAD Y¥ -CONOCIMIENTO ‘SUFICIENTE DEL ACTO QUE. REALIZAN, QUE.

SON HABILES EN =n IDIOMA. CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE
FIRMADA Y.AUTORIZADA PARA Que SU, CONTENIDO SE-ELEVE A ESCRITURA .PUBLICA, LA
MISMA QUE ARCHIVO EN SU LEGAJO RESPECTIVO, ¥ CUYO TENOR ES EL SIGUIENTE:

MINUTA: =:
SENOR NOTARIO: RICARDO. FERNANDINI’ BARREDA

4 woe et

SERIEB NO. 1427477

ase usted extender en su Registro’ dé---Escrituras Piblicas, una de

RATO DE LICENCIA PARA LA EXPLORACION’ ¥ EXPLOTACION DE HIDROCARBUROS EN-

EL LOTE 174, cuya suscripcié6n ha sido aprobada, por Acuerdo de Directorio de

< é }
PERUPETRO S.A, No. 174-2010 de fecha 21 de Diciembre de’ 2010 y por ey
Decreto Supremo No. 044-2011-EM, publicado en el Diario Oficial zl Peruano

a el dia 27 de julio de 2011, que celebran de una parte PERUPETRO S.A., en
adelante PERUPETRO, con RUC No. »20196785044, con domicilio en Av. Luis

= Aldana N°? 320, San Borja, debidamente representada por, la Doctora Isabel
Mercedes Tafur Marin, identificada con Documento Nacional de Identidad No.

vst . 08203459, en su-condicién de Gerente General (e}, facultada ségiin poder
: adnscrito én el asiento Co00060 de la Partida Electrénica N° 00259837. ; y.

" ge Je otra parte TECPETROL LOTE 174 S.A.C. con RUC No. 20538490165, con
| ‘ ,

f

domi inserita en el

ilio en dr.- Guillermo Marconi 166, San/Isidro, Lima /

“| AsientoAo0001 ‘de 1a Partida Redistral No. 12582247 “del [Regietro de
{ .

Personas Juridicas de Lima, e Anscrita en el Asiento BOQOO1 de la’ Partida

‘Registral No. 12604852° del ‘Libro de Contratistas de oferactones del

Piblico de Hidrocarburos, debidamente . representada’’por.- su
1 ~

sefior -GUILLERMO EMMANUEL MIRANDE, quien manifiesta ser de

idad argentina, .de estado civil ‘soltero, ingeniero;/“identificado

interyvencién ad: “TECPETROL INTERNACIONAL 8.L.con_ Gomicilio, en ‘calle ‘carcia

de Paredes 24-1 Madrid.) Espafia 7"? representada por, el sefior. debidamente
represeéntada por su apoderado sefior JOSE LUIS LANZIANI, quien manifiesta
ser de _nacionalidad 7 argentina, «de . estado “eavil” casado, ingeniero;
; identificado con .pasaporte N° 08.502.667, .y . la sefork ROSA MARIA DEL
is CARMEN LUDOWIEG ALVAREZ CALDERON, is nacionalidad peruana, de estado civil

casada, -abogada; debidamente identificada con. Documento ‘Nacional ~ de
: Identidad .N° 08227090, .ambos. faciiltados segiin poder. “inectité en el“Asiento
; 7 400001 :de-la -Partida Reg: stral No. 11892677 ‘del “Libro de Poderes otorgados
por’ sociedades constituidas. ° sucursales lestablecidas’ en él _extranjero del
Registro. de Pérsonas, Juridicas. de Lima y el BANCO CENTRAL DE RESERVA DEL

~ PERO, con domicilio,en- oe, Mixé Quesada aad

44478

a - _ es

— _
DECIMA QUINTA CAPACITACION Y TRANSFERENCIA DE TECNOLOGIA ==
pecrMA SEXTA oe cESION ¥ ASOCTACION
Ea has
CLAUSULA DECIMA SETIMA CASO FORTUITO O FUERZA MAYO.
CLAUSULA DEctMaA OcTAVA CONTABILIDAD. =

CLAUSULA DECIMA NOVENA

CLAUSULA VIGESIMA —-~ a NOTIFICACIONES Y COMUNICACIONES

a CLAUSULA VIGESIMA~ PRIMERA SOMETIMIENTO A LA LEY. PERUANA’ Y SOLUCION DE
Net CONTROVERSTAS

ae ok CLAUSULA VIGESIMA SEGUNDA “sf TRRMTNACTON

ANEXO "A" pEscrrscréw DEL AREA “DE _CONTRATO

— =
ANEXO “BY * MAPA: DEL. AREA DE CONTRATO =

ANEXO "C-1" a "c-5" . CARTAS Plana “PARA EL PROGRAMA MINIMO,,
; TRABAIO : :
GARANTIA_CORPORATIVA:

PROCEDIMIENTO CONTABLE

““JUNIDADES DE TRABAJO EXPLORATORIO
LEQUIVALENCIAS: =

TECPETROL LOTE 174 S.A.c
CLAUSULA PRELIMINAR. - GENERALIDADES
I. Interviene PERUPETRO, en virtud de la facultad convedida por. “da: bey”

N° 26221, para celebrar al Contrato de Licencia para la Exploracién’ yu

™, Explotacién de Hidocarburos en.el Lote 174.
Ir. Los Hidrocarbuyos "in situ" son de propiedad del Estado. £1. ‘derecho’.

de propiedad’ sobre los Hidrocarburos extraidos es transferido por :

PERUPETRO al Contratista en la Fecha de Suscripcién, conforme. a lo.

estipulado en el Contrato y en él articulo 8°.de la Ley N° 26221.=

oo ’ Bl Contratista se obliga a pagar al Estado, a través de PERUPETRO,” “la: fs

regalia en efectivo: en ‘Tas condiciones y oportunidad estableci las cen

el Contrato.

III. De acuetdo con lo dispuesto en el articulo 12° -de la Ley...Né
el Contrato se rige porysel derecho privado -peruano, siéndolé

aplicacién los alcances del articulo 1357° del Cédigo Civil

Iv. Para todos los efectos relatives y derivados del Contrato, las partes
convienen en que los titulos de. las clausulas son irrelevantes para
la interpretacién del contenido de las mismas.s==s==s=ss=<s========

Vv. Cualquier referencia al Contrato comprende a-los Anexos. En caso de

i
discrepancia entre los Anexos y lo estipulado en el cuerpo del

Contrato, prevaleceraé este tiltimo.
CLAUSULA PRIMERA.- DEFINICIONES=
Las definiciones acordadas por las Partes en la presente cldusula tiénen
pox finalidad dar el significado requerido a los términds que se emplean en_

--@1 Contrato y dicho significado sera el tnico aceptado para los efectos de :

su interpretacién en la ejecucién del mismo, a menos que ilas Partes lo

acuerden éxpresamente por escrito de otra forma.

Los términos definidos y utilizados en el Contrato, sean en singular o en

plural, se escribiran con la primera letra en mayascula y ‘tendran los

siguientes significados: =

1.1 Afiliada
Cuaiquier entidad, euyo ‘capital accionario con derecho a voto sea de
propiedad, directa o indirectamente, en una proporcién . igual:. al
cincuenta. por ciento (50%) .0 mAs de PERUPETRO 6 del Contratista /d
cualquier. entidad. o persona. que “pea propietaria, directa o
indirectamente, del cincuenta por “ciento (50%) o mas del capital ;
accionario-con derecho a.voto. de. PERUPETRO o del Contratista;, 0 ©
‘cualquier. entidad cuyo capital ‘accionario ‘con derecHo. a voto sea de
propiedad, directa o indirectamente, en cincuenta por ciento (50%) o
mas del mismo accionista o accionistas que posea o posean, directa °

indirectamente, pa cincuenta por ciento (50%) o m&s. del capital

,accionario con derecho.a voto de PERUPETRO.o del Contratista. =

1.2... Afio==

Gregoriano, contado desde una fécha especifica.=s5%

1.3  °Area de Contrato===
. ~~

Area, descrita en -el Anexo “A” y- que se muestra en el Anexo “B",

denominada Lote 174,.ubicada en la Provincia de Atalaya de la Regién

Ucayali, con .una  extensién de déscientos, sesenta y tres mil

novecientos cuarenta’ -y tres punto .ochocientos cuarenta y. cuatro

hectéreas (263,943,844 ha) .

“EL Area de Contrato quedaré redefinida luego de: excluir. las areas de

las que haga suelta el Contratista, de- acuerdo a los términos = del

Contrato.

series NO. 1427479 - 44479

f

En caso de existix alguna discrepancia entre lo mostrado en*el Anexo
prevaleceraé el Anexo "A".

"Br" y lo descrito en el Anexo" "A",

Barril
os Unidad de medida de capacidad de los Hidrocarburos Liquidos

Fiscalizados que consiste en cuarenta y. dos (42) galones de los
Estados Unidos de América, corregidos a una temperatura de sesenta

grados Fahrenheit (60° FS, a presi6én del nivel /del mar, sin agua,....

barro u otros -sedimentos (BSaw) .
1.5 Btu= :
Unidad térmica - britanica..:Rl.° dalor requerido para /elevar las |,

ie a |

4 a :
temperatura de una libra .de agua, en -un’.grado Fahrenheit. » Ess

- equivalente a 1055,056 Jjoulés=
1.6 . Caso Fortuito o Fuerza Mayor’==
os , S@ entiende como tal; ent¥e. “otros “los = siguientes: incendios, :

temblores, f terremotos;.: - marémotos, Ss derrumbes, avalanchas, :

inundaciones, huracanes; ‘tempestades, explosiones, ‘actos -fortuitos’:

imprevisibles,  conflictos bélicods, ‘guerrillas, actos terroristas, ,

sabotaje, conmocién civil, ‘bloqieos;- demoras incontrolablés ~en. ‘el.°

\transgorte, huelgas, paros, . imposibilidad de * obtetér ys

Hyberlo previsto, facilidadés’ agfceadag para. él. transport.
zaciones,

riales, eqiipos \y servicios/ asi como las au

aprokaciones, -licencias y permisos: a cargo dé clas autoridadés (

mtes; oO cualquier otra gausa, _ya sea:similar o distinta de"

especificamente envumeradas aqui, que estén fuera del controy

no pudieran ser previstas °. que, habiendo sido previstas,

no pudierkn ser evitadas
1.7 Comité de Supervisié:
Organo ‘coriformado por las Partes, a través del cual PERUPETRO

verifica et cumplimiento Y¥ la—ejecucién del Contrato, cuya..

conformacién y atribuciones estan establecidas en la clausula sétima.

- i 1.8 Comité Técnico de Conciliacién==

6rgano no /permanente, ~ -formado para -‘pronunciarse . sobre las”
y@iscrepancias que surjan.en relacién con las Operaciones, el mismo :
f que se establecera dé dcuerdo’a lo. estipulado en’ el acapite 21.2 dei
_ Contrato,== os
“ 1.9 Condensados =
~ Hidrocarburos liquidos formados por ia’ . condénacién de- los. .

: ~
Hidrocarburos séparadés del.'Gas Natural, debido “a cambios en la *

~ presién y temperatura cuando el Gas Natytal- de los Reservorioses +

1.10

1.11

1.12

1.13

1.16--Dia ftii=

Y¥ fuera de ella en'cuanto resulte necesaric

) .

producido o cuando proviene de una o mas etapas de compresién de Gas

Natural. Permanecen liqguidos a la temperatura y presién atmosférica.

Condensados Fiscalizados:

Condensados producidos en'el Area de Contrato y medidos en ur Punto.

de Piscalizacién de la Produccién.

Contratist. _
TECPETROL LOTE 174 S.A.C., inserita en “el Registro Ptblico de
Hidrocarburos ene] Asiento A00001 de la Partida Ne 12604852 del

Libro de Contratistas.de Opefaciones.==

contrAto=
E1 presente acuerdo al que: han llegado las Partes, en el cual se
estiptlan los términos ¥ condiciones que se encuentran contenidos en
este documento. y en los anexos que lo integran, .comprende los

males a los que lleguen las Partes en virtud de este

acuerdos adic:

documento y las modificaciones que se hagan al mismo conforme a

ley.=

Declaracién de Descubrimiento: Comercial de Hidrocarburos =

Es la cominicacién escrita’del Contratista a PRRUPETRO S.A., mediante,”

“la cual. declara que ha realizado ¢1 descubrimiento de reservas de

Hidrocarburos, que en. opinién del -Contratista permite .su explotacién

comercial

Desarrollo:

Ejecgucién <de cualgquier.‘actividad apropiada para -Ja Produccién de

Hidrocarburos, tal como la.'perforacién, completacién y profundizacién

de. pozos, asi como el disefio, construccién e instalacién de equipos,

vtuberias, tanques de almacenamiento y otros medios ‘e instalaciones,

incluyendo ‘la. utilizacién de métodos de Producci6én aktificial y

sistemas de recuperacién primaria y mejorada, en el.Area de Contrato

tneluye la construccién:-del Sistema de, Transporte ¥, Almacenamiento,
de las instaiaciones del Punto de Fiscélizacién de 44 Producci6én, del
Ducto. Principal y-’de. ‘ser el caso, plantas-de destilacién primaria

pard‘la manufactura de productos a ser utilizados en Jas Operaciones

o. plantas de procesamiento de Gas Natural.=

Periodo- ‘de veinticuatro (24) horas que .se ‘inicia a 1As. cero. horas

(00+ 00) y termina a las veinticuatro horas (24s 00)

Ricardo FerAandin

1,18

Barreda

_ Planeamiento, ejecucién y ‘evaluaé

fe :
No 1427480
senIE - ; ~ 44480

~ — \

Todos lds Dias de lunes a viernes inclusive, sglvo los Dias que sean
en la ciudad de Lima,

declarados total o parcialmente no laborables,

por la autoridad competente.=

Délar 6 us$

Ducto Principal
Tuberia principal que el Contratista podra construir y operar Xx que

“partiendo del final del Sistema. de Transporte y Almacenamiento \

conduce los Hidrocazburos produg; dos del Area de\\contrato hasta un
ducto p: propiedad de terceros, ‘hasta: un “punto de venta o exportacién.o
hasta da Punto de Fiscalizacién: Ge: Ue \PYoduccién, sin -pérjuicio, de.
ser el caso, de la aprobacién dispuesta en el acapite 2.3, pudiendo
comprender “puntos de medicjén conectados a la tuberia, Areas de

almacenamiento y embarque réqueridos, tuberfas menores, estaciones de

carreteras de acceso
aoe i

y de mantenimiento y ealesquiera otras ainstalaciones que sean

{
bombeo 'o compresién,- sistema de_cominicaciones,

necesarias y requeridas* para:el ‘transporte de ‘Hidrocarburo’ en forma.
permanente y Jopbeeuna ; ineluyendo el disefio, construccién,

ntenimiento y equipamiento as todo-“lo antes mencidnado.’ E1 acceso
nicio del:

abierto para cualquier Ducto’ Prindiyal-‘sera desde :el#
. oR :

Exploraé én=
mide todd tipo’ de -estudios’.
tividades —

-geofisicos, geoquimicos ¥ txos, asi como. las

geolégicos,

dat ee
géofisicas, Wa. perforacién: de Pozos. Exploratorios y. demas’ actividades:

conexas necesarias para el descubrimiento . de Hidro¢arburos,

incluyendo la perforacién de Pozos Corfirmatorios para la evaluacién

de los Reservorios descubiertos.==

fy :
Desarrollo y/o Produccién

“ ,
Fecha de Inicio de la Extraccién Comercial=

Fecha de la primera medicién de Hidrocarburos en™un .Punto de

Fiscalizacién de la Produccién; que ‘da lugay al pago de la regalia,== ;
Para efectos de esta (Gefinicién noise consideran los .voltimenes j

préducidos en pruebas de formacién’ y produccién, a otros. fines que -

especificamente acuerden las Partes. Dichos voltimenes* estaraén afectos—
al. pago de regalias salvo que. no séan ‘domercializados. ae

fai

Fecha de Suscripcién:

1.25

1.27

‘bs32

El 23 de setiembre de 2011 fecha en que PERUPETRO y el Contratista, ——~

suscriben el Contrato, =

Fecha Efectiva===
Fecha en la que el Contratista deberaé dar inicio _a las Operaciones,

que sera establecida dentro de los sesenta (60) Dias a partir de la

Pecha ae) Suscripcién. =

Fiscalizacién===
Acciones que, conforme a los dispositivos legales y normas técnicas,
realiza OSINERGMIN (Organismo Supervisor de la Inversién en Energia y
Mineria) sobre las-..actividades de Exploracién y Explotacién

realizadas por el Contratista

Gas Natural=
Mezcla de Hidrocarburos que a condiciones iniciales de Reservorio se oy

fe ‘ . i 4
encuentra en éstado. gaseoso/.0 en disolucién con él Petréleo. C

Comprende el Gas Natural Asociado y el Gas Natural No Asociado.==

Gas\Natural Asociado

?

Gas Natural producido con los Hidrocarburos Liquidos del Reservorio.=

Gas Natural Fiscalizado

Gas Natural producido en el-Area de Contrato y inedido en “un Punto de

Fiscalizacién de la Produccién.=

Gas Natural No Asociad
Gas Natural cuya ocurrencia tiene lugar en un Reservorio'en el que, a . coon

condiciones iniciales, no hay presencia de Hidrocarburos Liquidos.==

Hidrocarburos= co =.

Todo ' compuesto organico, gaseoso, liquido o ‘sélido, que consiste

Hidrocarburds Fiscalizados
Hidrocarburos producidos en-el Area de Contrato y medidos en un Punto
de Fiscalizacién de la Produccién. =:
Hidrocarburos Liquidos
pet'rdleo, Condensados y.en general todos aquellos Hidrocarburos que
bajo condiciones. atmosféricas de temperatura y presién, sé encuentran
en-éstado- liquide en el. lugar de su medicién incluyerido aquellos
Hidrocarburos que se encuentran en estado Lsquido a una temperatura

mayor a la temperatura atmosférica.

Hidrocarburos Liquidos Fiscalizados=

Hidrocarburos Liquidos producidos.en ‘el Area de. Contrato -y~medidos.en

un Punto de Fiscalizacién de la/Produccién

Ley N°. 26221= 5

Lima”

io. de

serie N° 1427481

Texto nico Ordenado- de la Ley N° 26221, (uey Organica de
Hidrocarburos, , , aprobado por Decreto Supremo N° 042-2005-EM

1.34 LGN o Ligquides del Gas Natural
. Hidrocarburos liquidos obtenidos del Gas Natural compuestos por

-mezclas de etano, propano, butano y otros Hidrocarburos/fias pesados, =

De recuperarse etano, este sera considerado como LGN.

1.35. LGN Fiscalizados o Liquidos del Gas Natural Fiscalizados

Liquidos del Gas Natural medidos en un Punto de Fiscalizaci6én de la

Produccién. =

[<) Berfodo ¢ontado’ SS paxtir de cualquier Dia dé un mes. calendario que
of / termina el Dia anterior al mismo Dia del. mes calendario siguiente o,

_ en cago. de Yio existir éste, el~Gltimo:Dia.de: dicho mes.==

(sef).Une-(2)

i é
gas necesario para llenar un espacio de Jun (apie chbico a.14. 6955 4

Mil

(1000) pies cibicos estandar

libras pee .pulgada cuadrada. de -presién: absoluta ai cuna “temperatura
a aie

}

se de’ Besenta grados Fahrenheit (605.9R)%:

i
pos
eo

PERUPETRO\y el Contratista
; P Yo ;
1.40. PBRUPETRO===

PERUPETRO S.A., es la Empresa Estatal de“Derecho Privaad del Sector
‘Bnergia-y Minas, creada por la Ley Ne 26221. = =
1.41 Petréleo=
: Hidrocarburos” que a -condidiones iniciales dé présién-y temperatura de
Reservorig se encuentra en estado liquido y que nayormentie se
mantiene en estado liquido en condiciones atmosfériéas; no -incluye ;

Condensados, Liquidos de Gas natural. o Gas Natural Licuado. :

1.42 Petrdéleo Fiscalizado=
Petréleo producido en el Area de Contrato y medido en un ‘Punto de
Fiscalizacién-de la Produccién,==

1.43 - Petréleo Pesado=
Hidrocarburos Liquidos,, que por su densidad y viecosidad | ‘requiéren

‘para su Explotaci6én el empleo de métodos no. convencionales’ Vi; que,

para su transporte, requieren procesos de calentamiento wu otros

i oe .
procedimientos, excluyendo la mezcla con Petréleo producido en el -

mismo Yacimiento, que dé como resultado Petréleo liviano.=

1.44 Pozo Confirmatorio

Pozo que se perfora para evaluar los Reservorios de Hidrocarburos

descubiertos

1.45 Pozo de Desarrollo

Produccién de los Hidrocarburos

Pozo que se perfora para la
i

descubiertos.

1.46 Pozo Exploratorio: =

Bozo. que ~se perfora con el propésito de descubrir. un nuevo
aR in

Reservorio, asi como les pozos que se perforan en lds. culminaciones

estructurales que se encuentran geolégicamente separadas de la parte

de la misma estructura previamente invéstigada.

1.47. Produccién: = =
Todo tipo de actividades en el Area de Contrato'o fuera de ella en lo
que resulte necesario, cuya fifalidad sea la extraccién y manipuleo.
de Hidrocarburos del Area de Contrato, .y.que incluye la operacién y : -
reacondicionamiento de pozos, instalacién y operacién de equipos,

-. “fuberfas, Sistema de Transporte. y Almacenaniento, Ducto... Principal, 7

tratamiento..y medicién de Hidrocarburos y todo tipo de métodos de’

recuperacién primaria y mejorada

1,48 . Punto de EAscelizacién de la Prodyccién=

“ubicadds por acuerdo de las Partes fuera ‘de ella, donde se. realizan /

las mediciones y determinaciosies volumétricas, determinaciones del

contenido de. agua .y.:sedimentos. y .otras ‘mediciones, a fin de

establecer él volumen y-calidad de los. Hidrocarburos Fiscalizados, de

acuerdo.a las reépectivas normas AGA, API y ASTM.

1.49. Resérvorio:

eo ia
Estrato o estratos ‘bajo la superficie y que .forman parte de un
“Yacimiento, que estén -produciendo o que se haya probado que sean oy

capaces de producir Hidrocarburos y que tengan un ‘sistema. comin’ de

presién en toda su extensién.

1.50 Sistema de Transporte y Almacenamiento:

. s
Conjunto: de tuberias, estaciones de. bombe6é,.éstaciones. de compresién,

tangues’ de almacenamiento;.:. “instalaciones fluviales, ‘sistemas de

“entrega, caminos, “dem4s instalaciones -y :todo\.otro medio. necesario -y.

“Gtil. para. el ‘transporte. de: los Hidrocarburos producideos en‘ el’ Area de ae

Cc, f
senigB NO 1427482 7 ||

a N\

Contrato ‘hasta up Punto de Fiscalizacién de la Producci6én, hasta el
Ducto Principal 66 hasta un aucto de /Lexceros incluyendo el diseio,

construcci6én, mantenimiento y equipamiento de todo lo antes

mencionado

1.52 Subcontratista
Toda persona natural o juridica, nacional o extranjera; contratada.

por el contratista para prestar servicios relacionados con las

{ Operaciones.==

i 2.52 Supervisién=

“1.53. Tributos=
/ *s . Comprende impuestos, . contribuciones~ ‘y tasas, conforme a lo

a establecido en el Cédigo Tributario
‘ cus 1,54" Unidades de Trabajo Beploratorio’ (UTE)'==:

se indican en el’ Programa “edi de Trabajo:

Vigencia del Contrato=:

PERUPETRO\ autoriza al Contratista la» réalizacién ae" las operaciones, »

de. acterdd con lo establecido en la- Ley’ Ne=26221, la législadién.

aa pertinente y las estipulaciones del Contrato, con el objeto comin de

_ Bi ;

descubrir y producir Hidrocarburos en el Area de Contrato.

2.2 El Contratista terdra el derecho de. propiedad sobre tos; Hidrocarburos
extraidos en el Area de Contrato, de conformidad con lo establecido

en el numeral II de la clausula preliminar.====

po ~ ? 2.3 El Contratista ejecutaraé las Operaciones. de acuerdo a los términos
Q que se estipulan en el Contrato y las llevaraé a cabo, directamente o”

\ a través. de Subcontratistas’ En’ caso de operaciones de campo fuera
ra aprobacién de PERUPETRO. =

del Area de Contrato se requer:

2.4 _PERUPETRO ejerce la Supervisién de acuéxdo | a ley-y.de sontormidad con.

“el Contrato.

_ 2.5 Los ‘representantes de -PERUPETRO realizarén la Supervisién en
cualquier momento, previa notificacién, debiendo identificarse y
estar autorizados para tal funcién por PERUPETRO. El Contratista ~-

/ proporcionaraé ‘todas las facilidades, que xazonablemente estén a su
aleance en sus Operaciones, a fin de que diches representantes

) -“puedan ‘cumplir su’misién, la que ser& llevada a cabo de modo que no

interfiera con éstas. =

Los gastes y costos correspondientes a los representantes de

PERUPETRO serdn de cuenta y cargo de PERUPETRO,

2.6 El Contratista broporcionara y ser&é responsable de todos los recursos

técnicos y econémico financieros que se requieran para la ejecucién _

. de las Operaciones. =

CLAUSULA TERCERA.-. PLAZO, CONDICIONES ¥ GARANTIA:

3.1 El plazo para la fase de exploracién por Hidrocarburos es de ‘siete

(7) Afios ,| ©2 que se puede extender de acuerdo-a ley. Este ‘plazo~se D>
cuenta a partir de la Fecha Efectiva; salvo que de conformidad con, lo
establecido en otras estipulaciones del Contrato,. varie’ dicho plazo.= ee
El plazo para la. fase de explotacién de Petréleo, es el que reste AO
después ‘de terminada. la fase de ‘exploracién hasta completar. el plazo

de treinta (30) Afios{ contado. a partir de la Fecha Efectiva, a menos

que de conformidad ton.lo establecido en otras estipulaciones ‘del

Contratc, varie este plazo.

i [Bl plazo para la fase de explotacién de Gas Natural No-Asociado y de

“Gas Natural” No Asociado y dondensados; es el'.que reste después de y

oo terminada la fase de exploracién hasta completar el plazo de cuarenta
(40) Afios, contado. a partir de la Fecha Efectiva, a-menos que de

conformidad con lo establecido en otras © estipulaciones. del Contrato,

varie este plazo. =

3.2 La fase de exploracién.se divide en “5” perfodos

pal \ E _

Subacapite Periodo Duracién de:
3.2.1 Primer Doce (12) Meses ‘contados a partir de. la a “
_ Periodo Fecha Efectiva. = =: '
63.2.2 “segundo: Dieciocho (18) Meses | contados a partir de
Periodo  |ia terminacién del” plazo “séfialado’ en el ;

subacépite 3.2.1. =

3.2.3 Tercer-. |Dieciocho (18) Meses. contados a-partir- de

Periodo la terminacién” del plazo .sefialado en. el

trabajo, ‘podra vextender. dicho periodo hasta por un ma: ino, ade seis

eal
Sind
0
~

——-—-- ‘
subacaépite 3.2.2, =

Dieciocho (18) Meses contados a partir de

la terminacién sel | “plazo sefialado en el

subacdpite 3.2. 3. = =

3.2.5 Quinte Dieciocho (18) Meses contados a partir de

Periodo la..terminacién del plazo sefialado en el

: i . subacdpite 3.2.4 =

Durante | la fase de exploracién el ‘Contratista ee Pasar al~

siguiente periodo siempre que comunighe: z a .PERUPETRO con treinta (30).

Dias de anticipacién al vencimiento. de un période” en curso, su

imtencién de.continuar con el siguiente periodo, y en tanto que el
éontratista no haya incurrido en la causal de. terminacién prevista en

el subacaépite 22. 3.1, La, texminacién por. dicha causal da “lugar a

la correspondiente ejecucién de “la fianza.

3.4 “SE durante cpalquiera dé los periodos Andicados en el acépite.3. 2, el

Contratista se viera impedido, por. razones técnicas” o econémicag’

debidamente sustentadas, de concluir el respectivo programa minimo de

Meses,. siempre y--- cuando Taba soteicae la

(30). pias al vencimiento~ dé1 pertody: en “curso
que sudtenten la solicitud: hays 5
“por. PERUB ETRO. ‘En! este caso, el Contratiata antes del veneimiento del
“periods: curse, ’ presentara una’ nueva fiakiza oO prorrogaré la
or “el nuevo plazo_ establecido _conforme a-los requisitos
n el a@pite 3.10. En el /caso que las extensiones

existente, é

estipulados
otorgadas extingan el ‘plazo del Gltimo periodo @e la ‘fase de
exploracién y™ el Contratista’ \\decida continuar con los~ ‘trabajos
exploratorios, las obligaciones de dicho periodo se cumpliraén en una

extensién de la fase de exploracién a ser “acordada por las Partes, de

acuefdo a ley. ==

. : wa
‘Luego dél. cumplimiento del programa minimo de trabajo’.del periodo en

curso, dentro del plazo correspondiente establecido .en ek acapite
3: on de haber hecho uso de la extension” aque’ se refiere el: parrafo oa
‘antérior, de ser 61 “aso, y siempre que.el.trabajo haya consistido en *
la perforacién de por lo menos un “Pozo Exploratorio,- el Contratista
podra solicitar la aprobacién de PERUPETRO de un plazo ‘extragrdinario

de hasta seis (6) meses para reevaluar . toda..-la “infornacién yo

/

/ 5
Yesultados obtenidos hasta el periodo-en curso, con la finalidad de

realizar un estudio para poder tomar la decisién de pasar al

siguiente periodo, =
as aprobaciones’ a que se refiere este acdpite, serdn otorgadas a

eriterio de PERUPETRO.

La fase de exploracién podra continuar, a eleccién del Contratista,
después de la Fecha de Inicio de la Extraccién ‘Comercial hasta el

vencimiento del plazo de esta fase, que se indica en el acapite 3.1.

En dicho caso, la exoneracién de tributos contemplada en el acapite
10.3..regira- hasta el vencimiento de la fase de ‘exploracién, mientras

que el método ide amortizacién lineal referido en él acdpité 9.6 se

aplicara desde la Fecha de Inicio d@e- la Extraccién Comercial,

conforme a ley.
En caso que el Contratista realice un. descubrimiento o
descubrimientos de Hidrocarburos durante cualquier periodo de\la fase
de exploracién, que no .sea comercial sélo por razones de. transporte,
podra solicitar un periodo de retencién, de hasta cinco (5) Afios, por

el Yacimiento o Yacimientos descubiertos, con el propésito de hacer |

factible ‘el transporte de la:produccién.

El derecho de™ retencign estara sujeto, cuando menos, a que concurran

los siguientes requisitos: : =
a) Que el ‘Contratista pueda demostrar. a‘ satisfaccién de PERUPETRO,
que los voltimenes de Hidrocarburos ‘descubiertos en’ él Area -de
Contrato ..son insuficientes para. justificar “ ecoaémicamente la

construccién-del Ducto Principal; =

~b) Que el conjunto de descubrimientos en Areas contiguas:- mas las del

Contratista, es insuficiente. para justificar econémicamente la

construtcién de.un ducto principal; y, =
c) Que e] Conttatista demuestre, sobre una base econémica, que los -
Hidrocarburos. descubiertos no pueden ser transportados Besde™ el

Area de Contrato aun lugar para su domerciaVidacién/ por ningin

“nedio de transporte. =
En caso que el Contratista realice un descubrimiento. de Gas Natural
No Asociado o de Gas Natural No Asociado yCondensados. durante
cualquier. periodo” de ia. fase de exploracién,  podra: solicitar un
periodo de, rétencién, de hasta: diez (10) -Afios,” por..el Yacimiento o
' Yacimientos descubiertos,:con el propésito de desarrollar el mercado.
“En caso que el: Contratista’ realice un descubrimiento de Petréleo y un
descubrimiento de “Gas Natural © “No Asociado, 0. deGas. Natural No-

~-.. SERIEB N° 1427484

Asociado y Condensados durante cualquier periodo de la fase de
exploracién, y se presenten los casos descritos en los acapites 3.6 y
3.7, ©1 Contratista podra solicitar un perfodo de retencién para

Petréleo y otro :para Gas Natural No,/Asociado o Gas Natural No.

Asociado y Condensados, para los fines indicados~¢n dichos ac&pites.
3.9 El periodo de retencién, al que se refieren los acdpites 3.6 y 3.7,
“ extiende el plazo del Contrato yor un tiempo igual al del periodo de

{ retencién otorgado por PERUPETRO.
7 _ El pericdo de retencién ‘constara por escrito.. Para este efecto, el

~ Contratista presentara una olicitud a PERUPETRO; acompafiando

oN

Accumentaci6én de sustento e incluyendo un cronograma de actividades a

realizar: Semestralménte, a partir del. inicio del periodo de
; Fétencién y por el Eiempo que demore este, el] contratigta esta

oe opligado ae _presentar un informe. de avance del cronograma y

cumplimiento de los requisitos establecidos en: el. acaépite 3:6. <5
termina la” ‘fase . de

:€on el inicio del periods de. reténcién’ \
ns f 7 a
‘exploracién. ( la “Declaracién de -Descubrimi, nto, Comercial:

Hi@rocarburos en dicho periodo, sé ‘:dara&:inicio™a la fase

. Kprotacion. =

«LQ “El Contrathsta debera garantizar el cumplimiento idel programa minimo
de trabajo Ye cada uno de los” “periodos de la‘ fase ‘de ‘exploracién, de
acuerdo al previsto por los. acépites 3.2 y 4-6, mediante una sola .

¢ -fianza- soli daria, sin  beneficio de excusién, incondicional,

irrevocable vide realizacién automatica ‘en el Peri, “emitida por una ;
entidad del sistema financiero depidamente calificada y domiciliada
en el Pera y aceptada por PERUPETRO. A solicitud de. PERUPETRO, el
Contvatista ouskicuira - cualquier. fianza ‘entregada debiendo cumplir
con presentar wa nueva fianza dentro del plazo de. ‘quince (15) Dias

Gtiles siguientes ala fecha de recepcién por ‘el Contratista. de la
aay meee

solicitud de PERUPETRO :

an El. monto de la fianza para ei programa minimo-de trabajo de’ éada uno L

de los periodos de la fase de exploracién es el: que apavece’ indicado ~

eh los Anexos "C-1" al "Cc-5", que es el resultado demult: plicar la:

equivalencia en délares que, para este efecto se establece en: er
- oy ve

|
|

aAnexo “F", por el niimero de Unidades de Trabajo Exploratorio que

corresponde para cada periodo, segtin el aca&pite 4.6. ==:

- pa fais < !
Las fianzas se emitivan, para cada programa minimo de trabajo con la’

forma indicada en los Anexos "C-1" al "C-5", segtin corresponda.
Las fianzas para el programa minimo de trabajo de cada uno de los
periodos de 14 fase de exploracién segin el acépite 4.6, serdn
éntregadas ‘a PERUPETRO antes del inicio de cada perfodo; en caso
contrario, sera de aplicacién el subacdpite 22.3.3. La range

correspondiente al programa minimo de trabajo del primer periodo sera

entregada en la~Fecha de Suscripcién. =
Las..fianzas, en caso de prérroga de los plazos de los periodos de la
fase “de exploracién, deber4n ser sustituidas o prorrogadas por el
Contratista, antes dé} inicio de la prérroga corkespondiente. En caso
contrario, quedara sin.efecto 1a 4probacién otorgada por PERUPETRO a

la prérroga solicitada por el Contratista. = =

La.fianza para el “programa minimo de trabajo de cada periodo de la
fase de exploracién, se mantendra& vigente durante un plazo que exceda

en treinta (30) Dias Gtiles al plazo de duracién de dicho periodo.

-\ En caso, que. alguna de las fianzas.que haya entregado el Contratista

no $¢€ .mantuviera vigente. por el plazo establecido, éste gebera
cumplir gon entregar una nueva fianza o prorrogar la existente,

dentro del plazo de quince (15) Dias Utiles siguientes a la.recepcioén

por el Contratista dela motificacién de PERUPETRO- En caso.

contrario, seraé de aplicacién el subacdpite 22.3.3.

Cumplida la obligaci6n, “garantizada por cada fianza,. PERUPETRO

procederaé “inmediatamente a devolver al fiador, a. través. del

Contratista, la. fianza cortespondiente.

La ejecucién de cualquier fianza tendra el efecto de extinguir. la’

obligacién: del Contratista.de llevar a cabo el programa minimo de

trabajo, sin perjuicio de la aplicacién de .lo dispuesto en el

subaépite 22.3.1. =
? :
Interviene TECPETROL INTERNACIONAL S.L.:, para efectos de otorgar la

garantia corporativa que aparece como el Anexo “Dp”.

La garantia .corporativa subsistira mientras sean exigibles las

obligaciones del Contratista comprendidas en: el. .Anexo “D". Sera de

aplicacién.el. subacdpite 22.3.5, 08h producido algin hecho, previsto en

dicho ‘acdpite, el Contratista no. cumplé.. con sustituizla en un, plazo"

inSximo de quince: (18), i:

Dias: “Utiles siguientes: a. la recepeléa® por el..

KY

4.1

FZ

LAUSULA cuaRta.-, EXPLORACION =

22.3.3.

serieB N@ 14274857 AX

‘Contratista de la notificacién .de PERUPETRO requiriendo la

seen

sustituci6én, sss=sses=

EY Contratista iniciarAé las actividades de Exploraci6én a partir de la

Fecha Efectiva. = ands f
El Contratista podré hacer suelta de la totalidad--del Area de

sancion ( (alguna, mediante: hotificacién a.

Contrato sin lugar a

PERUPETRO con una anticipacién no menor de treinta (30) Dias, siempre
Yy cuando haya dado’ cumplimiento al programa\ minimo de trabajo del

periodo ‘de la fase ‘de exploracién que se encuentre en curso. =

En caso que e el Contratista hiciera suelta total del Area de.Contrato,

la abandonaxa o dejara vencer el plazo del periddo’ en -curso‘antes. de.

dar cumplimiento ‘al correspondiente programa. minimo de-trabajo,. sin

meédiar xazones técnicas aprobadas por PERUPETRO,: ést: jecutara ola:

fianza, Asin -perjuicio. de aplicay IG~ estipulado. en ‘el subacdépite

El“Centratista podré hacer steltas parciales ‘del’ Area de“ contxato
mediante notificacién a PERUPETRO con una vanticipaci6én ne menor de

tpeinta. (30) DEBS: sin hagar a sancién igen, at gheeeuas ello “

| trabajo. dei periodo de la fase de exploracié6n’ que ae"

i

artes dejaran ‘gonstancia mediante acta delcémi

‘de ‘Sipervisién *

de." lal \ areas de las que ‘haga suelta el Sontratista. 4

El Con atista podraé continuar haciendo” uso de- Ja superficie, de las

areas’ de\ las que haya hecho suelta, en. las que hubiera cohstruido

instalaciones que tengan relacién con as Operaciones. =

Durante ‘la ejecucién del Contrato se efectuarén sueltas de la manera

siguiente: ee os

a) Por Yo menos veinte ‘por ciento (20%) del Area de Contrato original.
al. término del tercer periodo descrito en el subacaépite 3.2.3 y
por lo menes el treinta por ciento (30%) del Area de Contrato”

~. original al. término del quinto’ periodo Gescrito en el subacdpite .

3.2.5. ,

}
b) Al final del iquinto perfodo descrito en el: subacapite 3.2.-5., el

contratista adbera haber: realizado la suelta de..por. lo !menos e1

cincuenta por’ ciento (50%)* del Area.- Contrato. ‘ondginal,
incluyendo para este fin la suelta realizada~séegtr ao. establecico. :

en el literal a) artérior, a menos que él ‘Contratista® coniprométa

en forma expresa actividad exploratoria, conforme a lo establecido /

c) Al término de la fase de exploracién, el Contratista podra

en el literal c) siguiente. =

mantener el] Area de Contrato de la que no hubiéra hecho suelta, no
comprendida en- el literal d) siguiente, para lo cual deberad

comprometerse a perforar un (1) Pozo Exploratorio cada dos (2),

d) En caso que el Contratista décida no continuar realizando el

é trabajo exploratorio descrito en el literal c), o en caso de

incumplimiento de dicho compromiso, y sin perjuicio de la
aplicacién de las estipulaciones—-contractuales reSpectivas,, ”

mantendra sélo los.-Yacimientos descubiertos, m&s_ una Area”

circundantée de cinco (5) kilémetros, hasta el limite delArea de

a Contrato. = <
4.4 Para efecto del-acaépite 4.2 ‘se. ha dividido el Area de Contrato en

parcelas rectangulares, hasta donde ha sido posible, de una extensién

cx Ge. veinte mil hectéyeas’ (20,000.00 ha) y donde. no, on area

diferente. No es necesario/que las areas de las que haga ‘suelta el

Contratista sean contiguasy~
4.5 - Cualquier area de la que haga suelta el Contratista, incluyendo los
\

~ vacimientds que Se encuentren’dentro dela misma, révertira al Estado )

sin costo alguno para éste ni-para PERUPETRO. =
4.6 “Bl programa minimo de. trabajo. para dada uno de los perfodos. de la.

comprende lo siguiente:

wet ; . \

y
fase de. explorac

7 = 7

Subacdpite Periodo - - Aetividad
1 4.6.1 Primer Periodo |24 UTE 0’ Reproceso e interpretaci6n
/ “ “| de 200 km sismica 2D y Evaluacién -
4
. G&G con la informaci6én existente.
WA Informe ‘de Evaluacién. . *

f \
4.6.2 Segundo Periodo’|170 UTE o .Registro-e interpretacién

dei50 km-de sismica 2D. Evaluatién

‘ —~ G&G -y. definicién de leads y/o a

prospéctos. Informe de Evaluacién.

. 426.3) Tercer..Periodo']165 UTE. o Perforaci6n de “1..pozo
+ oo : exploratorio hasta’ 1,500. metros “o| . asd

50 metros en la formacién Noi.

SERIEB N@/ 1427486 __ 44486

a . of - i mn

4.6.4 : Cuarto Periodo |165 UTE o -Perforacién de 1- pozo
exploratorio hasta .1,500 metros o

fo “|s0 metros en la formacién Noi.
4.6.5 Quinto Periodo.}165 UTE. o |Perforacién de 2 pozo
exploratorio hasta’ 1,500 metxos o

ra 50 metros en la formacién Noi.

Para el cumplimiento de las obligaciones. descritas en el presente
if

acdpite, se tendr& en cuenta lo siguiente: =

a) En el caso del registro de lineas sismicas 2D, les kilémetros

. correspondientes seryan contados desde el punto de disparo dinicial

i. hasta el ‘punto | de disparo final.de cada linea sismica. =

Ed ¢€1 caso ‘del registro de ‘Lineas sismicas 3D,

cuadrados ser&én determinados por el Area de superficie. ,cubierta:

™ por el programa ejecutado. =
~ 5 b) ‘Lad Unidades ‘de Trabajo Exploratorio a que~be refiere: el “presente
. ac&épite seran ~ ~cumplidas de conformidad gon la ‘tabla de

equivalencias establecida en el Anexo "F".
En ‘caso. de petforactéa de Pozos Exploratortos, .

Bar

ini §
Lima

Seran detdrminadas conforme al Anexo. "F", sobre la: Be ase “de la
rencia entre la profundidad final alcanzada ye la profundiada

mand

el
Notario‘de

el ~ “inicio de cad@ .periodo “de la fase de explofacién el

de Trabajo Exploratorio © cpinprometidas para “dicho
egetogo. BL Contratista Yaeberé comuii che 2 PERUPETRO cualquier
modificacion "gel contenido de dicho ‘programa! antes: de su

ejecucién, mediante un informe técnico de sustento,

c

4.7 Los Pozos Exploratorios que se perforen en 2 Gumplimiento del programa

minimo de trabajo a que se refiere el acdpite a, 6, se considerarén

perforados y, en consecuencia, la obligacién del Contratista

cumplida, cuando’ se alcance una..profundidad vertical (TVD) minima,

™ eStablecida en-los programas”minimos de trabajo, medida desde la mesa

objetivo mas profunda que. acuerden las Partes antes: de!
~ perforacién de cualquier Pozo Exploratorio. = Zea:
ay

—_ Exploratorios que’se ejecute en cumplimiento de “tos programas. minimos..

‘los kildémetros

Contrat sta Gekera-comunicar a PERUPETRO el progemng de aa

rotaria, o un minimo de. cincuenta (50) metros dentro de ja formacion:
diciar la

7 :
Asimismo, si durante la perforaci On de. cualquiera de jos Pozos
de trabajo, referidos en el acdpite 4.6, se presentasen problemas
i

insuperables, de -tipo geolégico o mecanico,! el Contratista podra

solicitar dar por cumplida la obligacién de perforaci6én, mediante un

informe técnicoy de sustento, sujeto a la aprobacién de PERUPETRO.
4.8 En caso gue el Contratista decida efectuar una Declaracién de
Descubrimiento Comercial de Hidrocarburos, debera notificar dicha
declaracién a PERUPETRO adjuntando la justificaci6n técnico econémica
correspondiente, y presentar dentro de los ciento ochenta (180) Dias
posteriores a dicha declaracién, un "Plan Inicial de Desarrollo" para

viabilizar la Explotaciénm del descubYimiento de Hidrocarburos, que

debera incluir, entre otros, lo siguiente: =:

SS, a) Byaluacion e interpretacién geolégica de todos los reservorios,

suj etos a desarrollo, =

b) Caracteristicas fisicas y  quimicas ‘de los Hidrocarburos

descubiertos y porcentaje de productos asociados e impurezas que

éstos contengan. = a

c)- Estimacién de reservas probadas, probables y posibles, incluyendo s

paraémetros.de roca -y. fluido. utilizados para~-los estimados:

Perfiles dé.produccién estimados, durante ‘la. Vigencia del Contrato

para el'o.los reservorios.. =
d) Cronograma ‘de desarrollo,~adjuntando el nimeroestimado -de Pozos
L de. Desarrollo -y. ‘su ‘capacidad productiva,. asi como. de ‘ pozos

inyectores de agua y gas de ser el caso.

e) Sistema dé Transporte y Almacenamiento y Puntos de Fiscalizacién

de la’ Produccién proyectados. De -ser

separacién o-upgrading, ==

{ £) Ducto Principal proyectado, de ser“€l caso.

g) Medidas de’ seguridad y Socio-ambientales, =
h) Cronograma general tentativo de todas. jas’ actividades a

| -e@jecutarse.

i) Fecha estimada en ‘el’ que tendré lugar la Becha de Inicio de la

Extraccién Comercial.

j) Evaluacién: econémica, incluyendo precios de los hidrocarburos y
costos de produccién y operacién, correspondiente al escenario. mas

( probable, y escenarios alternativos relevantes. Se debe -incluir
las invérgiones, | gastos y  costos especi£itos estimados de la

Explotacién der Descubrimiento Comercial asi como cualquier otra

informacién que “el Contratista consid e-apre jada.
eu ere. aprop: :

caso, “plantas “de

seniew N° 1427487 A44gy

PERUPETRO deberé. indicar al Contratista sus
Inicial de Desarrolio" dentro de los sesenta (60) Dias siguientes de

haberlo xecibido,. pudiendo objetar la Fecha de Fricio de, la
En

comentarios al "Plan

/ Extraccién Comercial si la misma no es *azonapTemente adecuada.

caso} de discrepancia sera de aplicacién lo dispuesto en'jel acdpite.

21.2.

4.10 Si el Contratista efectia una _Reclaracién de Descubrimiento Comercial |

de Hidrocarburos, estara obligddo a iniciar el Desarrollo dentro se
los ciénto ochenta, (280) Dias siguientes ai vencimiento. del “plazo de-
Sesenta {60) Dias indicado en el acdépite 4.9 del Contrato. <=

o La Declaracién de Descubrimiento Comercial de

~ | implicara™ la disminuci6n o Suspensién, de ‘las obligaciones

™ . SN
-~ programa minimo: de trabajo del periodo.en curso.
2 4.21 El Desarrollé de.-los Hidrocarburos descubiertos, se “realizara de
ny acuerdo a los Programas de trabaj presentados por el -contratista- fae

vy}
Go
£ PERUPETRO,’ conforme con’ lo est‘fpulado en el acépite 5.3.

Las Partes _Seueraan que cuando sea apropiado y necesaxio_ ° pe
justar, “extender ° modificar~ “los plazos para la présentacién

séa el - Ca8p- Para este efecto, el contrat’

propuedtas .con ‘las justificaciones detalladas yr necésarias

para. que. se: acuérden ‘tales ‘ajustes, “extensione:

ito..de la. fase de exploraci6én, no ‘afectara: vos: términhos You

El venéitni:
de

lazos Los procedimientos antes descritos. “que esti jeran en.

a fecha de producido dicho vencimiento.

jecucién a
4.13 En casos excepciongles, que haga’ inviable el cuinpt intiace! de las

trabajo éstipulados en los acépites 4.6 y 3.2 respectivamente, ya
solicitud del Contratista, mediarite la predentacién dé un.informe de
sustento, ls ‘obligaciones de los periodos del programa minimo de

d trabajo podran ser sustituidas y los -plazos de les mismos

. se : sa aes cera
¢ontratista. En ningGin caso, la sustitucién modificaraé ¢1-compfomiso

inicial en Unidades de. Trabajo Exploratorio para Ta’:fase- -de

exploracién, disminuyendo obligaciones. =
‘Ue Los cambios aceptados y aprobados por PERUP! TRO a aplitaci n ae los
de los mentos ¥ ‘plazes

parrafos precedentes. daran: cigar ala rey
de las fianzas establecidas; por. lo que; de i ser. él .caso;

obligaciones y/o plazos de los periodos de los programas minimos de

prorrogados, siempre-que PERUPETRO acepte y apruebe la solicitud del -
CLAUSULA QUINTA.- EXPLOTACION

5.1

. Con.una ‘anticipacién no menor de sesenta- (60) Dias a la terminacién

a) Un prodrama Tanual de! trabajo y el presupuesto detallado de

evaluacién y seguimiento de las Operaciones..=

calcularén los nuevos montos de las fianzas y el Contratista cumpliré
con entregar una nueva fianza o prorrogar la existente, por el nuevo
plazo: establecidd, conforme -a. los requisitos estipulados en los .

acapites 3.4 y 3.10. Las Unidades de Trabajo Exploratorio también

seran calculadas para la nueva 4rea incorporada.

La fase de explotacion se inicia al Dia siguiente de la texminacién
de la fase de ‘exploracién, siempre y cuando, se hubiere producido
durante la fase de exploracién una Declaracién de Descubrimiento
Comercial de Hidrocarburos. Sin embargo, a opcién del Contratista, se
podra dar inicio. -anticipado a la fase de explotacién y terminara ja
fase de exploracién en la Fecha de Inicio de la Extraceién Comercial,/

En caso de periodo de retencién una vez efectuada la ‘Declaracién de

Descubrimiento Comercial de Hidyvocarburos, se dara inicio a la “Fase

de-explotaci6n. = =
El Contratista desplegar4. acciones razonables para que 1a Fecha Ge

Inicio de la Extraccién Comercial tenga lugar en la febha que se

establezca de conformidad a los ‘acdpites-4.8 y 4.9.

de. cada. ‘afio calendario a partir de la presentacién. del. Plan Inicial~

de Desarrollo, el Contratista presentara a PERUPETRO, lo siguiente:

ingresos, ‘.costos, gastos .e. inversiones cdérrespondiente - al f

siguiente afio calendaric.
\trabajo y ely presupuesto -detallado de Hl

b) Un. programa anual “dé
P

ingresos, “costos, gastos e inversiones para la~’Exploracién,

tendente a buscar reservas adicionales, de ser el caso. =
c) Un programa de trabajo y su proyeccién dejingresos, costos, gastos

e inversiones correspondientes para el Desarrollo y/o Produccién

para los siguientes cinco (S) afios calendario. =

El Contratista podra reajustar | 9° ‘cambiar dichos programas. en el

Comité de Supervisién, =

Para ejecutar cada programa de trabajo, el contrftista utilizara el

equipo y/o nétodos que sean necesarios y apropiados /para permitir la

El .Contratista esta obiigado a. la -Explotacién . y \ xecuperacién

econémica de las -reservas de. Hidrocarburos: de: Area de’ Contrato, de

conformidad con ‘los programas a qué se refiere esta clAusula guinta:y..

la llevaré a cabo de acuerdo a’los principios.técnicos. y ‘econémicos.

semier NO 1427488 | 44489

generalmente aceptados y en uso por la industria internacional de

Hidrocarburos. =
El Contratista tiene el derecho a utilizar en gus Operaciones los

Hidrocarburos produciddés en el Area de Contrato sin costo alguno, no
‘ siendo por lo tanto considerados para “efectos de determinar la
regalia. Dichos Hidrocarburos podran ser procesades en plantas de

{ destilacién . primaria del Contratista! para ser utilizados ><.

exclusivamente en las Operaéiones. snes
En Easo que la planta de destilacién primayia /se encuentre fuera’ del /
Area de Contrato, las Partes mediran..el volumen de Hidrocarburos rh
. ser procesados en la planta y el volunen de los Productos obtenidos
t ! para, ser usados como combustible; la @iterencia de atctes ‘volimenes:

sera ‘considerada para efectos dela feterminacién de la-vegalia: =

7 EL Contratista tendra el’. derecho de recuperar los Giidrocarburos: a
liquides ae cualquier Gas’ Natural que haya producide en els ‘Area de=

Contrato y de extraerlos en ny cualquier étapa de manipuleo ‘de-dicho Gas

 NaturaTl..

del Gas | —

del contrattita,

salvo.*

i Contratista podra quemar el gas, previa. aprobacié6n

reinyectado,

deI Ministerio\de Enérgia y Minas. =

5.9 Cuando un Yacimiento o Yacimientos comercialmente explotables, se
extiendan en forpa continua del Aréa~ de Contrato a otra -u otras

~ . _ areas, el Contratista y los contratistas que tengan estas. dreas,—
debsran ponerse de acuerdo en la realigacién de oun plan de

~ Explotacién unitario of un plan comin dé Explotaci6n. De no Llégax a,

un acuerdo, el Ministerio dk Energia y Minas_ dispondraé. el

sometimiento de la’s diferencias al comité técnico. de conciliacién s

referido en el -articulo 32° de la Ley N° 26221 y su xesolucién serd,

de obligatorio cumplimiento. =

~ Asimisno, cuando ..un) Yacimiento 6 Yacimientos comexcialmente
f explotables, se extiendan en forma continua del Area de Contato

hacia &reas adyacentes: no. asignadas a un contratista o que’ no estén. 4

5.12%

““\procedimientos de medicién correspondiente.

5.13

5.14

CLAUSULA SEXTA.- PRESENTACION DE INFORMACION ¥ ESTUDIOS =

6.1

en proceso de negociacién, concurso, licitacién o en proceso de
séleccién de contratista y no exista limitacién en cuanto a
proteccién ambiental, previa aprobacién de PERUPETRO a la solicitud

del Contratista, dichas 4reas adyacentes seraén .incorporadas al Area

de Contrate. =
Terminada la perforacién de.un (1) pozo, el Contratista debe informar
a PERUPETRO la oportunidad en que el pozo sera probado y el. programa
de pruebas a seguir, de ser el caso. La prueba del pozo debera
yealizarse dentro de los tres (3) Meses siguientes al término de la

. i NL ;
perforacién, salvo que por razones técnicas, el Contratista requiera

un mayor plazo para realizar la prueba. = =
PERUPETRO podré en todo momento inspeccionar y probar los equipos e

instrumentos| de medicién utilizados para medir el. volumen Y

determinar la calidad de los Hil@xocarburos Fiscalizados. =
Los . equipos. é instrumentos de | medicién seran periédicamente

calibrados conforme las normas aplicables. Los representantes de

PERUPETRO podraén estar presentes en e1 acto. ==. =

Antes de la Fecha de Inicio de la” “Extraceién Comercial y para .la

* detetninscion de los. volamenes y .calidad ae los -Hidrocarburos

‘Fiscadizados, las. Partes™. acordarén los’ equipos, métodos - -y.

Para la produccién. de Petréleo Pesado en el Alea de Contrato, éste se
podraé*mezclar con Petréleo Liviano producido fuera del Area’ Contrato.

Dicho Petréleo. liviano sera medido y fisealizado por las Partes en un

punto. de medicién_ al ingresar al rea de Contrato. = =
El volumen de -dichos Hidrocarburos producidos fuera del Area de

Contrato sera descontado del volunen! de Hidrocarburos Fiscalizados en

ev Area ‘de Contrato para efectos de la determinacién de la regalia a.

- pagar por.el Contratista. =

El agua de formacién producida conjuntamente con. los hidrocarburos ,,

déebera ser reinyectada desde el inicio de la produécién- comercial.

El Contratista mantendrd a .PERUPETRO opoxtuna y permanentemente
informado sobre las Operaciones, preporcionandole. toda la informacién

en la forma prevista en esta claéusula, en sla. reglamentacién. que ‘le
. j

_ resulte .aplicable..y en los \formatos. que . PERUPETRO: establezca.

Asimismo, -‘proporcionaraé “informacién respecto, de... otros recursos

naturales. -o restos arqueolégicos que éncuentre “o descubra en™-la

ejecudién de las Operaciones durante la Vigencia del Contrato..

serieB N°. 1427489 / 44489

— \ -
La informacién técnica, estudios, datds—procesados y no. procesados,
asi como resultados que proporcione el. Contratista a PERUGPETRO : de

acuerdo a la presente clausula, seré la de mejor calidad que haya

obtenido el Contratista. Si al-obtener informacién y resultados se

hubiese utilizado métodds o sistemas ” que son de su. propiedad
exclusiva, no estaraé obligado a revelar: dichos métodds © ‘sistemas

a cuando: proporcione la informacién.. =
f ~ 6.2 El Contratista deberA pYoporcionar una copia. de los. estudios
Y geolégicos, geofisicos* y de  reservorios relacionados’ con el

}
desarrollo de los Yacimientos, que prepare ‘Gon “ta informacién técnica
fi :
obtenida del Area de. Contrato.: Bl Contratista proporcionaré también -

- _ calquier aclaracién que le solicite PERUPETRO eh relacién con dichos .
mo estudios~ : J

6.3 EI-Contratista presentara a PERUPETRO la informacién que corresponda:

“ 7 alas obligaciones del programa mihimo de trabajo antes de- la-fecha |

de veneniento de, cada uno de és “periodos de la fase de exploracién «
4

meetas:

estipulados en el acapite 3.2...

Adicionalimente, .dentro- de jlos -Mloyenta -(90) Dias siguientes’, al.

ica, petrofisica } y de Reservorios.. “con

, . geofisica,: -geoqu:

“€ cimiento de cada periodo de la fase de cxploracién, el. Contraciatd
. Bd
ge deb
£2 qe cluya, de ser “el caso,. los estudios y/o inverpretacién
®
aes
a=.

y minimo de trabajo

vencido,

infcluyendo las del programa

coxrespondi nte’,
@ el programa. minimo de trabajo. del primer periodo.’sea,.

En el gaso~
la elaboracién y _presentadién de -un estudio, el Contratista -debe

entregar 'a PERUPETRO el estudio, ‘antes del vencimiento del referido™

periodo.
6.4 El Contratista -presentar& .a PERUPETRO un "Informe Mengual der’

Producci6n". y. un "Informe Mensual de Ingresos y Egresos” +, Ambos
informes se présentardn en los formatos qué PERUPETKO entregava al.
Contratista para tal fin, a mds: tardar treinta (30) Dias después del
capa mes calendario. En la misma oportunidad el Contratista’.

presentara en formato digital la data de produccién por pozo _promedio =

mensual, que contenga produccién dé “petréleo, gas y agua, dias: de

produccién durante el mes Y condicién operativa de cada pozo.

a

cae

_CLAUSULA SETIMA.-COMITE DE SUPERVISION

7.1 » Bl Comité de Supervisién estara integrado de una parte, por tres. (3)
: 4

“6.8

~ a C

El Contratista deber& entregar a PERUPETRO copia de toda la
informacién’ que proporcione al Banco Central de Reserva del Peri, de
acuerdo a la clausula décimo primera, cuando PERUPETRO lo xvequiera.

Dentro de los treinta (30) Dias siguientes al término de cada fies
calendario, el Contratista deberA entregar a PERUPETRO la relacién de
los contratos suscrites con sus Subcontratistas en dicho .Mes, y
cuando asi ilo solicite, en xegarle copia de los contratos que

PERUPETRO requiera. =

PERUPETRO 0 el Contratista puedé ¥evelar la informacién obtenida ‘de
las Operaciones sin aprobacién’ de la otra Parte, en los siguientes

casos:

a) A una Afiliada;

i

4 La : an ca é
“b) En relacién con ~financiaciones us obtencién - de eguros,

suscribiendo un compromiso de confidencialidad;

-/e)\ En’ tanto asi. se requiera por ley, reglamento-o. xresolucién de

aan . ‘, .
no .sea divulgada: por. dichos terceros.

-PERUPETRO S.A. presidirA el Comité de Supervisién.

autoridad competente, incluyendo sin limitacién, los reglamentos o
resoluciones | ~.de atitoridades gubernamentales, ; organismos

aseguradores'o bolsa de valores en la qué los valores de dicha

Parte.o de ‘las aAfiliadas de dicha Parte estén registrados; y, =

d) A consultores, contadéres, auditores,. financistas, profesionales,

posibles ‘-adquirentes..o cesionarics de. las -Partes o de una

participacién en el ‘Contrato,. conformie sea necesatio.-con velacién

|
} va las opeYadiones obteniendo un compromiso de confidencialidad. ==,

En los casos en que las Partes acuerden .comunicar cierta informacién:

de caracter confidencial o reservada a terceros, deberdn ‘dejar

.
# &

expresa ‘constancia del caracter de tal informacién,'a fin de que ésta

PERUPETRO tiene el derecho de-publicar o de cualquier otra. forma dar
a conocer los datos e “informes geolégicos, cientificos y técnicos
referidos a las Areas de las que el Contratista haya hecho suelta.

En el caso de las Areas en operacién, el) derecho a“qhe se refiere el

parrafo anterior sera ejercido al vencimiento™ del’ segundo -aiio de

“recibida la informacién o antes si jas Partes asi lo acuerdan. =

miembros del Contratista.o sus alternos, y ‘evhba fotzra parte, por.tres

(3). miembros de PERUPETRO ‘9 sus: alternos. ‘Un representante - de

fois ee

SERIEB N° 1427490

A fal - 4
KN Dicho Comité de upervisién se .instalaré y  aprobaré su -
correspondiente reglamento de funcionamiento dentro de los sedenta /”

(60) Dias siguientes a la Fecha de Suscyipcién. =

' 7.2 El Comité de Supervisién® tendralas siguientes atribuciones:
a) El intercambio y  discusioén entre sus miembros de toda la

informacién. relativa a las Operaciones; +
2

b) Evaluar la ejecucién de los programas minimos de trabajo de

. . Exploracién a que se refiere el-acapite 4.6;. =
° yon red, fvaluar los planes y programas de trabajo a que se refieren

acapites‘4.8 y 5.3.,. asi como, la ejecucién de los hismos), =
da) Veriticar la. ejecucién. dé. las Operaciones, para lo cual los
representantes de ‘las  Partes.‘acreditadog ‘ante el Comité de

Supervisién podran ‘contar con la asésoria necesaria; =s==

e) Verificar el cumplimiento de’ todas las obligaciones relativas a*

las Operaciones que: se establecen en- el” Contrato ° que las Partes.

io Fernandigi Barreda,

. Notario ¢e Lima

acuerden por cual uy ex otro -documento; “y;

ité dé Supervisién “se reunira -cada vez que -,lo “solicite

iera de las Partes.. yecon la periodicidad que -establezca su

Se requerira cla asistencia de por lo prenos” an miembro..

a de cada Parte para gue se considere constituido el.

tA En ta eventualidad de producizse~y  mantenérse. en el ‘Comité de
am é Supervisi6n una discrepancia entre (ias Partes, cada una de ellas

* podra solicitar las’ opiniones técnicas o legales que estime

i convenientes Yy las sometera al Comité .de Supervisi6n. en reunién’

ext'raordinaria. _.De no. llegarse a un acuerdo en ila réunién
' extraordinaria, el asunto ser& elevado a las gerencias generales de
las Partes para su solucién. En. cabo ‘de subsistir la discrepancia,-~
‘sera de aplicacién lo dispuesto en el acépite 21.2.
™ CLAUSULA ocraya.- REGALIA. ¥ VALORIZACION =
j a.1 EL Contratista pagara la> regalia en efectivo, sobré la base de jos.
o --Hidrocarburos Fiscalizados, valorizados _&n uno o mas “Puntos de~ :

so i
4 Fiscalizacién de la‘Produecién, de conformidad~con los acaépites 8.3,
8.4.y 8.5. En caso de pérdida de Hidrocarburos sera ae aplicadién lo” i

estipulado en el acdpite 14.2.

8.2 Para los efectos de‘ esta claudula, los siguientes términos tendran
~

los significados que se indican a continuacién:

— 8)2.1 Costo de Transporte y Almacenamiento: es ‘el costo, expresado en

Délares por Barril o Délares por MMBtu, segtin sea el caso, que

comprende: =
~a) La tarifa pagada a terceros o la Tarifa Estimada, expresada

en Délares por Barril o Délares pér millones de Btu, segin

sea el caso, por el transporte y almacenamiento necesario de
i ~
los Hidrocarburos Fiscalizados desde un Punto de

Fiscalizacién de la Produccién hasta un Punto de venta 6:

exportacién, incluyendo el almacenamiento en ese punto; y, =

b)- Gastos ‘de manipuleo y despacho, asi como de embarque que
a ~ on

correspondan|, de los Hidrocarburos Fiscalizados hasta la

brida. fija de conexién al buque o hasta las instalaciones

vt necesarias para llevar a cabo la venta.
8.2.2 Periodo de Valorizacién: es cada gquincena de un mes calendario, ©.
oad —. entendiéndose que la primera quineena es el periodo .comprendido;

desde cl primero hasta el “decimoquinto. Dia de dicho mes

. calenday ,-¥/la. segunda: quincena-es el period que falta para.
t

da finalizacién de.dicho.mes'calendario. =

~ \ ~
~~ -~-Por acuerdo de. las Partes,. y en tanto. las normas legales
correspondientes lo pexmitan, el, Periodo de Valorizacién podré

ser extendido o abortado. =

8.2.3 Precio de Canasta: es: el precio. expresado. en Délare$ por
= : -Barril, que ‘representa el-.valor. FOB puerto’.de exporkacién
peruano, determinado de conformidad con el subacapite 8.4.1
para el Petxéléo Fiscalizado, con el “subacépite 8.4.2 para los

Condensados Fiscalizados. y con el. subdcApite 8.4.3 para los/ }

aan Liquidos del Gas Natural Fiscalizados. .
B.2.4 Precio Realizado: es el precio, expresado en Délares por MMBtu, i
efectivamente pagado o pagadero por un comprador al Contratista
‘por eY Gas Natural Fiscalizado y que debe. incluir. cualquier”
otro concepto que se. derive divectamente de la venta de Gas

Natural Fiscalizado y del.volumen efectivamente entregado de oi ,

Gas. Natural Fiscalizado, =

“yi No..se tomardn -en, consideracién para el. cAéleulo del Precio
wv.

Realizado: =

8.2.7

Notatio de Lima

8.2.8

8.2.9

senes NO 1427491

: @1 que lo sustituya.
8.2.6 Valor del Petréleo Fiscalizado: eel yesultado de multiplicar vf

a . . /
a ° / ; ”
a) Cualquier. pago resultante de las conciliaciones de voltmenes

? =

de Gas Natural contenidos en los neepectivos contratos de--”

compraventa; y,

b) El Impuesto General a las Ventas,-el Impuesto Sélectivo al

Consumo, e€1 Impuesto de Promocién Municipal y/o cualquier .

otro impuesto al consumo. ===

8.2.5 Tarifa Estimada: es‘-el costo expresado en-Délares por Barril o

Délayes por -MMBtu, - segtin sea el caso, correspondiente al
transporte desde un Punto de Fiscalizacién de la Produccién :
hasta un punto de venta o expoxtacién o hasta otro gucto de
terceros. Dicho costé deberé tomar en cuenta fos conceptos,
metodologia y procedimientos™ “referidos én~ el vReglamenté\ de

Transporte de Hidrocarburos por Ductos”, sus modificaciones o°

el Petréleo Fiscalizado de'un Periodo de Valorizacién por el

Precio ‘de Canasta del Petréleo FisGalizado para dicho periodo,

precio al cual se. le vhabra festado el Costo de Transportéy: S
Almacenamiento, .de. ser, él caso. i

elor de -los— ‘Condensados “Fiscalizados?

mu tiplicar los ‘Condensados Fist alizados de fun Perfodo de *

Valgrizacién - por el - Précio de Canasta de ‘Tos: “tondensados

(Fisc lizados' para dicho perficdo, precio al cual se vle habré

restado el Costo de Transporte y Almacenamiento,  de’.ser el

Valor de los Liquidos. del Gas Natural Fiscalizados: es: el
resultado de multiplicar los .Liquidos, del -Gas Natural

Fiscalizados de un Periodo de Valorizacién por el Precio de

\ Canasta de los Liquidos del Gas Natural Fiscalizados para dicho ©

. \
periodo, precio al.cual se le habr&é restado.el Costo de

Transporte y Almacenamiento, de ser el caso. =
Valor del Gas Napurdl Fiscalizado: es el. résultado de
multiplicar el Gas Natural -Fiscalizado,’ en “términos desu
contenido éalérico, en millones—de Btu, de un  Periodo; de
Valorizacién por el Precio Realizado para dicho ‘periodo, precio.

al cual se le habré restado el

Costo ‘de iTransporte y

Almacenamiento, de ser el caso.’

8.3 Para determinar la regalia por el Petréleo Fiscalizado, por. los

Liquidos’ del Gas ~-Natural Fiscalizados. y por el:

Natural ©

wo

é
é

ro
Fiscalizado, que’ el Contratista debe pagar, se procedera de

an pI
siguiente manera:

8.3.1.Para determinar la

multiplicara) el

porcentaje de regalia obtenido de la siguiente tabla.

Valor

Petréleo

regalia del.

del Petréleo

Fiscalizado

Fiscalizado

por

Factor “R!-- Porcentaje {%) de
. ‘Regalia
De 0.0 a menos de 1.0 20.05%
De 1.0 a menos de 1.5 : 25.05%
De 1.5 a menos ‘ae 2.0 30.05%
Para 2.0 6 mas 40.05%,

8:3.2.Para determinar“la regalia por.los Condengados Fiscalizados se

poxcentaje de regalia obtenido de la siguiente tabla.

multiplicaraé el Valor de los Condensados Fiscalizados por el

.. .Faetor “rR” Porecentaje (%) de
< Regalia
De.0.0 a menos de 1.0 20.05% °
De i.0°a menos de 1.5 25.05% D
Dé 2.5 a menos. de 2.0 30.05% |
/ Para 2.0 6 mas 40.05%

EL porcéntaje de regalia obtenido debera ser™ redondeado “a dos

decimales.

8.3.3.Para’ determinar. la regalia ‘por-.los Liquidos .del Gas. Natural

Fiscalizados se multipivecara el Valor de/los Liquidos. del Gas-

Natural’ Fiscalizados por el porcentaje dé regalia obtenido , de

ia siguiente tabla.

— “Facter “R” Porcentaje (%) de
“ Regalia
De 0.0 a menos ‘de 1.0 20.05%
De 1.0 a menos de i.5 ; 25.05%
De 1.5 a menos de 2.0 ™ 30.05%
Para 2.0 6 mas 40.05%

/Bl .porcentaje de regalia..obtenido\ debera ser redondeado a- dos
4 :

decimales.

- as j , cs

_

8.3.4.Para determinar la—regalia por el Gas Natural FisGalizado se
a . .

multiplicaraé ¢1 Valor del Gas Natural. Fiscalizado por els

porcentaje de regalia obtenido de la siguiente tabla.

. Factor °R" Porcentaje (%) de
. : Regalia
|__De 0.0 a menos de 1.0 20.05% oe
‘ De 1.0 a menos de 1.5 25.05% : °
De 1.5 a menos de 2.0-— / 30.05% _|
\ \ Para 2.0 6 mas ~~? 40,05% i

7 Tt ie
‘zl porcentaje de regalia obtenido deberaé ser vedondeads a dos:

2 decimales.

{ co. :
8.3.5. Para/ el caso de operaciones ‘én. reservorips de Gas Natural

“s ° Asocilado; .el. factor R,. reflejara un ‘inico’ valor provéniente de.

‘factores econémicos-del petréleo 'y'gas natural.

af
+3.6.Para el caso de operaciones en reservorios de Gas Natural No

Asociado; el factor R, reflejara un tnico’ valor proveniente be a
sa ur com

Barreda

Mand
taro de Lima

factores ‘econémicos de liquidos|-dei gas natural y/o . gas

1A

mytural. =:

ZONE 8.3.7.Se\calcularaé un solo factor: "Ri y. éste seda uti .
: e
detekminaci6én del porcentaje de la regalia para: todas las *
~ clase§ de Hidrocarburos producidos en el Area ‘de €ontrats, ~y-
ae 2 8 my Jestara (leterminado por la siguiente relacién:
aa oe * Pos wenn : ‘
a
, 2
& X.= Ingresos acumulados de acuerdo a lo siguiente:
gu:

~ Acum [PF* (PCB-CTAP)] + Acum [CF* (PCC-CTAC)] +. Acum[GNF* (PR- CTAG) J

+ Acum [OI}” ==
‘ ~ PFO = Petréleo Fiscalizado.
‘ PCP os Precio de Canasta del Petréleo Fiscalizado.

CTAP =_ Costos de Transporte, y Almacenamiento para . “

re Petréleo. 2 : £
Cr = Condensados Fiscalizados. =
PCC = Precio de Canasta’de tos Condensados Fiscalizados.
CTaAc = (Costo de Transporte y Almacenamiento para

. . . “Condensados. = act, .

. . GNF = Gas Natural Fiscalizado.

8.4

i

B

PR = Precio Realizado. =

CTAG = Coésto de Transporte y Almacenamiento para Gas
Natural. =

or = Otros ingresos.

Y = Egresos acumulados de acuerdo a lo siguiente:

Acum, (Inversién + Gastos + Regalia + Otros Egresos)
El detalle de los ingresos y egresos asi como la oportunidad

dei registro de los componentes del factor "R", se especifican

en el anexo "E", Procedimiento Contable.” =

Para los efectos del Contrato, el precio de cada una de las clases de

“Hidrocarburos Fiscalizados ser4 expresado en Délares por Barril o en

Délares por millén de Btu, segin sea el caso y sera determinado

conforme se indica a continuacién: =

8.4.1 Para la determinacign del Precio de Cajasta del Petréleo

Fiscalizado, se.procedera de la, siguiente manera:

Ue
a).Con una anticipacién no “menor, de noventa (90) Dias a la

Fecha de Inicio de la Extraccién Comercial de “Petr6leo las

_Pextes determinaran la calidad de> Petréleo que S& va a

’produciz en él Area-de Contrato.
b) Dentro de los treinta (30) . Dias siguientes: a..la
determinacién a que. se refiere el Literal anterior, las
Partes seleccionaran una. canasta de petréleo de hasta un

maximo de cuatro {4} componentes los que deberan cumplir 1p te

ft

“siguiente:

a
1..Que sean ‘de calidad similar al Petréleo“que se vaya a

medir. en un -Punto de Fiscalizacién de la Produccién; =
2..Que ‘sus..cotizdaciones aparezcan reguilarmente en la
publicacién "Platt's Oilgram Price ‘Report " u otra. fuente
reconocida . por la industria petrolera y acordada por las

Partes;-.y, =

wile
3. Que sean competitivos en el mercado o. mercados alos
cuales podria venderse el petréleo que se vaya a medir en

un Punto de Fidealizacién de ‘la Produccién.

of.
¢) Una..vez determinado.. lo establecido “en los literales
“precedentes, las. Partes suscribirdén un  "Acuerdo — de
Valorizacioén" en -el -que  establecerén ‘los. términos y

condiciones adicionales -:a los’. que “se detallan en este

subacapite -y ‘que se requieran para su Correcta .aplitacién

a) cada seis (6) Meses o ‘antes’ si alguna de das Partes™ lo

‘para da. valorizaci6én del “Petréleo. . Piscalizado, a fin dé

. (Ne 1427498
“ue . . / 44493

NS .
f 4 \ ae
En. el "Acuerdo de Valorizacién". se definiran- los
procedimientos de ajuste que Bea necesario establecer por
raz6n de calidad. Los ajustes por ‘calidad consideraran
premios y/o-castigos por mejoramiento y/o degradacién de la
calidad del Petréleo Fiscalizado. con ffelacién a la calidad
de los ‘tipés de Petréleo que integran la canasta. Asimismo,
en el "Acuerdo de Valorizacién" se establecera a vigencia y
la periodicidad con que debera _ Fevisarse los. métodos y
procedimientos, que se acuerden, . de manera. que en todo I
Momento. se ‘garantice yne determinacién realista de los~—
precios del -Petréleo Fiscalizado. Si. alguna ,de das Partes en
cualquier momento considera “que la: aplicacién de los métodos
Y procedimientos . establecidos en’ el "Acuerdo ‘ de :
Valorizacién" no. da comet: resu tado una determinacién:
realista del ‘valor FOB, pueres de lexportacién peruano del.
Petréleo’ Fiscalizado, das “partes -podran.. acordar “Sha.

aplicacién .< de otros métados y : procedimientos que

éfectivamente produzcan” “aicho resultado. seecs

solicita, las Partes. podran revisar la. canasta~ establecida

_Nexiticar que sigue “cutipLiendo .con Jas condiciones~antes
enumevddas Si'se vexifica. que val guna le dichas condiciones
“ya ne se “cumple, las Partes'‘debera
dentro de. los teinta. {39} Dias signientes a “la fécha en que’.
se inteis ‘ha revisién de la /Panabta: Si xencido este “Plazo -

odificar la. ucanasta

las partes: no hubieran aéordado una nueva canasta, ~ se°

procederé de conformidad con lo estipulado: en el subacdpite
ai ms

Si;se verifica que la gravedad API. (promedio ponderado),

contenido ‘de azufre/ u otro elemento que mida la calidad del
Petr6éleo Fiscalizado liubiera variado” ‘significativamente con
relaci6n ala calidad de los Componentes que integran la
canasta (promedio aritmético \simple), “las. Partes deberén :
modificar la composicién de’ la Ganasta con el objeto de que
la misma refleje la calidad del Petréléo Fistalizado. =

e) En la eventualidad que en el futuro el precio’ de uno ‘o més

de los tipes de Petréleo que integran. la’ canagta fuera *

cotizadé en moneda distinta a DSldEES: dichos - precios. seran*.

8.4.3

+2 Para la déterminaciién del Precio de’ Canasta de los ‘Condensados

convertides’a Délares a las tasas de cambio vigentes en las
fechas de cada una de las referidas cotizaciones. Los tipos
de cambio a utilizarse seraén el promedio. de las tasas de
cambio cotizadas, por el Citibank W.A. de Nueva York, Nueva

York. A falta de esta institucidén, las Partes acordarén otra

que la sustituya adecuadamente.
#) El Precio de Canasta que se utilizaraé para calcular la
valorizacién del Petréleo Fiscalizado en. un Periodo de

Valorizacién sera determinado de la “siguiente manera:

1. Se determina el precio promedio de cada uno de los tipos
de Petrélea: > que’ integran la canasta, ‘calculando la media
aritmética de sus cotizaciones publicadas, en el Periodo

. de valorizacién. Sélo se consideraran los pias en los que
todos los componentes que integrah la canasta, hayan sido
cotizados. Queda entendido que si en una edicidén regular

a) del "Platt's Oilgram Price Report" aparecieran dos o mas

cotizaciones para el mismo componente de la canasta, se

utilizaraé la cotizacién de fecha més cercana a la fecha

de la publicacioén ("Prompt Market"); y, =
2. Los precios promedio resultantes de acuerdo a lo antes
indicado,” para cada uno de los componentes de la canasta,

seran a su.vez.promediados, para asi; obtener el Precio de

Canasta correspondiente al: valor del: Petréleo

f a

; Fiscalizado. =

Fiscalizados se procederé de .acuerdo a lo. establecido .en el

“subacépite 8.4.1, en ‘lo-—que .resulte aplicablée. Las. Partes
podraén. acordar los ajustes necesarios para que el Precio de ~

1
Canasta refleje en ia fnejor; forma e¢1 valor. de los. Condensados

Fiscalizados. i

‘
Para la determinacié del Precio de Canasta de los Liquidos del

Gas Natural Fiscalizados se procedera’ de acuerdo a _Ao
: ‘ —

establecido en el ‘subacépite 8.4.1, en .lo que resulte

aplicable, Las Partes’ -podraén agordar los :ajustes necesarios

t
para que el Precio de Canasta .refléje en -la mejor forma. el

il

valor de’ los Liquidos del. Gas. Natural Fiscalizados.,”
El precio .del Gas. Natural Fisca}izado estaraé'representado por
el Precio, Realizado,. el. mismo que deberé reflejar ‘el precio de
venta en .¢l mercado macional..o en un. punto.de exportacién

7 '

“= SERIEB N® 1427494 44494

AE tet ———

dentro del territorio nacional, segin fuera el caso.: El valor ~~

minimo a aplicar. como’ Precio Realizado, ser& de 0.60 US$ /

~
“.. MMBtu. s== 5
8.4.5 En caso que las Partes no pdieran llegar a cualquiera de los

acuerdos contemplados en este ‘acaépite, seré de aplicacién lo.

dispuesto en el acapite 21.2.

8.5 Sin perjiicio der lo estipulado en el litéral d) del numeral 2:5 del |
Anexo "E", Procedimiento!contable; sien cualquier momento las Partes
establecieran que ha habido un error en el cAlculo del factor R y que

de dicho error resultara que debe aplicarse un factor R distinto al /

aplicado 0 que debié aplicarse en un momerito distinto, @ aquel en que

3

oe se aplicé,’ se procedéra a. atizar ja, correspondiente correccién con
3 ‘ ‘ c

= efecto al ‘periedo en que se.incurrié en el errér, reajustaéndose a.

“partir de ese periodo el porcentaje de regalia Todo ajuste produéto

de un menor pago, de ly regalia; devengaraé intereses a. favor de la-
“Parte afectada desde el momento en que s¢_ comet id'| el error. ‘Las.

voluciones que se‘ haga al Contratigta por un mayor pagol de'la ao

a
lia seran realizadas con cargo a los ‘saldos que PERUPETRO” tenga

de la regalia

ae después de -finalizada la quincena .‘correspondiente,
do réspectiivo..a) notibre. del

Gebiende | TRO, extender, el

08) sHidrocarburos’

“Contratista| conforme a ley. El -volumén’ de
Fiscalizadog de cada quincena’éstara sustentado por. las. boletas de n

fiscalizacd h que PERUPETRO cumpliza. ‘con entregar’ ‘al Contratista

a debidamente firmadas en sefial de conformidad, := .
\ = 8.7 Bor e1\contxato, en el caso que’'el ‘Contratista no cumpla con: pagar a
i 2 PERUPETRO, en todo o Parte el. montode la re§alia dentro del plazo

\ : —_ L estipulado’en el acaépite 8.6, el Contratista pondré a disposicién de
PERUPETRO en el lugar forma y condiciones. que éste ‘sefiale, los
‘ Hidrocarburos de su propiedad extraidos del Area dé: Contrato, en la /

cantidad necesaria que cubra el monto adeudado, los gastos incurrides

y los intereses correspondientes segin el. acaépite 19.6,
s 8.8 Cuando el destino final del Gas ‘Natural sea la exportacién,'-el valor
de la regalia, expresada en délares por miil6n de BTU;. no. podraé en

ningén caso ser inferior al valor promedio de “la. regalia dél gas.

natural destinado al mercado interno.

. CLAUSULA NOVENA. - TRIBUTOS |

9.1

\

9.2

9.3>

9.4

9.5

9.6

2

El Contratista est4 sujeto al régimen tributario comin de la~
Reptblica dei Peri, que incluye al régimen tributario comin del-
Impuesto a la Renta, asi como a las normas especificas’ que al
xespecto se establece en la Ley No. 26221, vigentes en la Fecha de

Suscripcién. =

El Estado, a través del Ministerio de Economia y Finanzas, garantiza
al Contratista, el beneficio de estabilidad tributaria durante la
Vigencia del Contrato, por lo cual quedara sujeto, tGnicamente, al
régimen tributario vigente a la Fecha de Suscripcién, de acuerdo a lo
establecido en el “Reglamento de la Garantia de la Estabilidad
Tributaria y de las Normas Tributarias de la Ley No. 26221, Ley
Orgénica de-~ Hidrocarburos", aprobado por Decreto’ Supremo No. 32-95-
EF, en la “Ley que regula los. Contratos de Estabilidad con el Estado
al amparo de las Leyes Sectoriales - Ley, No. 27343” en lo que
\corresponda y en la “hey de Actualizacién en, Hidrocarburos. ~. Ley No?

27377".

La exportacién de. Hidrocarburos provenientes deh Area de Contrato.que

vealice el: Contratista esté exenta de todo Tributo, incluyendo’

aquellos que :réquieren mencién expresa. =

~ El pago por _concepto de “canon, sobrecanon y participacién en la renta

sera de cargo de PERUPETRO.

El Contratista. de conformidad: con los. dispositives legales “yigentes,

‘|pagar& los™Tributos aplicables a las importaciones ‘de bienes  e!

insumos requeridos por. el Contratista para llevar a. cabo. las

Operaciones, de acuerdo a ley.
De conformidad .con lo dispuesto por 1 articulo 87° del Géaige/
Tributario,.-el. Contratista podra lievar. su contabilidad: en Délares. y
por io tanto, la determinacién de la base imponible de los Tributos

que’ sean, de cargo suyo, asi como el-monto de dichos Tributos ‘y el

pago de los mismos, se efectuara de acuerdo a ley! =
Se precisa que el Contratista utilizara el método de amortizacion
lineal en oun periodo de cinco (5). ejercicios: anuales, contados a

partir del ‘ejercicio.al que corresponda la Fecha de Inicio de la

Extract i6n. Comercial. = v4
La referida. amortizacién lineal se aplicaraé a todos los gastos. de
Exploraci6n. y Desarrollo y_a todas..las inversiones que realice’ el

Contratista desde la Fecha de Suse

ipcién-del Contrato hasta Ja Fecha

de Inicio de la Extraccién Comerc
seriep N°. 1427495 _ os

Queda estipulado que el plazo de amortizacién antes referido sera

extehdido, sin exceder en ningtin caso el plazo der contrato, gi por

LS razones ge precios o por cualquier otro factor acordado por las
/Partes y ‘luego de aplicar la amortizacién lineal a qe se refiere el
parrafo anterior; los estados Financ! gros del Contratista arrojase un
resultado negativo .o una pérdida tiseal,— que .a criterio del
Contratista se proyecte que no va a poder ser compensada para efectos

fiscales de“ acuerdo a las normas tributarias vigentes. La extensién

° o (. del plazo de amortizaci6én ser& puesta en conocimiento previo de las

_
oN Superintendencia Nacional de Administracién Tributaria. ===<=:

. CLAUSULA DECIMA.- DERECHOS ADUANEROS

uv

= : temporal, de conformidad.con ‘les disposibivos legales.: Vigertes,

ve . éualquier bien (necesario para-la ecgnémica ‘y efictente”. “ejecuciéa de
yo ~

\ - ‘2 las Operaciones.

> . ~
10.1 El Contratigta est autorizado a importar..en . forma definitiya o-

~ 10.2 -El Contratista podra importar temporalmente, por el periodo ae dos.’

(2). Afios, bienes destinddos a sus actividades” ‘con suepens Sn" de> los

vor pekiodos.de un {1) Afio hasta por dos: (2)- “vecds; qu: én gestionara’

“ante ja Direccién General. de Hidrocarburos la -Resolucté:

correspon¥iente. Con la documentaci6én sefialada, la Superintendencia

Nacional e: Administracién Tributaria® autorizaré la. “prérroga del

mMportacién temporal.

procedin. ento, los .requisitos. y garantias necgsarias

aplicacién aga régimen de importaci6én temporal, «se ‘buy e€airan, a las
normas contenidas~ en la ‘Ley General de. Aduanas y susy normas

=

10.3. La. importaci6én de bienes e insumos requeridos por.el Contratista en

we

in

2==e:

modificatorias y x€glamentarias. =

la fase -de exploracién, para--las actividades de Exploracién, se
‘ encuentra’ /exonerada de. todo ' Pributo, incluyeéndo aquellos que
requieren mencién expresa, siempre ¥ cuando se encuentren ‘conténidos
‘en la lista de biénes sujetos al heneficio, de acuerdo, a ilo

establecido em el articulo 56° de la Ley No. . 26221. El™befieficio se

aplicara por el-plazo que dure dicha fase.
10.4 Los Tributés que gravan la importacién de bienes e insumos reque idos .

por el Contratista para “las actividades de Explotacién y are las

actividades de Exploracién en la fase de ‘explotacion, seran

f f y costo del importador, as
. a

10.5

10.6

CLAUSULA DECIMA, ‘PRIMERA. - DERECHOS FINANCIEROS
7

11.1 Garantia del Estado =

_

Z

11.2. Régimen Cambiario

PERUPETRO podraé inspeccionar los bienes importados en

definitiva o temporal .bajo esta clausula,

Exploracién de la fase

bienes han sido importados ‘exclusivamente para las operaciones.

de exploracién, para verificar si

forma

para las actividades de

dichos

Bl Contratista deberaé informar periddicamente a PERUPETRO sobre los

bienes e insumos que hayan sido exonerados/ de Tributos, de acuerdo a

lo dispuesto en el artigulo 56° de la Ley No. 26221. =

El Contratista ng-podra reexportar ni disponer para otros fines los

bienes ¢ insumos. sefialados en el parrafo anterior,

sin autorizacién.

de PERUPETRO. Obtenida la autorizacién, el Contratista deberA aplicar

“los [rributos que correspondan, conforme a lo dispuesto € en el articulo

57° de la. Bey No. 526221.

Interviene en el Contrato el Banco Central de Reserva del Pert, de

conformidad| con ‘lo dispuesto en.la Ley N* 26221 ¥ por el Decreto

garantias que se indic

régimen legal vigente.-en

a en.tla presente clausula,

la. Fecha’ de Suscripcién.

“Legislativo N° 668, para otorgar por el. Estado al contratista las.

de. acuerdo al.

Las. -garantias. que se otetga en la.presente clausula son. de. alcance

también para el- caso dé una eventual cesién, con sujecién axla Ley de

Hidrocarburos y. al presente Contrato. =

El Banco Central. de Reserva del Pera, en representacién del Estado-y

Suscripcié6n, ‘garantiza

que el Contratista gozaré del

-en cumplimiento de las disposicignes legales- vigentes a la Fecha.de

régimen

cambiario en vigor en la Fecha de Suscripcién y, en consecuencia, que

el Contratista . tendraé el derecho’ a la disponibilidad,

libre,

tenencia, uso, y disposicién. interna y externa de moneda. extranjera.

asi como ,la libre convertibilidad “de” moneda nacional a

extranjera en el mercado. cambiario ‘de oferta y . demanda,

términos y condiciones _gue se indica en la presente clausula.

En ‘ese -sentido, ely

representacién del Estado,

“régimen legal vigente en

moneda

en .los

Banco Central de Reserva del Pert, ‘en

la Fecha de Sudéripciéa: =

garantiza -al Contratista de acuerdo :al~

a) Libre’ disposicion, por el Contratista’ de hasta, el ciento por ‘ciento

(100%) .de. las. divisas -generadas ‘por sus exportaciones

de. los

}
Hidrocarburos Fiscalizados,..lasque podra. disponer directamente:en

sus cuentas bancarias,

en el pais.o en.el exterior.

SERIEB N° 1427496 44496 | 2

nN ~Y

b)Libre disposicién y derecho’a convertir libremente a divisas hasta
1 ciento por ciento (100%) de ja moneda nacional resultante de

sus ventas de Hidrocarburos - Fiscalizados al mercado” national y

derecho a depositar directamente en sus cuentas bancarias, ex el
pgts o en el exterior, tanto las divisas como la moneda nacional.

a ~ ¢c) Derecho a mantener, controlar y. operar cuentas bancarias en

a ~ cualquier moneda, tanto en:el pais. como en el exterior, tener el
control y libre uso ‘de tales cuentas y a mantener y disponer
i libremente en el exterior de tales fondos de -dichas’ cuentas sin.

co . y “ restriccién alguna, s==s=. shes

da) Sin Rerjuicio de de todo lo anterior, el: derecho det _Gontratista a
. ~ disponer Libremette, distribuir, rémesar o “yetener en ‘el exterior,
( ~ sin restriccién algun unA, sus utilidades netas anyates, determinadas

eon arreglo a ley.
11.3 Disponibilidad ¥ conversién a Divisas
Queda’ convenido que “el Contratista acudiraé. alas entidades del f

g sistema financiero -establecidas en el. ‘pais para acceder.a la

conersién a divisas,-a-que se refiere el literal b) ‘del. acApite

caso de que. la. disponibilidad dev divisas a ques : fiere el
‘parrafo anterior no pueda ser’ atendida. “total o parcialme ‘por. las-

Femandini Bary
‘Notario de ‘Lima’,

entida¥es “antes mencidnadas;: el” Banco “Central de’ Reserva del. Peri

que proporcionaraé las divisas. ce arias, =

ndidado,; ‘ell ‘Contratista deer

Banco Central, remitiénde

le. informe} la imposibididad “ae atender, en: ‘todo-o en parte, sus’:

requerimientos de divisas, =
- Las comunicaciones, de las entidades del Sistema financiero .seran

Se validas por los dos Dias. Btiles ulteriores a la fecha de’ su emisién.

Antes de las lla.m.-del Dia Gtil siguiénte al de la presentacién de

los documentos precedentemente indicados, ¢1.Banco Central comutiicara’~
: = 5

al Contratista el tipo de cambio que-utilizar4 para la convérsién

daémandada, el que regixaé siempre que e¢1 Contratista haga entrega el

mismo dia ded contravalor en moneda nacional.

. . . . ly
Si, por cualquier circunstancia, la entrega del téntravalor no fuese

hecha por el ‘Contratista ‘en la oportunidad indicada,: e1 Banco

Central ds Resexva del Perd, le comunicaré al. Dia ata siguiente, con)

rn 4

11.4

11.5

la misma limitacién horaria, el tipo de cambio que regiré para la

conversién, de efectuarsela ese mismo dia.

~Sin perjuicio de lo anterior; en caso de que el Banco Central de

‘Reserva del Pert’ comprobara, oportunamente, que dicha disponibilidad
no puede ser atendida total o parcialmente por las entidades antes
mencionadas, notificar4é al Contratista -para que acuda al Banco
Central de Reserva del Peri con la moneda nacional correspondiente

para dar cumplimiento a la conversién a divisas. =

Modificaciones al Régimen Cambiario = =
El Banco Central de Reserva del Perf, en representacién del Estado,
garantiza que el régimen ‘contenido en esta -cléusula continuara sienda
de aplicacién para el Contratista, durante la Vigencia del Contrato. .
En caso de que por cualquier circunstancia el tipo de cambio no fuera

determinado . por la oferta y demanda , el tipo de cambio aplicable al

Contratista sera: =
a) Si.se estableciera un tipo de cambio oficial unico, de igual valor
para .todag las operaciones en moneda extfanjera/o vinculadas a

ésta, a partir de Su fecha de vigencia éste sera el utilizado bajo

. el Contrato. =
b) De- establecerse un” régimen de tipos de ‘cambio diferenciados, 7 _—
miltiples o si se diera..diferentes. valores a--un tipo de cambio
@nico, el tipo. de cambio a ser utilizado. para “todas las

operaciones del Contratista sera ‘el mas alto respecto de la moneda

. extranjera. =

Aplicacién de Otras Normas Legales

Las garantias que otorga el Banco.Central de Reserva.del> Peri al

y

Contratista subsistiran durante la Vigencia del Contrato.~ -

El Contratista tendra derecho a acogerse total o parcialmente, .cuando

resulte pertinente,..a nuevos dispositivos legales de. cambio o normas,

cambiarias que’ se emitan durante la Vigencia del Contrato, incluyendo
aquéllos que traten  aspectos cambiarios no contempladgs en la
presente claéusula, siempre que tengan un caracter general o: sean de
aplicacién a ia actividad de Hidrocarburos. #1 acogimiento a los
nuevos dispositivos o normas antés indicados no afectaré la vigencia
de.las garantias a que se refiere la presente .cl4usula, ni -el
ejercicio de aquellas garantias que: se xefieran ‘a aspectos distintos

a los contemplados en los -nuévos dispositives oO normas a los -que se y

hubiere acogido-el Contratista.

sen NO 1427497 ars 44499

Quedd expresamente convenido que el Gontratista podré, en cualquier

moments, retomar. las - ~ garantias ¢ que escogi6é no utilizar

transitoriamente’ y que retomar tales garantias no crea derechos ni

obligaciones para el Contratista respecto del periodo en. que se

acogié a los nuevos dispositivos o normas antes sefialados.

Asimismo, se precisa que retomar tales garantias, en nada afecta a

~ . éstas o alas demas garantias, ni crea- derechos u obligaciones

adicionales para el Contratista. = raereees
* an El acogimiento por él Contratista a tos” nuevos dispositivos legales
‘ “de cambio o normas cambiarias, asi como’ su fecisign de retomar, las.
~ garantias que escogié no utilizar tPansitoriamente: <deberan” ¢ ser
/ comunicadas por escrito @l Banco Central.de, Reserva del. Peri yas
foe 3 PERUPETRO. = > : : :
NS oO

a: Contratista. remitird informagién “nensual al - Banco”: Central de
~~ xva_ del: Pera relativa a su -setheidaa) Seenems ea de “conformidad =

26123. =
SEGUNDA.- TRABAJADORES =

habr&é sustituido a todo su personal extranjezo” por ‘pescndl peruano.

/ . de equivalentes, calificaciones profesionales. Se “excepttia” de lo

anterior..a “personal extranjero, para cargos gerencialés /y aa” que sea ©

“necesario ‘para la -¥ealizaci6n ae trabajos técnicamente
especializados, en relacién con las Operaciones. - El Contratista |
conviene en. capacitar. y “ventrenar al personal peruano en la
realizacion de trabajos. técnicamente especializados a.» fin “que

- ~ personal. peruano pueda  sustituir progresivamente al érsonal

.extranjero en la realizacién de dichos trabajos.
12.2 Al inicie de las Operaciones -y al vencimiento’de cada afio calendario, |
el Contratista entregar&é a PERUPETRO un cuadro éstadistico del’:

personal a-su servicio para las Operaciones, de acuerdo ai formato

¢ que PERUPETRO entregue al Contratista.
CLAUSULA DECIMA TERCERA . - PROPECCION AMBIENTAL Y RELACIONES COMUNITARIAS~.

23.1 El Conttatista sé obliga a ‘cumplir las disposiciones del *Reglamento

para la Protecci6n Ambiehtal en las Actividades dé Hidrocarburos"
~ aprobado por Decreto Supremo N° 015-2006-EM y modificatorias, la Ley ,

Ne 28611, Ley General dei Ambiente y modificatorias, asi como las

demas disposiciones ambientales vigentes en lo que sea aplicable.
13.2 El Contratista conduciré las Operaciones ceflido ‘a los lineamientos .
del desarrollo sostenible, de ia conservacion Yy proteccién del
ambiente de acuerdo a jag leyes y. reglamentos de .proteccién )
ambiental, sobre comunidades nativas y campesinas, y a los convenios
internacionales ratificados por el Estado Peruano. Asimismo,. debera
respetar la cultura, usos, costumbres, principios y valores de las
comunidades, manténiendo una adecuada armonia con el Estado Peruano y a

la sociedad civil. =

. -
13.3. El Contratista utilizara las mejores .-técnicas disponibles en las~ my
_ practicas de ly industria internacional, con observancia de las Leyes

‘Yy regulaciones' ambientales, “sobre la prevencién y..control de la

contaminacién ambiental aplicables. a las Operaciones; . asimismo

.conducira jas Operaciones conforme a las regulaciones’ vigentes sobre
NS

preservacién: de. la diversidad) biol6égica, de los fecursos-naturales yo).

A

la preservacién de jla seguridad y salud de ja poblacién y de su
t

| Personal. =
CLAUSULA ‘DECIMA  CUARTA. - CONSERVACION DE LOS. HIDROCARBUROS..Y. PREVENCION ~

CONTRA PERDIDAS =

14.1. El Contratista debe adoptar toda medida razonable para prevenir la

pérdida °. desperdicio de los Hidrocarburos en la superficie o en el

subsuelo de cualquier forma, durante las actividades de Exploracién y

‘pxplotaci ién.

14,2 En caso de derrames de | Hidrocarburos en la superficie, en el Area de™
~ .Contrato o fuera de ella, Mue. deban ser informados de acuerdo.a las _
normas legales vigentes, ~ el “Contratista debera comunicar
inmediatamente. este hecho a PERUPETRO, indicéndole “el. volurien _,,
estimado del derrame y las acciones tomadas para subsanar as causas

del mismo. PERUPETRO tiéne el derecho de verificar. el volumen del

v

derrame y analizar sus causas. =
a “En caso de pérdidas en la superficie, en“el Area de Contrato ° fuera
de ella, antes del Punto de Fiscalizacién de 1a Produccién, debido a
negligencia graves conducta. dolosa del Contratista,.el:. volumen
perdido sera valorizado de acuerdo con la clausula octava.e. incluide”
en el’ calculo de -la-regalia, sin. perjuicio de.lo. “estipulado én: el.

acépite 13 Aes

series “N° 1427498

oo / . - \ °

En caso de pérdidas antes del Punto de Fiscalizacién de la Produccd6n
en situaciones distintas a las deseritas en pl parrafo anterior y “que (
den origen a ima compensacién al! contratista por _parte de terceros,

el monto de la compensacién recibida. por los Hidrocarburos perdidos,
7 SS

multiplicadg por el factor que resulte de dividir--el -monto de la
regalia pagada por los Hidrocarburos Fiscalizados en el. Punto de
— . Fiscalizacién. de la Produccién al que correspondan 46s Hidrocarburos
perdidos en la “quincena” en que ocurrié la pérdida, entre el valor
de ‘tales sHidrocarburos . Fiscalizados, determinade “ae acuerdo al.
ut : ; acapite 8.2 en la misma quincena,; sera el monto que el _Contratista,
deberaé pagar por concepto de regalia por. los Hidrocarburos.-perdidos, ©
Co a -m&s‘tardar al segundo Dia Gtil de recibida dicha compensacién., sin 5

(Perjuicio de” lo estipulado en el acApite 13.1.

’ a 15.1 -En cumplimiento de jo) establecido ‘por.el articulo 29° de la Ley: .Ne
26221, el contratista se’ obliga 4 poner a disposicién’ de PERUPETRO,

eh cada, afio calendario durante la Vigencia del Contrato, la “siguiente

- wy @sta el afio calendario en que tenga: lugar la *50}000.00}
z FeghadeInicio de la Extraccién Comercial’. ~ if
, 8 A partir del afio calendaric siguiente al dé ja
oe {ech ‘de-Inicis dela Extraccién: Cowtercial. | an
oN Weer : :
|Barriles por Dia 4 : . c
. De 9 a ; 30,000 "100,000.00
De 30,001 a -50,000 / 120,000.00
7 7 De _ 50,001 a mas . / 180,000-00 [.
~ EL phimer pago se efectuara én. Ta Fecha de Suscripcién en un nonité
f que se ‘determinara multiplicando él aporte anual correspondiente al

literal a), por, la fracci6én que resulte de dividir el namexo de Dias

que falten para completar  €1 “afio Calendario en. curso. ‘entre

tresctentos, sesenta y cinco (365).
El aporte anual de capacitacién en caso del literal bye * seré-el que |.
corresponda al -tramo en que se eéncuentre la produccién. diaria ©
promedio de lcs Hidrocarburos Fiscalizados en el. afio Galendario.

am

anterior, la cual se Sptenava dividiendo el “volumen .total..de los.

< : 5 Se =
CLAUSULA DECIMA SEXTA.~ CESION Y ASOCIACION =

16.1: En caso que el Contratista llegue a un. acuerdo. para ‘ceder su

Hidrocarburos Fiscalizados en dicho Ato entre el correspondiente

3 nimero de Dias, =
Para determinar: los Barriles / Dia en caso de produccién de Gas
Natural Fiscalizado, se utilizaré Ya siguiente equivalencia: Barriles
serén equivaléntes al volumen de Gas Natural expresado en pies

cibicos estandar dividides entre el. factor cinco mil seiscientos

veintiséis | (5,626).

Los pagos podrén hacerse mediante transferencia bancaria siguiendo

las instrucciones que PERUPETRO proporcionaré para estos efectos.

15.2 El Contratista cumplira con ‘las obligaciones establecidas en el

acaépite 15.1 depositando e1 aporte en la cuenta que PERUPETRO le

seflale, =

PERUPETRO entregaré’ al Contratista ona comunicaci6én manifestando la;

conformidad del pago, dentré de los> “cinco. (5) Dias Otiles de haber

recibido el aporte.

15.3..Los > programas de’ capacitaci6n. que el/Contratista establezca para su

personal, tanto ,en el pais como-en el extranjero, ser4n puestos en.

condcimiento de “PERUPETRO. =

15.4 EL Contratista, se .compromete, _Gurante la fase de explotacién y .de.ser:

‘posible, durante la.fase. de “Exploracién, a tener un programa: para’
~ estudiantes universitarios a fin que realicen prdcticas con el objeto

“que éstos ,Puedan complementar.su formacién académica.. Asimismo, el’

“€ontratista pondré dicho programa en /conocityiento de: PERUPETRO en el

—

mes de enero de cada Jafio,.

“,posicién contractual o aseciarse con un:tercero en él Contrato,

e

_

a 5
procederad a notificar a .PERUPETRO respecto de dicho. acuerdd. A la,

notificacién deber& acompafiarse ~la solicitud. de calificacién del
cesionario o del ‘tercero, correspondiéndole a estos tiltimos cumplir
con a@juntar la informacién complementaria que resulte. necesaria para

su calificacién como empresa petrolera, conforme a ley. =

Si “PERUPETRO™ ~otétga la’ \ealificacién solicitada, la cesién ' °

asociacién Se llevaraé: a cabo “mediante la modificacion del» Contrato,

conformie -a ley.

‘16. 2..EL contratista, previa. netificacion a PERUPETRO, podra \‘ceder su

posicién contractual © asociarse a una Afiliada, conforme a ley.
<P 2

series N° 1427499

\ ss
~ . \. ~

El cesionario o el tercero otorgaraé todas las gaYantias| y asumira

todos los derechos, responsabilidades y obligaciones- derivadas del

Contrato, sss==
CLAUSULA DECIMA SETIMA.- CASO borrurro © FUERZA MAYOR
17.1 Ninguna de. las. Partes es imputable por “Ta inejecucién- de una

: “
obligacién o su cumplimiento parcial, tardio o defectuoso, durarite el
término en que dicha Parte obligada se vea afectada por causa de Caso

Fortuito o Fuerza Mayor y siempre que acredite” que tal causa impide

> su debido cumplimiente. == -
17.2 La Parte afectada por el Caso Fortuito o Fuerza Mayor, notificara. por.
escrito dentro de los cinco (5) Dias” siguientes de’ pYoducida’ la
causal a la otra Parte respecto de tal evento y acreditaré la forma

“en que afecta la ejecucién de la correspondiente obligacién. La-otra ':

Parté respondera por. escrito aceptando o no ja causal déntro de. los! ~

quince (18) Dias siguientes. de recibida la, notificacién antes

~menctonada. La.no respuesta de la Parte notificada en ‘el’ plazo ™

sefialado se entendera* como aceptacién de la causal invocada.

continuar eon la. siecucién: de -‘lLa's - obligagione

... eontractuales\dentro de un periodo de tiempo razonable, luego que. **
Le @icha causa of causaS hubieran desaparecido, para lo cud dekers “dar
aviso a la otra Parte dentro de los cinco (5) Dias siguientes de ~

,desaparecida la causa. La Parte no afectada colaborara\ con a Parte

afectada en este esfuerzo. =

En los casos de huelga, paro u otros similares, una de las Partes no

podré imponer a la otra una solucién contraria a su volunfad.
17.3 El lapso durante el cual los efectgs de la causa de Cass. Fortuito ou
Puerza Mayor: afecten el cumplimiento de las obligaciones
contractuales, sera agregado al plazo previsto para el cumpliniiento
de dichas obligaciones, y si -fuera el: caso, al de la fase
correspondiente del-Contrato y al plazo-de Vigencia: del Contrato..
Sila causa de Caso Fortuito o Fuerza Mayor afectara la ejecucion a:

alguno de Tos .brogramas minimos de trabajo a que iss refiere ier

[ €

acépite 4.6, la fianza que garantice dicho programa se mantendra
vigente y sin ser ejecutada durante el lapso en que tal causa afecte
_la indigada ejecucién o durante el lapso en que PRRUPETRO ho se
pronuncie sobre la causal invocada por el Contratista y, si se
hubiera producido alguna discrepancia respecto a la existencia de tal
causal, mientras no se resuelva la discrepancia. Con tal fin el
Contratista debera prorrogar o sustituir dicha fianza, seégin sea

necesario.

Asimismo, en tanto PERUPETRO no se pronuncie sobre la causal invocada
por el Contratista o mientras no se resuelva la discrepancia que
pudiere’ haberse producido sobre su existencia, quedara en suspenso el
cémputo del plazo para-la ejecucién del programa minimo_de trabajo
respectivo. En caso que PERUPETRO acepte ta. existencia de la causal
de Caso Fortuito oO Fuerza Mayor  invocada por el Contratista,. éste

reanudaré la.ejecucién ‘del programa minimo de trabajo tan pronto

cesen los efectos de la indicada causal. 5
17.4..°PERUPETRO hard los esfuerzos - necesarios para obtener ia ayuda y : ~
_ -
cooperacién de las autoridades correspondientes del Gobierno a fin '

B —

que se tomen las medidas. necesarias para asegurar una: implementaci6n. ° -

y opexacién continuada y segura de las attividades previstas bajo el

Contrato

ot few . : y .
Se conviene~ gue cuando - cualquiera de.:las. Partes, a su solo
By a “ : . 7 _

criterio, tonsidere. que su personal o jei.de sus. subcontratistas no
Ve

puedan actuar dentro del Area de Contrato con la seguridad necesaria
—“en cuanto a.su.integridad fisica,‘’ la invocacién de esta situacion
, como causa de Caso Fortuito o Fuerza Mayor no serA discutida por la

otra “Parte.

17,5 )En caso que e1-Contratista se vea afectado por causa-de Caso Fortuito
“6 Puerza Mayor .. que le impida .completar. ia ejecucion del programa
minimo de trabajo del periodo en- curso, vencido el término de doce
(12) Meses consecutivos contados.a partir del momento en que aquella
se produjo, el Contratista podré resolver el Contrato, para lo cua}
debera comunicar su decisién a PERUPETRO con ‘una. anticipackén no

menor de treinta (39) Dias a la fecha en la cual hard ‘suelta del Area

2

de Contrato
y <

‘obligaciones de pago.de sumas:de dinero. .=
ft

CLAUSULA DECIMA OCTAVA.- CONTABILIDAD ‘=
serieB N2 1427500" iv

Pera. Asinlismo, debera lyevar y mantener todos los libros, registros

VY Getallados y documentacién que sdan necesarios para contabilizar iY
controlar las actividades que realiza en el pais y en el extranjero |

“gon relacién al objeto del cContrato, asi como para la~ adecuada’™:
n
gastos y. Tributos

: . sustentacién de sus ingresos, inversiones, costos,

° “incurridos’ en cada ejercicio. “Por otro lady, dentro‘de los ‘ciento ‘
. 7 veinte (120) pias ‘contados a-partir de la Fecha de Suscripedén, el
Contratista proporcionara La. PERLPETRO una copia en idioma easteilano |
7 : del “Manual de Progedimientos Contables”. que haya decidido proponer

para registrar sus operaciones.

——

lo siguiente:
. a) Idioma: y moneda en que se Llevaran los registros contables;

») Principios y practicas contables aplicables; ==
roy Estructura [¥ Plan»: (ae aCuentas, de conformidad. con los. -

co
requerimientos de la omisién Nacional Supervisora de Empresas y

“relaci’ aagas yea yes otras actividade: i

is: .del Gmputacisn de los. ingresos inversiones

lo Femaridini Bai

‘Notatio de Lina

— Ye
a. otros contratos ‘por. Hidros xburos, ro

gastos C junes; ‘al-'Contrato,

registros adtallados para étectos del cAlculg del factor R, asi.
~ como el detalle de log procedimientos descritds. en et & exo "EW

del Contrato, de ser el caso, = Fs oe = i
18.2 De haberse incluido en el “Manual de Procedimientos contabyes” lo

descrito en el literal f) precedente, PERUPETRO, en un lapso no mayors
de.treinta (30) Dias de haberlo recibido comunicaré al Contratista su

! aprobacién respecto del Pprocedimiento contable del factor R a que ' sé
contrae dicho literal o, “én su defecto, las sugerehcias que -considere £

— para mejorar y/o ampliar . dicho procedimiento. De no. ~haber™ un

pronunciamiento por parte “de PERUPETRO dentro del plazo mencionado, «

,el procedimiento a que ae refiere el literal £) del acdpite 18. Es sera oe

“considerado como aprobado: Bara todos sus efectos.

entro del mismo término de treinta (30) Dias de recibido el "Manual
de Procedimientos Contables", PERUPETRO podra formular sugerencias

y/u observaciones para mejorar, ampliar © eliminar alguno o algunos

de los otros procedimientos contables, propuestos en dicho manual.
Todo cambio en lo que respecta,“Ai procedimiento contable del factor R
aprobado, sera previamente propuesto a PERUPETRO para su’. ,aprobacién,

siguiéndose para tal. fin el procedimiento contenido en el primer

parrafo dei presente acdpite, eS
18.3 Los libros ‘de contabilidad del Contratista, los estados financieros y
ia documentag¢iédn “de sustento de los mismos, serdn puestoS~ a
disposici6én de los representantes autorizados de PERUPETRO para su

,verificacién, en las oficinas del domicilio fiscal del Contéatista,

previa notificaéién. =
18.4. El Contratista mantendra los registros de las propiedadds muebles e
inmuebles, utilizadas en ‘las ‘Opexaciones del Contrato, de conformidad~
con! las: normas de contabilidad vigentes en A el Pert: Yy de acuerdo a las

practicas contables generalmente aceptadas en la industria petrolera

“internacipnal. EY

PERUPETRO podra . solicitar. al Contratista informacién sobre sus
_Ppropiedades cada vez que lo considere pertinente. Asimismo, ‘PERUPETRO.
podraé solicitar al Contratista su cronograma de inventarios fisicos

de los bienes inherentes a las Operaciones,. clasific&ndolos segin

sean de propiedad del, Contratista.o de terceros, y participar en %

éstos silo. considera. conveniente. =

18.5 BL Contratista deberé remitir, dentro de. los treinta..(30) -Dias.de
4

haber sido emitidos, copia del informe de sus. auditores’ externos
sobre sus estados financieros.. Conrespcndientes al ejercicio. econémico
v~anterior. En.el caso’ que el Contratista tuviese- suscrito con

PERUPETRO mas de.un contrato, 0 realizara actividades distintas a lds

del Contrato;~ se obliga a ‘llevar cuentas separadas con el: objeto de |

lo tanto, el informe elaborado por sus auditores” externos debera

incluir también “estados financieros por cada contrato y/o ‘actividad.

18.6 El Contratista debera remitix .a PERUPETRO copia de la.-declaracién
jurada.anual del Impuesto a la Renta presentada a la Superintendencia
we

Nacional de Adninistracién, Tributaria o 1a entidad. que 1a sustituya,

dentro de- los is Dias posteriorés ala presentacién de lacmi sma.

CLAUSULA DECIMA. NOVENA.-.VARIOS

formular estados financieros para cada contrato y/o actividad,.y por |

\ 19.2-.En la ejecue.
las resoluciones que las autoridades competentes dicten en uso de sus

19.3

19.4

mahdini Barreda

“~  SERIEB No 1427504

‘4

Si-en uno o mas casos, cualésquiera de las Partes omitiera invocar o
x 5 °

insistir en el cumplitiento de alguna de las estipulaciones’: del
Contrate o en el ejercicio- de cualquiera “de los derechos otorgados

bajo el Contrato, ello no sera interpretado como una renuncia a dicha

1

disposicién a derecho.
: , ~
ién de las Operaciones el Cortratista cumplira con todas

atxyibuciones legales. s==
Asimismo, el Contratista de obliga a cumplir todas las dispos:

de las autoridades competentes ef relaciém con los ‘aspectos’ de

defensa y seguridad. nacional. =
El. Contratista tiene el derecho ‘al libre ingreso y salida dey Area > ‘de
Contrato. =aes= of
En concordancia con la tegislacién. vigente;~ el Contratista tendré él

derecho ‘de “utilizar, con el propésito de llévar a cabo | jas

Operaciones, el ‘agua, madera, grava y. otros materiales” de’
construccién ubicados dentro del Area de Contrato,. respetando el}

d& echo de terceros, ‘de ser el caso.

icencia de uso” de>. informacién técnica del Area de: Contrato / u

otras \éreas,

‘acordado,

siguientes: =

a) Para cuentas que sean expresadas y pagadéras en moneda nacional,
(TAMN).

la tasa aplicable sera la tasa activa en moneda. naciona

para créditos de hasta trescientos sesenta (360) Dias 88 plazo,”

publicada por la’ Superintendencia ‘ae Banca y Seguros, o la que la
sustituya, aplicable al periodo transcurrido entre la fecha de:

vencimiento y la fecha efectiva ‘de pago; y,

») Para cuentas que sean expresadas en Délares, y pagaderas ‘en’ moneda

nacional o en D6lares, la tasa aplicable_sefa la tasa de’ interés _

: oe . ae #e :
preferencial (U.S. Prime. Rate). mas tres (3) puntos: porcentuales,
\

publicada ‘por la -Reserva Federal dé los Estados Ua dos. de
echa de

Noxteamérica}, ‘aplicada al periodo transcurrido entre la
~

2

qué el Contratista desee adquirir de “ pERUPETRO, se.

ell wonts “materia del pago | estarg afecto a partir del: Dia .

Siguiente de da“fecha: en que -debié pagarse, a las tasas ‘de “interés an
vencimiento y la fecha efectiva de pago, a falta de ésta, las

Partes acordarén Otra que la sustituya adecuadamente.
19.7 Las disposiciones del acdpite 19.6 serdén de aplicacién a todas las
: cuentas entre las Partes que surjan bajo el Contrato o de cualquier
otro acuerdo o transaccién entre las Partes. Por’, acuerdo escrito

entre las Partes se podra establecer una estipulacién diferente para 4

el pago de intereses. Las disposicisnes aqui contenidas para la :
aplicacién de intereses no modificaraén de ningin modo los dérechos y

recursos legales de las Partes para-hacer cumplir el pago de los

montos adeudados.
19.8 En caso de emergencia nacional declarada por ley, en virtud de la
cual el Estado deba adquirir Hidrocarburos de productores™ locales,
(fsta se efectuara a los precios que resulten de aplicar los
mecanismos de valorizacién”establecidos en~la ¢ldusula octava y.-seran

pagados en Délares a los treinta (30) Dias siguientes de efectuada la

entrega. z
19.9. El Estado, a través del Ministerio de Defensa y del Ministerio del ,

Interior, brindara al Contratista, en. las Opexaciones y en cuanto le

sea posiblé, las medidas de seguridad necesarias.

9.10 EL Contratista ~ iiberaré y .en:.su caso indemnizar&..a. PERUPETRO:y al N
“<. Estado, .segin corresponda, de cualquier reclamo, accién tegal u otras
cargas © gravémenes de terceros que , pudieran” resultar como

é consecuencia de-las.Operaciones y velaciones llevadas’ a cabo al”
samparo del contrato,, provenientes de cualquier relacién contractual o
extra contractual,’ salvo aquellas’ que se Originen por acciones del.

“propio: PERUPETRO 0 del Estado. =

que le corresponda conforme al-Contrato. = . -

CLAUSULA VIGESIMA.- NOTIFICACIONES Y COMUNICACIONES =

20.1 Toda notificacién o  comunicacién, relativa al .Contrato, sera
-considerada como validamente cursada “et es por’ escrito y’ entregada
con. cargo..o--recibida por intermedio de’ correo certificado o facsimil
Q por otros medios que las Partes acuerden, suscrita por el
representante legal; ..9:por ‘aquel a quien éste haya delegado us

-facultades, lo cual debera ser comunicado previamente,. y dirigidaal

destinatario-en un Dia ‘Util alas siguientes direccionés: *

PERUPETRO:

Destinatario

a PERUPETRO. S.A.

sence ~N9 1427502 _ A45Qa

PA Gerencia General

<3)

Direccién ==

Av. Luis Aldana N°,
Lima 41 - Pert =:
a Fax: 6171801, s=ss=

. (Gontratista: :

“TECPETROL tors 174 S.A, c.

Mandatario Nacional =

Jr. Guillermo Marconi.165, San Isidro =

Lima, - Pert”
- Garante Corporativo:
ee TECPETKOL INTERNACIONAL Ss. ==
. - Apoderado =
: Jr: Guillermo Marcohi'165, “San Isidro =

srecagudgpores

3 “So. 2 Cualquiera de las Partes benaré cel derecho. de ‘cambiar su direccién O-
BD = 2
‘el némero de facsimila.-los efectos. dé las notificaciones y.

gomunieaciones, mediante’ comunicaci6n a ‘la otra Parte, con por lo

NOS cinco ,(5) Dias Gtiles de anticipacién ala fecha efectiva de

to a la Ley Peruana

© sé ha negociado, redactado y suscrito’ con arreglo’ a: las:
~hormas legales del Pert ye su contenido, ejecucién ye dema.
consecuencias que de 61 se originem se regiran por-las normas-egales —

v de derecho interno“de la Repiblica/del Pert. Z

21.2 Comité Técnico ae céncdliacién =

BOA,

Ss
El Comité Técnico de Conciliacién sera formado dentro de los quince ™:,
: ° al
i - (15) Dias Utiles siguientes a su convocatoria por cualquiera de las”
: ~ a Y Y
_— . ~ Ea ses
. - Partes y estar& compuesto por tres (3) miembros calificados en la-

materia de que se trate. Cada una de las Partes seleccionara avun (1):°

miembro y el tercero sera apterminade por los micmbxés designados’ por.

las Partes. Si cualquiera de las Partes no designara a su miembro *
a representante dentro del plazo_ estipplado o .si -los mienibrod ”

designados por ellas no ‘pudieran ponerse de acuerdo para déterminar

: sera nombrado por los 4rbitros designados por las Partes.

interno. de la Reptiblica del. Pera.

“previa consulta con’el Secretario General.

cualquiera de las Partes podrd someter la discrepancia para que sea
resuelta de acuerdo a lo previsto en el acApite 21.3 del Contrato. ==
Las Partes, dentro de los sesenta (60) Dias contados a partir de la

Fecha de Suscripcién, acordardn el procedimiento que regiraé a este

comité.

Las resoluciones del Comité Técnico de Conciliacién deberén ser
emitidas dentro de los treinta (30) Dias de su .instalacién y tendran
caracter obligatorio, en tanto un laudo arbitral,/de ser el caso, no
resuelva el..diferendo en forma definitiva. Sin perjuicio del

cumplimiento de la resolucién emitida por el Comité Técnico de

Conciliaci6én, cualquiera de las Partes podré recurrir a arbitraje

conforme. al acaépite 21.3, dentro de los sesenta, (60) Dias siguientes
: ~

a la fecha de recepcién de la notificacién de la resolucién referida.

Convenio Arbitral =

Cualquier litigio, controversia, diferencia o reclamo resultante del

Ccontrato o relativo al Contrato, tales como su interpretacién,

cumplimiento,. resolucién, terminacién, eficacia o validez, que surja

entre el Contratista y PERUPETRO y que no pueda ser resuelto de mutuo
acuerdo entre las. Partes. deber& ser resuelto por medio de arbitraje
internacional de ferecho, de. acuerdé con lo dispuesto en el articulo
68° de ja Ley No. 26221... = :

Las’ Partes.-se obligan a realizar todos aquellos actos: que ‘sean

necesarios para el desarrolle del Procedimiento arbitral hagta su

culminacién y ejecucil

fon. =

é
El arbitraje sera administrado por el Centro International de Arreglo

de Diferencias.Relativas a Inversiones, en adelante CIADI. En -todo-lo

no. previsto.en esta ‘clausula, el arbitraje. se. organizara .y

desarrollaré de acuerdo con las Reglas de Arbitraje del CIADI,
? a

vigentesen la Fecha de Suscripcicn. =
Los arbitros serén tres (3),. cada -Parte designara a uno y el tercero

“Para la solucién de..fondo del litigio, controversia, diferencia o

reclamo sometido’ a arbitraje, los. 4rbitros aplicaran el derecho

El arbitrdje podra tramitarse en. la sede de la.Corte Permanente de ~,

Arbitraje oven la de. cualquier otra institucién apropiada, piiblica o

privada, ‘con la ‘que el:-Centro hubiere llegado a aa acuerdo a.tal

efecto'o en cualquier otro ‘lugar que. ‘la’.Comisién 0. Tribunal aApruebe,
: mm

ee pee 5

we

series N® 1427503 ; 44503

ejecucién de sus obligaciones_ contractuales, ‘en la medida en que sea

posible, inclusive aquéllas materia. del arbitraje.
Sin perjuicio de lo anterior, si la materia de arbitraje fuera el
cumplimiento de las obligaciones contractuales Sarantizadas con las”

fianzas a que se refiere el ac&pite 3.10 quedaraé en suspenso els

‘ oa cémputo del plazo respectivo y tales fianzas no podrén_ ser
/ .
_gjecutadas, debiendo ser ‘mantenidas vigentes durante el procedimiento
: ee + arbitral. Con. tal fin, el Contratista deberaé prorrogar GS sustituir.
é faa :

flichas fianzas,segin sea necesario. =
El laudo es obligatorio para Mas fPartes y no podra ser objeto -de:

re \ en:
\ : .  @pelacién ni de cualquier otro recurso, excepto’ los previstos en él >

- \, Convenio sobre /arreglo ‘de Diferencias Relativas a Inversiones entre”

= Estados y Nacionales.-de Otros Estados , en adelante el Convenio.
2 ~E1l laudo dictado conforme al TConvenio se ejecutara dentro del»
. & erritorio peruano, de “acuerdo a: 1a8"normas vigentes sobre ejecucién
S :
ef

€ndini

No} 10.de Li

eee que no esté previsto en ella, por ‘las notmas: del Cédigo Civil.
; : Salvo los casos prévistos en el acépite 22.3, \ cuando una / de las
Partes incurra en incumplimiento de > cyalquiera de las obligaciones »

“ebtipuladas en el cont rate por causas que no fueran de Caso Fortuito. ,

o Fuerza: Mayor u otras causas no imputables, la otra , Patte podraé .

/ notificar a dicha Parte, comunicaéndole. el “incumplimienta ‘y. su |

~ ““intencién de dar por terminado el Contrato al término del plazo, de
sesenta (60) Dias, a no ser que dentro de este plazo “dicta Parte

Subsane el referido incumplimiento o demuestre’a la otra Parte que

est en via de subsanacién.

Si_la Parte que recibe una notificacién de incumplimiento cuestiona: of
“niega& la existencia de &ste, dicha Parte puede referir.'el-dasunte a 2
arbitraje conforme alo dispuesto en ja cléusula vigéeind primera,

/ dentro de los treinta (30) Dias siguientes a la’ notificacién. En tal

easo,-el cémputo del plaza.de sesenta_ (60) Dias quedara en suspenso

supletoriamente im ‘las normas de - la: Ley we 26221; Y, ens cuanto alors

;
yo i

hasta que el laudo arbitral’ sea notificado a las Partes, y el ,;

Contrato terminard si habiendo sido confirmado e1 incumplimiento,

ae -dicha Parte no subsana ei incumplimiento o no demuestra a la otra XY ,

Parte que est4 jen via de subsanacién,' dentro de dicho plazo.

El Contrato puede terminar con anterioridad al plazo de Vigencia del ss

i Contrato, por acuerdo expreso de las Partes. =
22.2 A la‘terminacién del Contrato cesarén totalmente todos los derechos y
obligaciones de las Partes, especificados en el Contrato y se tendra

..@n consideracién:

a) Que los derechos y las obligaciones de las Partes derivados de
este Contrato con anterioridad a dicha terminacién~ sean
respetados;—incluyendo, entre otros;- el derecho del Contratista a
los Hidrocarburos extraidos y a las garantias estipuladas en el

Contrato; y, =

b) Que en caso de incumplimiento ° incurrido.-por cualquiera de las

“\ Partes.en fecha anterior a la ‘terminaci6én, de cualquiera de las
/obligacicnes estipuladas en:-el’Contrato, éstos sean subsanados por

ao > la Parte infractora;—salve las obligaciones que por su naturaleza i

- -se extinguen con’ la texminacién del mismo. -

--El Contrato se resolvera de“pleno. derecho -y sit previo-tramite, en

' los casos siguientes:

22.3.1 En caso que el Contratista haya .incumplidé con la ejecucién

del. programa. minimo de. trabajo de cualquier periodo*‘de la fase

: de exploracién, luego de haber hecho uso de las prérrogas

l -céntempladas en el acaépite a de eer el caso, y sin ragones

‘ satisfactorias a PERUPETRO, salvo que se cumpla lo previsto en

los ac&pites-4.7.y 4.13.

22.3.2 En. caso, que al vencimiento de 14 fase de exploracién o del\ oe

periodo de retencién, lo tiltimo ‘que suceda, no se. efectuara

ia ninguna Declaracién de Descubrimiento Comercial: dé .

Hid¥ocarburos.
_' 22.3.3 En los casos. especificos sefialados en los acépites 3.10, 4.2 y

7 17.5.

22.3.4 En caso que el Contratista haya sido declarado en insolvencia,
disolucién, liquidacién o quiebra’y elContratista no curse la
notificavién Aescrita en el acépite 16.1, ‘en un -plazo. de
quince (15) Dias Osiles; identifi cando al tercero que, asumira }

su Posicién, contractual.

wee debidamente ‘protegidos. = = sS=

SERIEB No 1427504 44504

‘y2.3.5 En caso de no encontrarse vigente la gazantta corporativa a
que se refiere el. acapite 3.11 y el Contratista no cumpla con
sustituirla en un plazo, maximo de quince (15) Dias Utiles
siguientés aA ila recepcién (por el. Contratista de la
notificacién de PERUPETRO requiriendo la sustitucién, o en
caso de haber sido declarada la insolvencia, disolucién,
liqpuidacién ° ‘quiebra de laj entidad que haya otorgada la
a garantia a que se refiere el acaépite 3.11 y el Contratista no
- cumpla con notificar a PERUPETRO en un plazo maximo. de quince

(15) Dias Ghiles -siguientes.al requerimiento de PERUPETRO,;

Adentificando\al, tercé¥o que -asumira la garantia corporativa, &

previa califida én y aceptacién por PERUPETRO.

22.3.6-Ror mandato de un laudo arbitral’ que declare, en n los casos. del:

ac&pite | 22.1,’ un incufplimiento uy. éste no sea : subsanado
conforme a lo dispuesto.en el referido acépite; o.por .mandato'.
2

de un laudo arbitral que declare la veritinacién del Contrato.
w
acuerdod 16 establecido por-el, articulo 87° de da Ley.N®. 26221,

‘61. Medio Ambiente, OSINERGMIN impondré las... .sanciones

pertinektes, pudiendo el Ministerio de'.Energia y Minas: Liegar hasta |

cién del Contrato, previo informe’al OSINERGMIN:

ie. el .Contratista,.o. la entidad que haya »otorgado la’
oe

@ sé refiere el-acdpite 3.11, ‘solicite proteccién- contra’

garantia al

las “acciones\, de acreedores, PERUPETRO “pedri

caso estime ‘que sus derechos ‘bajo ‘e Contato. no se encuentren
~

resolver . el Contrato en.

22.6 - la terminaéioén del Contrato, e1. Contratista entregarA en propiedad.

al: Estado, a través de PERUPETRO, a menos: ‘que ‘éste no Ios.:requiera,
a qu

sin cargo ni costo algun para éste, en buen: estado de conservacién,

manténimiento~y funcionamiento,~ y teniendo en cuenta el: desgagte
‘ normal producido por el uso, los inmuébles; instalaciones de energia,
campamentos, medios de comunicacién; ductos y demas bienes de.

produccién e instalaciones de. propiedad del Contratista que’ permitan ©

la continuacién de las Operaciones. -
En caso “de haber Explotacién conjunta ‘de. Petréleo, Gas..Natural No
“Asociado y/o GaS Natural No Asociado ‘y. Condensados, al término del”
Plazo establecido en el acApite 3.14 para.1a fase de explot acién de:
Petréleo, el Contratista entregara en propiedad al Estado," a ubravés.<

de PERUPETRO, a menos que éste no 10s requiera), sin cérge: ni costo *

alguno para &ste, en buen estado de conservacién, mantenimiento, y

funcionamiento y teniendo en Cuenta el desgaste normal producido por
el uso, los bienes e instalaciones propios de la Explotacién de

Petréleo, que no sean necesarios para la Explotaci6n de Gas Natural

No Asdciado y/o Gas Natural No Asociado y Condensados.

--. Les bienes e instalaciones que conserve el Contratista para la
: /

Explotacién del Gas Natural No Asociado y/o Gas Natural 'No Asociado y

Condensados, que hayan estado siendo utilizados también en la

Explotaci6én de Petréleo, ain cuando continuaran en propiedad del

Contratista, seran -aplicados a servir  ambas  Explotaciones,

celebrandose al efecto un convenio entre las Partes. = =
s En caso que’ el Contratista haya estado usando “fos bienes e€
inatalaciones descritos en el primer parrafo del presente acaépite
pero que no sean conexos ° acéesorios exclusivamente a las

Operaciones, esto es, que también hayan estado siendo usados para sus

operaciones en otras Areas con. contrato vigente para ‘la Exploracién fe}

_Explotacién de Hidzocarburos ~ en el, pais, el Contratista continuara ©

— con la propiedad de dichos bienes, haciendo uso’ de “lids, debiendo

»suseribir un convenio entre las partes para est fin,

22.7. A.efectos de lo .dispuesto en el -acdpite 22.6, durante. el. Gltimo. Afio

de Vigencia del cConflrato, el Contratista dara: las facilidades y
colaborara .con PERUPETRO en todo’ lo -necesario pdra que, -sin
interferir con las Opexraciones, PERUPETRO pueda: realizar todos ~.los

actos .y celebrar todos’ los convenios qué ‘permitan una transici6n

\ ~

ordenada y “no interrumpida de las Operaciones .que se .vengan

realizando a la fecha de terminacién-del Contrato... =

ANEXO "A"

DESCRIPCION DEL. LOTE 174 =

UBLCACION: =
El Lote.174 se encuentra ubicado en la Provincia de ‘Atalaya de la Regién
Ucayali y estA delimitado tal como se muestra en- el AnexO “BY (Mapa)

conforme a la~siguiente descripcién:
Z

PUNTO DE REFERENCIA

El Punto.de Referencia. (PR) es la Estacién-Atalaya ubicado en el Centro.

Poblado de Atalaya del Distrito de Raimondi, Provincia de Atalaya de la

Regién Ucayali. =

i.

1427505. --

- SERIEB NO?

{ “
Este y luego

(19) el Punto de
(

que -es

_Partida~(PP) del perimetro del Lote.
“CONFORMACION DEL LOTR. =:

Desde el Punto (19) 0
azimut de “00°00'00" hasta llegar al Punto (1).

Norte en linea recta con

(PP) se mide 39,293,061 m

a \
azimut ‘de

/ Desde el Punto (i) se mide 67,173.144 m Este en linea recta con

90°00'00" hasta llegar al punto js) sescas
SS
(5) Se mide 39,293,061 m Sur en linea recta con

Desde el Punto azimut de

180°00'00” hasta Megar al Punto (23).
Desde el Punto (23) ¢ Ge mide 67,173.144 m Oeste-en linea recta con azimut de
270°00'00" hasta llegar all Punto (ag) ° Punto” de Partida (PP) ‘Cerrando asi

aes

el perimetro del Lote.
) _ DEFINICION DE LAS PARCELAS =
por 169 purltos de esquina
los puntosyde “esquinla: 2,3,8 ¥ 7
de esquina 34,9 y 8
de 6,7, disy LORS
de
de
de

_ Parcela 1 rodeada 1,2,7 y 6.

rodeada por

rodeada por los puntos

por los puntos esquina

por los puntos Séquina 7 (7, 8,12 ¥y ae
esquina: ¢, 9413 'y- re
54,5, 5, 14,13 y 9
40,11, 16"y 1
1LPI2, 17-41
Vpeone i
esquina’15,16,20.y 19° =
esquina 16,;17,21 y.20
esquina 17,18,22 y 21

13,14,23,22 y

ia por.

por
x los puritos

los. Puntos

los puntos

de.

x los puntos. de

A Parcela 19 ‘rodeada por los puntos de esquina’ 12;13;18

11 rode4da Pp los puntos de

12

«.Parcela

Parcela rodeada pot los puntos de

Parcela 13

14

rodeada por los puntos de
rodeada de
=RELACION DE COORDENADAS”’DE LAS ESQUINAS DEL LOTE =
COGRDENADAS GEOGRAFICAS

por los puntos esquina.

Parcela

~ | COORDENADAS” PLANAS U.T.M.

. Longitud

Punto

Metros Este_

Metros Norte

Latitud sur

Oeste

Est. Atalaya
(PR)

636,394,684

8'813,161.361

10°44'02"209

73°45'09"587

-
19 o (PP)

643, 624.836

8/812,769.159

10°444.13"996 -|:'73°41/11"542

(~

643 ,624.836

8'852,062,220, 10°22'54"977

73°41'16"970

1

f
5 710,797,980 |8°852,062.220 10°22'43”845 73°04! 28"742
23) 710,797.980 | 8'812,769.159}] 10°44'02"474 73°04'20"779

i
RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS

\

Coordenadas Planas U.T.M.

Panto
1 643,624.836 m B | 8'852,062.220 m N
2 663,624.836 m EB } 8'852,062.220 mN
] !
3 683,624.836 mE | 8'852,062.220 nN
4 103,624.836 m EB. | 8'852,062.220 mN
5 710,797.980 m B | 8'852,062.220 m N
. : ¢
6 643, 624.836 m E™ |: 8'842,769.159 mN
7 663, 624.836 m E- | 8/842,769.159 mW
N ¢
8 683,624,836 m E |-8'842,769.159 mN
2. 703,624,836 m EB |8'842,769.159 m N |
19, 643,624.836 m E 8/832,769.159 m N
11 663,624,836 mE 8'832,769.159 mN
12 683, 624.836 m B | 8/832,769.159 m N
13 || "703,624,836 mE | 9'832,769.159-m N
44 720,797.980'm B | 8/832,769.159 mN
15 7 643,624 .836 mE 8'822,769:159 m N
16 663, 624.836 m 8'822,769/159 m-N
17 683, 624.836 m 8'822,769,.159 m-N
18 703,624.836 m 8/822,769.159 m-N
19. 643, 624.836 m\B | 8'812,769.159.m N
20 | 663,624,836 m B $12,769.159'm-N

683,624,836 m

8'812,769.159 m N

9 142750 se .
No 1427506 / 44506,

. la . : L

703,624.836 m g 8'812,769.159 m N
mE 8/812,769.159 mwN

710,797.980

EXTENSION (Area por Parcelas) =

drea . :
- a

18,586.122 ha

18,586.122 ha
.18,586.122 ha a ,
20,000.000 ha {> a ;

20, 0004000 ha i

20,000.000 ha

13,839.190 ha - a a
20,000,000 ha . /
a os a“ —
20,000.000 ha a :
20,000.000 ha >

20,000.000 ha
20,000.000 ha
20,000.000 ha

14, 346.288 ha _ }

263,943,844 ha --
a f
régulares de~20,000. 000 ha: oh = |. 180; 000. 900 ha f
03 Parcelas\regulares de 18,586.122 ha c/u = 55,758. 386 hai] ;
wregulares de dreas diversas = ; 28, 185. 478 ha
Total 14 Parcelas = 263, 943. 844 ha
Las: Coordenadas, istancias, freaé * y Azimuts mencionadds en este anexo “se

—
_tefieren “a Sistem: \ de 'proyeccién Universal Transversal Mercator (0.0L)

Esferoide Internacional, Zona 18 (Meridiano Central 75°00’ oo").

Referido al Datum Geod&sico Mundial WGS 84

En caso de’ discrepancia de las Coordenadas ‘U. TM con las” Coordenadas

Geograéficas o con las Distancias, Areas y Azimuts, las Coordenadas U:T.M.

serén consideradas correctas.

ANEXO “B”
MAPA DEL AREA DE CONTRATO — LOTE 174

LOTR 474

AREA DE CANTRATS BE LICAKCYA
IME Eiomctanctamericign oe

ve

j

ANEXO "C- 1."

CARTA FIANZA N° =
s,

Lima, ° =
Sefiores = =
| PERUPETRO ‘S.A.
Ciudad. =

De mnegtre consideracién:

Por la presente, nosotros,.... (Entidad del ‘sistema’ financiéro)... ‘nos oS .
constituimos. en fiadores solidarios de -FECPETROL - LOTTE. 174 B.ALC., en

adelante iiamado el Contratista, ante PERUPETRO S.A., en. adelante llamada . L
PERUPETRO, ‘por. el importe de setenta”y dos’ mil y 00/100 Délares (US$

72,000.00) .a fin de gazantizat el fiel cumplimiento: de las obligaciones ~~

del Contratista bajo el programa minimo: de trabajo del primer periodo de la

fase de exploracién, contenidas en la “clausula cuarta del. Contrato de

Licencia para la Exploracién y Explotacién de Hidrecarburos en’ei Lote 174,

suserito con PERUPETRO“(en adelante llamado Contxato) :-=

Lavobligacién que dgume ...., (Entidaddel-sistema financiero). /..... bajo: la

‘presente fianza—se limita a pagar a PERUPETRO “la suma de sétenta y dos mil

y 00/100 Délares~ (US$ 72,000.00}. requerida en. su bolicitud de.pago. = - .

x -}

senies: NO 1427507 ON 44507

,

. Esta fianza .es solidaria, sin benefiéio de. excusién, -irreévocabie,
De Apyindicional y de realizacién automatica, pagadera a la presentacién
Cer go del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando- el

» pago de setenta y dos mil y 00/100 Délares (US$ 72,000.00), declarando que
~ 4

el Contratista no ha cumplido con todo o parte de la pbligacién antes

referida y acompafiando a dicha carta, como tmico recaudo/y justificacién,

_ oe ”
uma copia certificada de la carta notarial dirigida por PERUPETRO al

Conteatista.exigiéndole el cumplimiento de la obligacién antes referida™
otificandole su inténcién de hacer efectiva. la fianza; dicha carta

notarial de PERUPETRO al Contratista debera haber sido: entregada a éste por

fee - :- le menos veinte (20) Dias “ealendario antes dé-la fecha en que PERUPETRO
ae : presente 1d reclamacién de pago a ....(Entidad del sistémd ‘financiero),.... |
° 2. La presente, fianza expiyaré a mAs. tardar’ ‘el’ ....: a menos que con \
“ anterioridad a ésa fecha .. rf (Entidad del sistema finandiero) eee Feciba una
a} carta de PERUPETRO liberando a .... ¢ (Entiaéa. del sistema financiero)....y \

Contratista de toda. vebponsabilida bajo la> p¥esenté £ianza, en, _cuyo

a “presente fianza sera cancelada en la.: fécha- de. -recepcién de la

ustedes,

EX) de las: Instituciones del: sistema: Financiéro que publica

xtranj era. (

4 ’ que la sustituya. Los intereses : serén calculados a partir %
de-la.fecha de 1
ee (Batiqad del

recepeién de “Ta carta notarial” ai igida Box ‘PERUPETRO ‘a

Atentamiente,

N 5 (Entidad del sistema’: financiero) ===
ms S53 s=e=-ANEXO "C-~ 2."
=,CARTA FIANZA PARA EL SEGUNDO PERIODO DEL PROGRAMA MINIMO DE

ae PERUPETRO S.A
Ciudad.

De nuestra consideracién:
i
Por la presente, nosotros.... (Entidad del sistema financiero)... nos
constituimos en fiadores| solidarios de TECPETROL LOTE 174 S.A.C., en
adelante llamado e} Contratista, ante PERUPETRO §.A., en adelante llamada
PERUFETRO, por él importe de quinientos diez mil y 00/100 Délares (USS
510,000.00) a fin de garantizar el fiel cumplimiento de las obligaciones
del Contratista bajo el programa minimo de trabajo del segundo periodo de
la fase de exploracién, contenidas en la clausula cuarta del Contrato de

Licencia para la Exploracién y Bxplotacién ‘de Hidrocarburos en el Lote 174,

suscrito con” PERUPETRO (en adelante llamado Contrato).
La obligacién que asume ....(Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de quinientos diez

mil y 00/100 Délares (US$ _ 510,000.00) requerida en su solicitud de pago.==

i. Esta fianza es solidaria, sin beneficio de excusién, irrevocable,

incondicional- y de realizacién automética, pagadera a la presentacién
dentro del plazo -de vigencia de la misma, de una carta nofarial dirigida
por PERUPETRO a:..... (Entidad.del sistema financiero).... solicitando. el
pago de. quinientos diez mil y 00/100-Délares (US$ 510,000.00), declarando
que er Contratista no ha cumplido con todo ©. parte de la obligacién antes
veferida y acompatiando a d@icha. carta,- como. tnico récaudo y justificacié6n,

una copia certificada de' la. carta notarial dirigida’ por PERUPETRO al

Contratista exigiéndole “ei cumplimiento de la obligacién. antes referida y

notificandole su intencién.de hacer efectiva la .fianza;° dicha carta
\

notarial de PERUPETRO al Contratista debera haber sido entregada’a éste por

lo menos veinte (20) Dias calendario antes dé: la. fecha en” que PERUPETRO.

. , —~
presente la reclamacién de pago a. ....(Entidad del sistema financiero)..:..

2. La. presente fianza expiraré a mAs tardar el

anterioridad a esa fecha ae _(Entidad del. sistema financiero} ... reciba una

N
carta de PERUPETRO libérando a ..!.(Entidad del sistema financiero).... y
al Contratista de toda responsabilidad bajo la: presente fianza; en. cuyo.

caso la presenté fiarza serd cancelada en la fecha’ de recepcién de la

mendionada carta_de PERUPETRO. =====
3. Toda demora por nuestra parte para honrar la.presente fianza.a favor de
ustedes, devengaré un interés equivalente a la Tasa Activa en Moneda
Bxtranjera_ (TAMEX) ade las Instituciones del Sistema Finaficiero que publica
la Superintendencia de. Banca. -y Seguros aplicable durante. el periodo’ de
retxaso o la.tasa que ia sustituya. Los. intereses seran calculados a partir

de la.-fecha de. la recep i6én de ‘la carta notarial ‘dirigida por PERUPETRO. a

(Entidad. del sistema Finaneiexe) .

Atentamente,

+ -@ :menos “ que™con:

:  adetante llamado el Contratista, ante PERUPETRO S.A.

f

CARTA FIANZA N°=

( . i . . r

SERIEB NO

- 1427508

ANEXO e 3
EL TERCER FERTODO DEL lenogaain pstnrno

CARTA FIANZA

Por la presente, “nosetros.... (Entidad del sistema financiero)... nos

=
onstituimes. en “fiadores solidarios ide. TECPETROL LOTH 174 S.A.C., en
en adelante llamada

PERUPETRO, por:el importe: dep “euatrocientos. noventa y: “einco mil y 00/100

Délares (US$ 495,000.00) cA fin de garantizar el fiel cumplimiénto de las

obligaciones “<del Contratista’ bajo el programa minimo' de trabajo del tercer |
contenidas en-la’ plausura. cuarta del:

iodo: de la. fase: de. exploracién,

inéo mil y 00/100 Délares (US$ 495,000.00) . réquerida’ en ~g1

sin beneficio -dé -excusién, irrevocable,

solidaria,

Esta. fian¥a-.es
incondictonal “de realizacién automatica, pagadera ala. presentacién

dentro del: pla

de vigencia de la misma, de una carta notarial dirigida.

por PERUPETRO AY i. (Entidad del sistema financiero)...¥ soli¢itando..el™

{ dvin
pago de -cuatrocientos noventa y

éinco mil y 00/100 Délares (UsS"

495,000.00), declarando .que él Céntratista no ha ,cumplido..con todo”o parte -

de la obligacién antes referida y acompafiando a dicha, carta, como tinico

recaudo y justificacién, una copia certificada de la catta notarial

dirigida por .PERUPETRO al Contratista exigiéndole el cumplimiento de la’

obligacién antes referida y notificdndole. su intencién-de hacer, efectiva
la fianza; dicha carta notarial de-PERUPETRO. al Contratista debera haber
sido entregada a éste por 16 menos veifite (20) Dias calendario antes de la

fecha en qué. PERUPETRO presente la reclamaci6én ge pago a

sistema financiero)......

2. Laypresente fianza expiraré a mds tardar el: a ménos que

anterioridad a esa fecha ... (Entidad del sistema financiero) Ee ¥eciba

“

. (Bntidad del |

i

‘
carta de -PERUPETRO liberando a ....{Entidad del sistema financiero).... y \

al Contratista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza serA cancelada ven la fecha de recepcién de la

mencionada carta de PERUPETRO.==
3. Toda demora por nuestra parte para honrar 1a presente fianza a favor de
ustedes, devengaré un interés equivalerite a la Tasa activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
ja Superintendencia de Banca y Seguros aplicable durante el periodo de
retraso o la. tasa que la sustituya. Los intereses seran calculados a partir

: de la fecha de la recepcién de la carta notarial dirigida por’ PERUPETRO a

-.//(Babidad del sistema financiero).

Atentamente,

CARTA -FIANZA N°
Lima, = ==

Sefiores

ven S-A.==
Ciudad

De nuestra .consideracién,

Por! “la pkesente, nosotros....° (Entidad del sistema :financiero)... nos
constituimos en .fiadores’ solidarios ‘de. TECPETROL LOTE 174..S.A.C., (en
adelante. llamado el Contratista, ante PERUPETRO S.A, en adelante llamada

iN

PERUPETRO, por: el importe de cudtrocientos, noventa y cinco mil “y 00/100
Délares (US$ 495,000.00) a fin de garantizar el fiel cumplimiento. de‘ las:
-obligaciones del Contratista bajo el programa-minimo de trabajo.del cuarto
periodo de ia fase de_ exploracién, contenidas © en” ta~clausula cuarta del

Contrato de Licencia-para la Exploracién.y Explotacién de Hidrocarburos én

el Lote 174, suscrito con. PERUPETRO (en adelanta, llamado Contrato) .
La obdigacién que asume ....(Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de. cuatrocientos

novéhta y--cinco mil a 00/100 Délares (US$ 495,000.00) requerida en su.

solicitud ‘de pago. = a
1. Esta :fianza es solidaria,, sin. beneficio. de excusién, irrevocable,
incondicional y..de..realizaci6én automatica, -pagadera fala presentacién S
dentro del plazo’ de vigencia de la misma, ‘dé. una carta. notarial dirigida . es

“por... PERUPETRO.a.....° \(Entidad del ‘sistema financiero)....>.solicitando: el : vo

(ian ae 2g
Pa boo

senigs NO 1427509

X

aa,

00/100 Délares (uss

de cuatrocientos noventa y cinco mil y

000.00), declarando que el Contratista no ha cumplido con todo o parte

53) ja obligacién antes referida y acompafiando a dicha carta, como Baico
recaudo y justificacién, una copia certificada de la carta ‘notarial
dirigida: por PERUPETRO al contratista exigiéndole el cumplimiento de la

_. obligacién antes referida y notificandole su intencién de hacer efectivad

- “la fianza; dicha carta notarial de PERUPETRO al Contratista deberA haber

sido entregada a éste por lo menos veinte (20) Dias calendario antes de la
-(Entidad del .

a i
fecha en que PERUPETRO presente la reclamacién de pago a.

sistema financiero)..
2. La presente fianza’expiraraé a m&s-tardar el ..... a \tienos que Gon

° " anterioridad a esa fecha ... UEntidad del sistema financyéro) | Sy xediba una
carta de “PERUPETRO liberando a ....(Entidad del sistema firanciero).... y
ati Contratista- de. toda xesponsabilidad bajo la présente fianza, ‘en cuyo-

N

caso la presente fianda seré cancelada en la. fecha de recepe

mencionada carta: de -PERUPETRO.-

de Lima
B
x
fos
q
o
5.
a.
@
or
was
iy
Q«
ie
wo
a
4
5
a.
+
»
cad
S
a
Bb
59)
8
Q
Lo)
a
o
ia
ac
e
an
7
a
y
d
Lp
3
Q
be
@
H
q
.
7
ZC
be
aQ
ry

ino.

& Bs retraso fe) la asa que la susticuya. hos interesés seran cateutaae’ a bartir
oe = de la fecha’ “dé la Pesepelsn | de la carta notarial’ dirigida por PER! jPETRO a
8 :
x . Atel Fase ne
Le
7 CARTA FIANZA PARA EL QUINTO PERTODO DEL PROGRAMA.
’ CARTA FIANZA Nese aps : vr
. Lima, ===s
Sefiores =
PERUPETRO $/.A.
Ciudad. =
os - De nuestra consideracién: .
‘por la presente, nosotros... + (antidad del sistema financiéro’
oo -*constituimos en fiadores solidarios de. TECPETROL LOTE | 174°. Ne APC., “en

llamada

PERUPETRO, por el importe de cuatrocientos noventa y cinco” mi. 00/100

*Délares (US$ 495,000.00) a fin de garantizar ‘el fiel cumplimiento, de las
- oy iPS 4:

a pom x
» obligaciones del Contratista bajo el programa minimo de trabajo del quinto ”
periodo de la fase de exploracién, contenidas en la clausula cuarta del

Contrato de Licencia para la Exploracién y Explotacién de Hidxrocarburos en

el Lote 174, suscrito con PERUPETRO (en adelante llamado Contrato).
La obliga¢iéh que asume ....(Sntidad del sistema financiero) ...... bajo la

presente fianza se limita a pagar a PERUPETRO la suma de cuatrocientos

. . i J .
noventa y cinco mil y 00/100 Délares (US$ 495,000.00) requerida en su

solititud de pago.
1. Esta fianza es solidaria, sin beneficio de excusién, irrevocable,
incondicional y de realizacién autom&tica, pagadera a ia presentacion

dentro del plazo de vigencia de la fhisma,\, de una carta notarial dirigida

(Entidad del sistema financiero).... soli¢itando e1/

or. PERUPETRO® a
P va

pago de cuatrocientos noventa y cinco mil y 00/200 Délares {uss / a

495,000.00), declarando que el Contratista,no ha cumplido con todo o parte

de la obligacién. antes referila y acompafiando: a dicha carta, como fnico

recaido y+ justificacién, una copia certificada de la -é@arta notarial |

dirigida .por PERUPETRO: al. Contratista .exigiéndole:'el cumpliniiento de -la
obTigacién antes _referida.. y notificandole su. intencién de hacer efectiva
la fianza; dicha carta notarial de. /pERUPETRO al -Contratista debera. haber
“sido entregada. a “éste~ ~por lo menos “veinte (20). Dias calendario. antes dela;
fecha eh que PERUPETRO presente la reclamacién de. pago a .... (Britidad del

Ygistema financiero)...... = SSS.

2, la presente fianzga.expiraré a mas tardar .el-..../. a menos que .con.

anterioridad a esa fecha ....(Entidad déI sistema financiero)... reciba una

carta de PERUPETRO liberando-a i... (Entidad del sistema financiero) wee
al Contratista de -toda- responsabilidad bajo la presente fianza, en cuyo
caso” la presente fianza sera cancélada en..la fecha de recepcién”de la

mencionada carta de PERUPETRQ. =

3. Toda demora por, nuestra’ parte ‘para honrar la presente fianza a. favor de
__ustedes, devengara un “interés equivalente a.la Tasa Activa en. Moneda .
Extranjera (TAMEX) de las Instituciones del Sistema Findnéiero que publica
la’ ‘Superintendencia de. Banca’ y Seguros.. apligable durante -el- periodo de i
vetraso o la tasa que la sustituya. Los intereses seran calculados a partir

de la fecha de ‘la recepcién de.la carta notarial dirigida por -PERUPETRO a

(Entidad dei sistema financiero)..

“ Atentamente,

(Entidad ‘del sistema’ financiero) ===

\
- seRIEB NO 1427510

\

: Av. Luis Aldana 320==.

Lima 41>.
we * PERG:
“4 . Por el presente documento TECPETROL INTERNACIONAL S.L.; de conformidad con
* . el acépite’ 3.11 del Contrato de Licencia para la Exploracién y Explotacién

7 “ de Hidrocarburos en ei Lote 174 a’ sex suscrito por PERUPETRO .S.A.
("PERUPETRO") y .TECPETROL. LOTE 174 S.A.C., garantiza solidariamente ante

“--7" | PERUPETRO el cumplimiento por TECPETROL LOTE 174 S.A.C., . de “todas las:
obligaciones que ésta ‘asuma en el :-programa minimo de trabajo descrito en el °
é . ; a@apite 4.6 del. Contrato, asi ¢omo la .ejecucién ‘por TECPETROL LOTE 174.

S.ALC., ‘de ‘cdda uno’ de. los programas .'anuales. dé Explotacién, tal’ ‘como -

- puedan ser reajustados ‘9. Cambiados}-“que ésta presente a’ PERUPETRO en

da

cumplimiento del ac&pite 5.:3)del tontrato.

—.Esta garantia subsistira: “migntras sean . exigibles las obligaciones de
a TEC OL .LOTE 174 $:A.C.,.derivadas del Contrato. Para los dtectos de esta
TECPETROL INTERNACIONAL S.L., se--somete a las

Repiblica\Gel Pert, renuncia expresamente a toda recilamacién

se somete

ak procedimiento 7 arbitral para solucién de. controversias t

‘la clausula vigésimo primera del Contrato.=

1.

El propésito del presente anexd es el de establecer nermas y
procedimientos de contabilidad que permitan determinar. los ingreésos,
inversiones, gastos. y costos operativos del Contratista para: efectos

Sel cAlculo del Factor Roa que se-refiere la clausula octava del

, _Contrato =

-.1.2 DEFINICIONES==

i

Los ‘términos utilizados en el presente anexo que han. sido ‘de finidos.
en la clausula primera del Contrato, tendran el significado ‘que se"

les oterga en. dicha cléusula. Los términos contabiss” ineluides en ‘el :

1.3

/

2.2

2.3

Y

“sustento de los cargos efectuados a’ las cuentas del Factor..R

presente anexo, tendyan el significado que les otorgan ‘las noxmas y

prdcticas contables aceptadas en el Pert y en la industria petrolera

internacional.

NORMAS DE CONTABILIDAD=

a) EL Contratista llevara su contabilidad de conformidad con las”
normas legales vigentes, con los principios y pradcticas contables
establecidos y aceptados en el Pert y en la industria petrolera

internacional, y de acuerdo con lo dispuesto en el presente

Procedimiento Contable.

-b) El "Manual de Procedimientos Contables" al que se refiere el
acépite 18.1 del Contrato, deber& considerar las estipulaciones

contenidas en el presente-anexo.

REGISTROS CONTABLES, INSPECCION Y AJUSTES=
d
SISTEMAS DE CUENTAS.

Para efectos de la determinacion del Factor R, el ‘Contratista llevara
un sistema especial de cuentas para registrar “en ellas;en Délares,
los ingresos percibidos y egresos efectuados, con relacién a las
Operaciones del Contrato. Este sistema constaré’ de. dos cuentas
Principales:- la’ Cuenta de*™ Ingresos del Factor Rk, y Ta Cuenta de
Egresos. del’ Factor R,===
TIPO DE CAMBIO=

Las transacciones efectuadas en moneda nacional, serén-.registradas al

tipo de cambio venta vigente en el Dia en .que sé sefectué el

. desemboiso o se percibié el ingreso. Las transacciones efectuadas én

Délares y. la valorizacién de la produccién, «se registraran de
conformidad con lo estipulado.en el punto 3.3 del presente anéxo,.===

DOCUMENTACION. DE SUSTENTO:

El Contratista mantendraé en sus archivos la documéntacién original de

ESTADO DE CUENTAS DEL FACTOR R:

El “Contratista presentar&é a PERUPETRO, dentro de los treinta (30)

ento Comercial

Dias: siguientes a la fecha.de Declaracién de Descubri
de Hidrocarburos, un Estado Mes a Mes de las Cuentas de Ingresos y

Egresos del | Factor R correspondiente al periodo transcurridoe entre

“la Fecha de Suscripcién y el ‘semestre. anterior..a “la fecha de

Declaracion. ide Descubrimiento Comercial. de Hidrocarburos,

entendiéndose para ‘todo. efecto en este acaépite, un semestre de enero

na junio y el otro de julio a diciembre,

sees NO 1427511. °° =

\. ~ x

En adelante, e1 Contratista -presentaraé a. PERUPETRO, dentro de los
= . a 4
quince (15) Dias siguientes a la terminacién del mes de enero y julio

de cada afio calendario, un Estado Mes’ a Mes de las Cuentas de

i .
Ingresos y Egresos del Factor R correspondiente al semestre anterior.

a) Estado de la Cuenta. de Ingresos del Factor R

El Estado Mes a Mes de la Cuenta de Ingresés incluye la
valorizacién de la Produccién Fiscalizada correspondiente at

, semestre réportado, Asimismo, contendraé en forma detallada, y
clasificadas por naturaleza, todas las transacciones por“las q que’.

{ ei Contratista ha percibido ingresos, incluyendo la. fecha éen~que
~~ . éste se percibié efectivamente, asi come, una descripeién corta de

la exansacedén, nimero del comprobante contable, monto ‘en Délares,

o en moneda, nacional'.y en Dorares si el i greso se pereinis.en

i moneda nacional, y el ‘tipo de eamisio correspondiente. ae

0
3
‘4 2 b)\. Estado de la Cuenta. de‘Bgresos del Fattor R= =
El Estado Mes a Mes dela Cuenta de Egresos contendra en. forma.

detallada y cldsifidadas, por. naturaleza;— todas: aes crailsacciones.

en que éste é realizé etectivamente, / ag

de ola

desc! ipeion, corta transaccién, nimero On

cambio for erespondiente.=
Insfeccr6n co! ‘ABLE- ¥ AuUSTES
a) Los Jiibros' de contabilddaa y. °la’ documentacién original des:

_Sustento de\las txansacciones incluidas. en cada Betado: de Cuenta =

a a
seran puestos a disposicién, gen horas de oficina, . de les :

representantes sautorizados de PERUPETRO-para su inspeccién, cuando”
/
S

éstos lo ‘requieran.
La inspecci6én de los libros de, contabilidad y de la documentacién. N
a de sustento, se realizaraé de conformidad con las normas de

“ ‘. auditoria generalmente aceptadas, incluyendo .procedimientos de

muestreo, cuando el caso lo -requiera.
a b) Los Estados de Cuentas del Fa@ter R se consideraran aceptados, si-
PERUPETRO no. los objetara, / por escrito,.en el ™plazo maximo de
veinticuatro (24) Meses computados a partir de la fecha de su.’

presentacién a PERUPETRO. = o.
. i “ BL Contratista debera responder documentadamente las obsexvaciones.”
: wa
formuladas Por. PERUPETRO dentfo de 2 igs .trés (3). Meses ‘guisntes: a
sf :

, poof we

JIngresos del Factor R, los siguientes:

ia recepcién de la comunicacién con la que PERUPETRO formulé. las

observaciones. Si el Contratista no cumpliera con el plazo antes

veferido, las observaciones de PERUPETRO se tendrén por
a

aceptadas. =

¢) Toda discrepancia~derivada de una inspeccion contable deberé ser
resuelta por las Partes en el plazo maximo de. tres 3) Meses,

computados a partir de la /fecha en que PERUPETRO “recibié la

respuesta del Contratista. Vencido el referido plazo, la
@iscrepancia ~ sera puesta a consideracién del Comité de
Supervisién, para que proceda segin lo estipuladd en el acépite
7.4 del Contrato. De persistizx la discrepancia las Partes podran
acordar que- ‘dicha discrepancia sea revisada por una firma de
auditoria externa - previamente aceptada por~ PERUPETRO, © que se
proceda de conformidad con fo estipulado.en el acapite! 21. 3 del

Contrato. El. fallo arbitral. o el @ictamen de los auditores

externos, serén considerados como definitivos.==== =

(d), Si como resultado de ia inspecci6n contable se estableciera que en

un determinado perfodo debié aplicarse un Factor R distinto al que
se aplicé, se procederé a réalizar“los ajustes correspondientes,.

Todo ajuste devengara ‘intereses. de acuerdo a lo éstablecido en el

acépite 8:5 del Contrato. =

INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR R:

INGRESOS

Se rédonocerén como ingresos y se registraran en 1a Cuenta de

a) La valorizacién de la Produccién Fiscalizada de Hidrocarburos,

segtin.lo-estipulado’ en la clausula octava del Contrato.
: y /
b) Enajenacién de activos que fueron adquiridos- por el. Contratista
¢ :

para las Operaciones del Contrato, y cuyo costo fue registrado en

e)_ Servicios prestados a terceros en los- que participa ‘personal cuyas
remuneraciones “peneficios son registrados ala cuenta de Egresos
delFactor R, y/o .en tos que ‘se utiliza bienes cuyo costo de

_adquisicién ha sido registrado'en la Cuenta de Egresos, del ‘Factor

- po.
dad) Alquiler de ‘bienes..de propiedad del! Contratista euyo costo “de
“adquisicién | fue registrado en la’ Cuenta de -Egresos del: Factor Ri. 0.

subarriendo de biends cuyd aliquiler es cargado en 2a, Cuenta de
oa

Egresos del. Factor -R

senieB N°. 1427512 44549

we

e) Indemnizacipnes obtenidas de seguros tomados con relacién a las

actividades..del Contrato y a bienes siniestrados, ineluyendg - las

indemmizaciones de  seguros por lucro. cesante. No estan

‘. . considerados. los ingresos obtenidos como resultado de contratos de

cobertura de preciés o “hedging” .===

£) Otros ingresos que representan créditos aplicables a cargos

H : efectuados 3 la Cuenta de Egresos del Factor R.

I

~ 3.2”. EGRESOS=
A partir de la ‘-Fécha/ de Suscripcién, -$é. reconoceran todas las

“-inversiones, gastos y costos operativos que se encuentren debidamente
} sustentados con el comprobante. de pago ‘correspondiente. Sin éinbargo,

~> . este reconocimiento estard sujeto a las siguientes -limitaciones:

a) En cuanto al personal: =

Las remuneraciones) y beneficios~ otOrgados’ al personal ~del~

Contzratdsta asignado permanente o temporalmente a las Operaciones._
mes ee _ ~ a
Para. ello,.’el. Contratista: deberé poner a disposicién de PERUPETRO~

S.A., en el. momento, que. éste -0 requiera,. la planilla y lay.

raf litica de personal de la empresa.
=!
=

Se \Yegistraran en. general todas las remuneraciones-

“Jel p&rsonal operativo y administrativo del-Contratista

é
Re
raed
E2

g

So

en la \ejecucién.de las operaciones, clasificandolos:

vMaturale

En ~ caso."4

“diferentes
temporal o p&arcialmente a las Operaciones, se cargaraén a:la’ Cuenta >
conformidad con lo. estipulado~ en: el literal -h) .de

de Egresos .d

este punto 3.2\=

b) Encuanto a serviciés de Afiliadas:= S=5
En! los servicios recibidos de Afiliadas, los -cobros. seran: .

‘ ss 1s .
competitivos con aquellds en los cuales ‘el. servicio pudiera ser

“~} prestado por otras compafiias.

2 ¢) En cuanto a los materiales y equipos:
Los materiales y equipos que... adguiera el! Contratista, » seran
‘ registrados en la Cuenta de Egresos @el Factor R de acuesdo con lo.’

indicado_a continuacién

~ - Materiales y equipo’ nuevos {condicién "A") : ‘
Como condicién "A" serén considerados aquellos* materiales

equipos nuevos, que estén en condiciéi de ser utilizados gin:

~ . . reacondicionamiento, alguno, y se registrara&n al’ prec
\ a ene

correspondiente factura comercial mas / aquellos costos
generalmente aceptados por la bractiica contable, incluyendo} los

costos adicionales de importacién si fuera el caso.

- Materiales y equipos usados (condicién "B")=
Como condicién "B" serdn considerados’ aquellos materiales ¥)
equipos que no siendo nuevos estén en condicién de ser
utilizados sin reacondicionamiento alguno; y se xregistraraén al

, setenta y cineo por ciento .(75%) del precio al que Se cotizan/

\ en ese momento los materiales y equipos nuevos, o al precio de

compra segiin ia correspondiente factura comercial, lo que
~ c

resultare menor

- Materiales y equipos (condicién "C")=
Como condicién "C" seran considerados aquellos materiales y
equipos qué. .pueden ser utilizados Para ‘su funeién original
después “de un adecuado reacondicionamiento, y se registxaran al

cincuenta por edento (50%) del precio. al que se cotizan en ese,

momento. los materiales y equipos nuevos, o al precio de conipra

segin la correspondiente factura comercial, lo que resultare.

menor.

d) En cuantc.a fletes.y gastos. de transporte =}
S6lo. se ‘reconocera los, -gastos. de viaje del personal del:
Contratista-y de sus familiares, asi como-los gastos de transporte

_de ‘efectos personales y  menaje de casa, de acuerdo a la politica
¢ ‘ 3

interna de ia empresa o =
En el transporte. de equipos, materiales y ‘Suministros necesarios
para las Operaciones, el Contratista evitarA el pago de "falsos
fletes". Dé darse el caso, el. reconocimiento de tales desenbolsos
estara supeditado la expresa aceptacién = por escrito de

: PERUPETRO.

e) En cuanto.a los seguros:=
fas | primas y costes netos de “os seguros colocados total o
parcialmente en. Afiliadas del, Contratista, seran reconocidos
tnicamente’ en la medida en” que éstos se. cobren en. forma

competitiva respecto a compafiias a seguros que no tengan relacién

“con el Sontratista.

No. se. debe considérar los -pagos. -efectuados >.como : resultado ‘de

contratos de cobertura de. precios’ “hedging”

£) En cuanto’a los tributos

ini Barteda

Indi
ge Lima

1a
io di

tari

serieB N@ 1427513

86lo se reconoceran los tributos pagados con relacién a

—
actividades inherentes al Contrato.

g) En cuanto a gastos de investigacién
Los gastos de investigacién para el desarrollo de nuevos equipos,
materiales, precedimientos y técnicas a utilizarse en la bisqueda,
‘desarrollo y produecién de Hidrocarburos,- asi_como gastos de

* perfeccionamiento de los jmismos, seran reconocidos previa

aprobacién por escrito de PSRUPETRO, =

Si el Contratista desarrollara. otras actividades ‘adends de las del
“Contrato, o tuviese’ suscrito con /PERUPETRO més d€ tin contrato, los

costos del personal, “PSeriico y administrativo, los gastos de»

mantenimiento de oficinas-administrativas, los gastos y costos de

:
“-operacién de almacenes, asi como otros gastos y. costes indirectos;

asignacién Proporciong1 de gastes. que obedecera -a una politica>

previamente propuesta’ por el conteatista y  aceptada por

PERUPETRO

registyara4n como ingresos del mes calendario ‘en vel que.- los."

} Hidrocakburos™ fueron £3 fiscalisados, Saati

les De),

3.1 del presente ‘anexo, _ se ‘eargaran a dad

el momento en que bfectivamentié se “percibieron’

°) Lop’ egreso:

wae:

corréspondibnte:
INGRESOS ¥- EGRESOS NO. RECONOCIDOS
INGRESOS NO RECONOCIDOS=

Para efectos del cAlculo dél Factor R, no se reconocerén como-~

ingresos, los siguientes:=
2 g oP

a) Jmngresos. financieros en general.

b) Ingresos percibidos por la prestacién de. servicios o enajenacién |

de bienes de propiedad del Contratista, efectuadas antes de la
Fecha de Suscripci6én del Contrato.
c) Ingresds percibidos por act{vidades no relacionadas-~cofi las

Operaciones del Contrato.=
EGRESOS NO RECONOCIDOS=

~N

Ne
se cargaraén a la Cuenta.de Egresos del Factor K sobre una base de.

se repistrazén, en el momento pr. que se efectué el pago. :

\ v

Para efectos del cAlculo del Factor R, no sé reconoceran como egresos

los desembolsos efectuadeos por los siguientes conceptos:=s=

a) Las Inversiones,™ gastos y costos incurridos por el Contratista
| =

antes de la Hecha de Suscripeién del Contrato.

b) Los gastos-de intereses sobre préstamos, incluyendo los intereses

sobre créditos de los proveedores.===

e) Los gastos financieros en general.==
d) Los costos incurridos por la toma de inventarios en caso de

“efectuarse alguna cesién de derechos del Contratista en virtud der

. Contrato.
e) Depreciaéion y.amortizacién de activos.
f) Montos gue se paguen como consecuencia del jincumplimiento de

obligaciones del Contrato, asi -como las multas, sanciones e

,indemnizaciones impuestas. por las autoridades, inclusive las

impuestas como resultados de /juicios.==

gy Multas, recargos y reajustes derivados del incumplimiento en el

pago opertuno de.tributos vigentes en el pais. = ses

h) Impuésto a la Renta Japlicable al Contratista ¥, el Impuesto
aplicable ' a jas~ utilidades disponibles. para .e1. titular del

exterior, si.fuera el caso: =

i) Impuesto General a las Ventas y de Promocién municipal, excepto

cuando con8tituya. gasto de: acuerdo a la Ley’ del Impuesto a la

Renta.

- . a :
j) Las donaciones en general, excepto aquellas previamente aprobadas

por PERUPETRO. =
k). Gastos de publicidad, excepto aquellos previamente dprobados por
PERUPETRO. =
1): Los costos .y gastos de transporte y comercializacién de los

Hidrocarburos mas alla del Punto ‘de ‘Fiscalizaciér de la
: a a
11) Las .inversiones en instalaciones para el transporte y

Produccién.

almacenaniento de los Hidrocarburos producidos en el Area de
“ contrato, después del Punto de Fiscalizacién de la Producci6n.:
m). Otros gastos e inversiones no vinculados ‘con.las.Operaciones del
_. Gontrato.
REVISION DEL, .PROCEDIMIENTO -CONTABLE

Las disposiciones del’ presente Procedimiento .Contable podran. ser
modificadas por. acuerdo de. las Partes, con la indicacién ‘de Aa fecha

a.partir de la-cual empezaré a regir.

wf

¢

: * saiiora ROSA MARIA DEL CARMEN LUDOWIEG ALVAREZ -CALDERON

NY
ROSSINI ‘MIRAN y MANUEL MONTEAGUDO VALDEZ = % ==

y
seRIEB N9 1427514 oo \44514

ANEXO "F"
UNIDADES DE TRABAJO EXPLORATORIO
TABLA DE ZQUIVALENCIAS =:

TABLA DE EQUIVALENCIA DE UNIDADES.-DE TRABAJO

~ -EXPLORATORIO - UTE oy
a . ,
Actividad A ct UTE --8elva
- Geofisica .
Sismica 2D - Km _ 1,00
Sismica 3D — Km’? : 3,00
Reprocesamiento 2D - Km 0,02 in
Gravimetria - Km . ” 0,02 Ne
{Magnetometria.— Km a i 0,02
Estudios por periodo 20 a

Pozos Exploratorios : . aN

F >
Profundidad — m “ . . a
0 - 1000 0,10-x'm :
1001 — 2000 ~0/a37% in
2001 - 3000 0,18 xm fo 1 5
3003 -.4000 \ 0;22 xm
<.  4001~a mas’ 7 } 0,25 xm

Notario se servira Agregar lo .que. corresponda, “Snbertar los.
se acompafian, elevar a escritura publica la“presente ‘ninuta, :
pasar -los partes respebtives al Registre Piblico. ode

FIRMADO POR PERUP: TRO” “S.A. -LA DOCTORA ISABED: MERCEDES TAFUR MARIN ‘=

FIRMADO POR TECPETROL LOTE ‘174 $.A,C. EL SENOR GUILLERMO EMMANUEL MIRANDE YX .

LA SENORA ROSA varta DEL CARMEN LUDQWIEG ALVAREZ CALDERON

. _PIRMADO POR | ‘TECPETROL INTERNACIONAL S.L. Bi SENOR JOSE LUIS LANZIANT Y -LA:

PIRMADO POR BANCO CENTRAL DE RESERVA DEL PERU: LOS SENORES RENZO GUTLLERNO -

SUTORIZADA LA MINUTA POR LA DOCTORA ROSA MARIA DEL CARMEN LUROWIEG ALVAREZ ©
‘CALDERON INSCRITO By EL REGISTRO DEL COLEGIO. DE ABOGADOS DE LIMA BAJO EL
NOMERO: 14087 =
INSERTO NOMERO UNO:

ENERGIA Y MINAS. =

Ce eer SE REL TRAE pope

“Aprueban Contrato de Licencia para ja, Exploracién y Explotacién de

Hidrocarburos en el Lote 174 =

DECRETO SUPREMO =
N 044-2011-EM

"

EL PRESIDENTE DE LA REPOBLICA =

CONSIDERANDO

Que, es politica del Gobierno promover el desarrollo de las actividades
hidrocarburiferas a fin de garantizar el futuro, abastecimiento de

combustibles sobre la base de la libre competencia; =

“Que, mediante el Decreto Supremo N° 042- 2005-EM, se aprobé el Texto Unico

Ordenado de ‘ia Ley Organica de Hidroearburos, que regula las actividades de

hidrocarburos en el territorio nacional;
Que, -conforme lo dispone el literal b) del Articulo 6°. del Texto tmico

Ordenado de la Ley Orgdnica de Hidrocarburos, PERUPETROS.A., se encuentra

facultado a negociar, icelebrar y supervisar, en su calidad de Contratante,

los Contratos para la Exploracién y/o -Explota¢ién de -Hidrocarburos,’ a que

se refiere el atticulo “20° de la citada Ley; =

Que el. articulo. 11° del Texto @nico ordenado de la -Ley Organica de

Hidrocarburos, establece que los: Contratos podran celebrarse, a eriterio

del: Contratante previa negociacién directa o por convocatoria; =

Que, mediante ener do ae Directorio Ne 065-2010, de fecha 13 de mayo de

“2010, se aprobazon las” Bases del Proceso de Seleccién Ne PERUPETRO- 001-2010

,Gestinado a seleccionar empresas que suscriban futuros Contratos de

Licenciaspara la Exploracién.y Explotacién de Hidrocarburos;

{

Que, como, resultado del Procéso~’de Seleccién N°  PERUPETRO-001-2010 la

Comisién encdzgada de PERUPETRO S.A en fecha 14 de octubre de 2010, otorgo

la Buena Pro de la Convocatoria, para el Lote 174. a favor de TECPETROL
i

INTERNACIONAL S.L.; =
Que, el articulo 15°. del Texte Unico -Ordenado de la Ley Organica de

Hidrocarburos, sefiala que las empresas extranjeras, para celebrar Contratos—~

al amparo.de dicha Ley, deberdn establecer. sucursal -o constituir ‘una

“sociedad conforme a la Ley General de sociédades, fijar domicitio en ja

capital de Ia Repiblica del Peri y nombrar® Mandatario ‘de nacionalidad ~~

peruana; =

Que el articulo, 20° del Texto ‘tmico Ordenado de-. la. Ley oxganica de

. ine . :
Hidrocarburos, “dispone’ que la extensién y delimitacién gel 4reainicial de

Contrato se determinaxa en, cada- ‘Contrato ‘en funcién ‘al. -potencial

2 x

explotacién de Hidrocarburos o ambas actividades; =

que, al amparo de las fagultades sefialadas, PERUPETRO S.A y TECPETROL LOTE

174 s. A.C: ay rubricarofi el Proyecto \de Contrato de Licencia para la:

Exploracién y Explotacién de Hidrocarburos- cen: él Lote 174, de conformidad

- con lo establecido en las Bases del Proceso de Seleccién N° PERUPETRO-~00j-

i

2010, ubicado en la provincia de Atalaya de la. Region Ucayali;
: Que, mediante Acuerdo de. Directorio: N° 174-2010, de fecha: 21 de’ diciembre“
de 2010, el/Directorio de PERUPETRO S.A. aprob6.el Proyecto. de Contrato de.
Licencia para~g, Exploracién-y Explotacién de ‘Hidrocarburos en elLote 174,.

S. elevandolo al Poller Bjecutivo para. su’: consideracién y respectiva
3 a fa

‘aprobacién; ‘ sacs.

Que,» (ae. acuerdo con. lo. éstableciiio en (tos 2 articulos ‘eae y 66° del ‘Texto’

de la Ley Organica ‘de. Hidrocarburos;~ en el Deeréto

egislativo N° 668 y demés normas aflicabies es procetente otorgar las
° S ° , F

ini Bay

=S! N rode ima:

ndini

on extensién delimitacién y nomenclatura’' del area

“~ ~+ inicial det/tote } 74, “ubicado en. la provincia de Atalaya de la regién

wa

So} 5 ~. 2
} ‘| Ucayali, adjudicand lo. a PERUPETRO S.A. y Seclarandolo materia de

! Aprobar__ el Contrato de Licencia para la Exploracién y Explotaci6n ~de
. Hidrocarburos en el Lote 174 que consta de-una (01) Cléusula Preliminar,-
veintidés (22) Clausulas y diez (10) Anexos, 'a célebrarse entre. PERUPETRO
SR. y TECPETROL LOTE 174 S$.A.c:, coh dsitervencién dei” Banco (Central de.
Reserva del Pert para garantizar a la empresa’ Contratista lo establecido en |
los articulos 63° y 66° del Texto anico Ordenado de. la_Ley Organica. de

Hidrocarburos; aprobado por Deereto Supremo N*042-2005-EM

Articulo.3.- De-la autorizacién para suscribir‘el contrato: =

a . “N oa Ee

“ BEDRO SANCHEZ GAMARRA Ministro de Energia y Minas =

} : a . aot
os ’ Z

Autorizar a PERUPETRO S.A a suscribir con TECPETROL LOTE 174 $.A.C., el

Contrato de Licencia para la Exploracién y Explotacién de Hidrocaxrburos en

el Lote 174, aprobado por el presente Decreto Supremo. =

Articulo 4.- Del refrendo

El presehite- Decreto Supremo ser& refrendado por el Ministro de Economia y

Finanzas-y por el Ministro de Energia y Minas =

Dado en la Casa de Gobierno, en Lima, a los veintisiete dias del mes de

julio del afio dos mil once =

ALAN GARCIA PEREZ

Presidente Constitucional de la Reptiblica =

ISMAEL BENAVIDES FERREYROS Ministro de Economia y Finanzas

INSERTO NUMERO DOS: -
PERUPETRO
TRANSCRIPCION =:

Pongo en su conociimiento que en-la Sesién de Directorio No. 29-2010,

realizada el dia 21 de Diciembre del 2010,

siguiente: =
- 1
APRUEBAN” PROYECTO, DE CONTRATO DE. LICENCIA PARA LA EXPLORACION ¥ dxpromagrén

DE HIDROCARBUROS EN EL LOTE 174 5

ACUERDO DE DIRECTORIO No. 174-2010. =

San.Borja, .21'de Diciembre del 2010

tt

Visto. el Memorando No. BECN-0120-2010 de 17 de piciembre del .2010, por el
x Lf

- que se solicita la aprobacién del Proyecto de.Contrato de licencia para la

Exploracién y Explotacién de Hidrocarburos.en el Lote 174 y, .=

Considerando L Ses =
Que, el Articulo 11. del Texto Gnico Ordenado de la Ley _No. 26221, Ley
Organica de Hidrocarburos, aprobado por Decreto. Supremo No. 042-2005-EM
establece que“los! Contratos podrén celebrarse,.a criterio del Contratante,
previa negociacién directa. o por convocatoria, y. que los Contratos se
aprobaran: por -Decreto Supremo xefrendado por los-Ministros. de Economia y
Finanzas.y de Energia y Minas, en un plazo no mayor de $0 {sesenta) dias de

iniciado el traémite de aprobacién ante ei Ministerio de Energia y Minas por

la Entidadi Contratante 3

Que} mediante Acuerdo de “Directorio fe. 065-2010, -de-13.de Mayo del 2010,

se aprobaron las Bases del Proceso...de . Seleccién No... PERUPETRO- 001-2010,

para.la seleccién de empresas, para futura suscripcién de. Contratos de

el Directorio adopté el Acuerdo.

o
:
Ww \
A aL vo .
IN ae - ee :
[3 eS fee Rocia para la Exploracién y Explotacién de Hidrocarburos, en las 4reas
ee, ; -
ae, ao cursadas; = ‘
= -PRIUS- «Que, como resultado del méncionade Proteso de Seléccién No. PERUPETRO-001-
> aes e

-2010 con fecha 14 de~Octubre del 2010, la Comisién encargada del referido v

i . mir
Proceso, otorgé la buend Pro, de la Convocdétsoria, a TECPETROL INTERNACIONAL -

S.L., por.el. Lote 174; ==

SS Que, el Articulo 15° del Texto Unico Ordenado de la Ley je. 26221} Ley

. Organica de Hidrocarburos, aprobada por Decreto Supremo No. 042-2005-EM,
establece “que las empresas extranjeras, para celebrar Contratos al amparo

de dicha Ley, deberén eStablecer sucursal.o constituir una sociedad.

conforme a la Ley General de Sociedades, fijar domicilio~én la capital de

la Repiblica del Pera y nombrar Mandatario de nacionalidad peruana; = ;
- ' Que, las Comisiones del “Proceso de Seleccién de PERUPETRO S.A. y de:

°< WECPETROL’ LOTE 174 §-A.C., rubricaron el Proyecto de ‘Contrato. de. Licencia
para la Explovacién y Explotacién de Hidrocarburos--en el) Lote 174/ de:

formidad™ con lo establecido/en 18s: Bases del. citado.. Proceso de ‘a ;

Seléegcién;

‘Qué, en el Informe Técnico - Legal - Econémico No. 035-2010 seiconcluye que
s ii <

el, Proyecto’ de Contrato de Lidenéia para la Exploracién-y Explotacion de
: ° z aa 1
Hidrocarburos en el’ Lote 174 se.ajusta al Modelo de Contrato intluido comp’ /

= ma
exg. "C¥;,> en las Bases\ del Proceso de Selegcié No. PERUPETRO=001~-2010; -y,

cukplé con ,las disposiciones del Texto tniéo -ordenado de ta Ley No, 26221, A
~ ~Ley\ Organica de Hidrocarburos,. aprobado por Decreto Supremo No. 042-3005-
\ =,

que correspondan \conforme a Ley; =

sus: Reglamentos, y se eleva a la Gerencia General -para los tramites

De conformidad con el Articulo “44° del Estatuto, Social dé \PERUPETRO $.A.;=
H y :

El Directorio, “por. unanimidad. ‘=
ion

ACORD6:
1. Aprobar el Proyecto"de Contrato de Licencia para! la Exploracion ¥
Explotacién de Hidyocarburos en el Lote 174..a suscribirse entre PERUPETRO
S.A y TECPETROL LOTE 174 S.A.C.; asi comé;: el. Proyecto de Décreto Supremo
que aprobaria el mencionado Contrato los que conjuntamente con el Informe ~

)
Técnico - Legal - Econdémico No. 035-2010, se adjuntan al presente Acuerdo y.

~ foyman parte integrante del mismo. =
~ 2. Elevar’al sefior Ministro de Energia y Minas los ‘Proyectos de: Deéreto
. 7 Supremo y de Contrato de Licencia, referidos en el numeral 1 precedente; -

. para su. correspondiente tramite de aprobacién por. Decreto. Supremo, de”
conformidad con el Articulo .11° del Texto Unico Ordenado de la Ley No.

26221, Ley Organica de ‘Hidrocarburos, aprobado por Decreto Supremo No. 042-

2005-EM. =
3. Autorizar a la‘Gerente General de PERUPETRO S.A., a suscribir el
ca

Contrato indicado en el numeral 1 que antecede, una vez que se- haya

expedido el correspondiente Decreto Stipremo.

4. Exonerar el presente Acuerdo del traémite de lectura y aprobacién de

Lo que transcribo a usted para su conocimiento y dem&s fines.

“San Borja, 21 de Diciembre del 2010.
FIRMADO: DANIEL SABA DE ANDREA - PRESIDENTE DEL DIRECTORIO — PERUPETRO S.A.

FIRMADO: JOSE ENRIQUE VERDEGUER HERRERA - SECRETARIO GENERAL(E). =

INSERTO ERO TRES

ZONA REGISTRAL N° IX. SEDE LIMA

OFICINA REGISTRAL LIMA =

N°. Partida:- 90259837 =

INSCRIPCION DE SOCIEDADES ANONIMAS

PERUPETRO S‘
‘REGISTRO DE PERSONAS JURIDICAS

i
RUBRO: NOMBRAMITENTO DE MANDATARIOS

c000060-
RENUNCIA Y NOMBRAMIENTO DE GERENTE:

Por Sesién de Directorio del 25/02/2010 se acordé. por Unanimidad

1. Aceptar -la Renuncia formulada por. el. Sefidér Milton Ubaldg Rodriguez
¥

Cornejo a la encargatura de re Gexencia General de Perupetro S.A. =====

2. Encargar la Gerencia General /de Perupetro S.A./a la Sefiora “ISABEL

MERCEDES ‘TAFUR MARIN (D.N.I. N° 08203459) a partir del 26/02/2010. =
La Sefiora, Isabel Mercedes Tafur Marin, continuaraé ejerciendo las: funciones
de Secretaria General, micfitras se-designe al Profesional que~se “encargaré
del mencionado puesto.

3. Eneargar la Jefatura de la Divisién de Recursos Humanos y Desarrollo de

Personal, al ingeniero FERNANDO. ALEJANDRO CARRANZA RUIZ -(D.N.I. N°

08236395), a partir de Febrero de 2010, =
Asi consta en COPIA CERTIFICADA. del 16/4/2010 otorgada ante NOTARIO. RICARDO

FERNANDINI BARREDA en la ciudad de LIMA, La presente corre extendida en el

Libro ‘de Actas de Directorio (Fs. 215 al 260)4. legalizado el 07/01/2010,

ante’ el mismo Notario, bajo registro N°_ 63281. =

y .
Lees fi ;

SN

 CARTA No, 020-2011-BCRP

¢ Carta GGRL-EECN-86-2011 referida al proyecto.

series N° 1427517

—-

Eeieuto fue pregentado “el 19/04/2010 alas 02:08:04 PM horas, bajo el Ne
0-00280537 de Toho Diarie 0492. Derechos cobrados S/. 62.00 nuevos
soles con neste Namero(s} 00014200-35 00015627-33.- LIMA, 06 de: Mayo de
2010. = sks: eueseescs:

\ : 5
FIRMADO POR MIGUEL ANGED DELGADO VILLANUEVA

REGISTRADOR PUBLICO ==
ZONA REGISTRAL N°IX.- SEDE LIMA
INSERTO NUMERO CUATRO

i

GERENC TA GENERAL

fy

Lima, 18~de marzo de 2011====
Sefiora .=
Isabel Tafur Marin ==

Gerente General (e)

con

\ arzo de 2011, hemos. srecibido para aprobacién déeutay clausula de!

cieros de los proyectos de contratos’ de licéneia’ ‘para “la
explotacién de hidrocarburos que acon ian dichas

“y
municaciones y\qué a continuacién se detalla. =
CN-82-2011. referida ah. proyecto. dé gontrato de> licencia

exploracién

“para “da. expt racién y explotacién de hidrocarburos, cen el Lote 174;
empresa TECPETROL LOTE 174 S.A.C:
-83-2011 referida al proyecto de contrato de. licencia ~

“adordada con 1

‘Carta’ GGRL-BECI

para_Ya’ exploracién y explotacién de hidrocarburss en el pote 179,
Ea

acordado con la empresa ECOPETROL DEL PERU S.A. cin =

- Carta GGRL-EECN- aa- 2012 referida al proyecto de ‘contrato de licenciay

_para la exploracién y explotacién de hidrocarburos en el Lote 183,

ra acordado con fa empresa HYDROCARBON EXPLORATION PLC, SUCURSAL DEL

“pPERU ==

~ Carta GGRL-BECN-85-2011 reterida al proyecto ‘de contrato de licencia
para la exploracién y explotacién de hidrocarburos en el. Lote “188,
acordade con la‘ empresa HYDROCARBON EXPLORATION PLC. SUCURSAL DEL

PERU.

\
le contrato de licencia

para la. exploracién y exPtetacién de hidrecarburos en el Lote 176.
acordado con las empresas ECOPETROL DEL PERU S.A., REPSOL EXPLORACION’

PERU; SUCURSAL DEL PERU e YPF 8S. al c.
- Carta GGRL-EECN-87-2011 referida al proyecto de contrato de licencia
para la exploracién y explotacdén de hidrocarburos en el Lote 180,
acordado con las empresas ECOPETROL DEL PERU S.A., REPSOL EXPLORACION
PERU, SUCURSAL DEL PERU e YPF S.A.C. =

- Carta GGRL-EECN-88-2011 referida al proyecto de contrate de licencia

“ para la exploracién y explotacién dé chidrocarburos en el Lote 182,
 acordado con las empresas ECOPETROL DEL PERU S7A., REPSOL EXPLORACTON
PERU, SUCURSAL DEL PERU e YPF S.A.C.

- Carta GGRL-BECN-89-2011 referida al proyecto de contrato de licendia

para la exploracién y explotacién de hidrocarburos en el Lote 184,
acordado con las empresas ECOPETROL DEL PERU 8.A., REPSOL EXPLORACION
PERU, SUCURSAL DEL PERU e YPF S.A.C.
- ‘Carta GGRL-EECN-90-2011~referida al_proyecto de contrato de. licencia

para la exploracién y explotacién de hidrocarburos. en él Lote XXVIII,
acordado con la-empresa PITKIN PETROLEUM PERU XXvIIt S.A.C. 2

Al xrespecto, debo manifestarle que este Banco” “Central ha aprobado su

intervencién en los referidos contratos, teniendo en cuenta que ios textos

de la clausula. de derechos financieros)\ de los proyectos de contrato

> . =! . ~~. . _/
remitidos, son iguales a.los modelos aprobados por. nuéstro: Directorio con

fechas .18. de noviembre de 1993 (licencia: individual) y.-9.de mayo de 1996

(licencia.de consorcios) = :
Asimismo, debo ‘informarle.que para-1a suscripcién. de. dichos contratos han

sido designddos.-el que suscribe como Gerente General. del Banco Central y el

Gerente Juridico, doctor Manuel Monteagudo Valdez. .En caso de .impedimento.

de alguno de nosotros, lo harén el doctor Héctor Rolando Herrera Soares o

el doctor Javier Martin Quinteros Zarzoza.

Una vez suscritas las EscriturasPiblicas. de los referidos contratos por
ia

las partes, agradeceré se efectGen las coordinaciones necesarias a fin de

‘
que los contratistas cumplan con hacernos llegar, ven su oportynidad, un

ejemplar para su registro correspondiente. =

Hago ‘uso de la ocasi6én para reiterarle-.la seguridad de mi mayor

consideracién

FIRMADO: Renzo Rossini Mifidn - Gerente General y Un séllo que dice: Banco

Central de Reserva del Peri — Gerencia General
INSERTO NOMERO CINCO:
BANCO’ CENTRAL DE RESERVA DEL PERG
CARTA N° 0003-2008-EST500 =
Lima, 30 de enero de 2008

a

Sefior = =: =
Milton Rodriguez .c.
Gerente General (e)

”
PERUPETRO #&, A.

a
suscribir dichos contratos. =

vf 7
seReB N° 1427518

y

dirigimos a usted con relacién all. Aquerdo/del Directorio de este Banco
entral referido a la designacién de los funcionarios autorizados a
suscribir los contratos a que se reftere la Ley N° 26221, : Ley General. ‘de

Hidrocarburos. , yi
Al respecto, adjunto le remitimos la certificaeion del Actd&. N° 4250, ‘por la

J ee ;
que se faculta al Gerente General , al Gerente Juridico Y. en /caso de

impedimento de uno de ellos, al Subgerente de Asesorfa Legal en Asuntos ~
contenedosos y Adminigtrativos © g1 Supervisor del Area Legal Financiera, a

Hagemos us de la ocasién para expresarle las seguridades de nuestra mayor

consideracién.

;
Atentamente, -=-
FIRMA MAURICIO “DE LA CUBA R.-SUB GERENCIA DE- ECONOMEA. INTERNACIONAL (i) ==

FIRMA GUSTAVO AMPUERO ELESPURU- JEFE, beraRramento “DE. CONVENTOS*:

INTERNACIONALES. =2==2= = ae
<SELLO QUE DICE:' BANCO CENTRAL DE RESERVA “DEL .PERO-SUBGERENCIA DE.

nstitucién, “chRTIFICA QUE: 5
N°. 4126, . corre spéndiente a ‘la’ sesi6n de’ Diréctorio

Que - fi
celebrada el 15 de diciembre del afié/2005, con asistencia de. los Directores
sefiores’ Oscar Dancourt,.-’Masias (Vicepresidente en ejercicio . de la-

Presidéncia) -Kurt |Burneo Farfan, Gonzalo Garcia” Nified, Eduardo Iriarte

. Jiménez y Daniel. Sdhdlowsky Rosenberg y la ausencia del sefior Luis Carranza

ugarte or gacontrakse de Licencia, se acord6 aprobar con-vigencia.a partir
del 1 de enero de 2006, el Manual de Organizacién y Funciones del Banco
Central de Reserva del Pert, en el que a) denominé a la Oficina Legal Gomo

Gerencia Juridica, y ==
en el Acta N° 4128, correspondiente a Ta sesién de Directorio celebrada el °

22 de diciembre del afia’ 2005, éon asistencia de los Directores. sefiores
Oscar Dancourt Masias (Vicepresidente en ejercicio. de la Presidencia) Kurt.
Burneo Farfan, Eduardo Iriarte Jiménez ¥. Daniel Schydlowsky Rosenberg y la
ausencia de los seflores Luis Carranza’ ‘Ugarte y Gonzalo Garcia Nifiez por
encontrarse’ de Licencia, se acord6 aprobar ton vigencia a partir del a1 de
enero de 2006, la asignaci6én del. doctor Manuel Monteagudo Valdez al puesto =>

de Gerente Juridico =

Asimismo,..certifico que el doctor Manuel Monteagudo Valdez se .desempefiaba
como Jefe de la Oficina Legal, hasta el 31 de diciembre de 2005 y, de

conformidad con los acuerdos anteriores, a partir del 1 de enero de 2006

como Gerente Juridico. =
Lima, 9 de agosto de 2006 =
Firmado DEHERA BRUCE MITRANI =:
INSERTO NUMERO SIETE
BANCO CENTRAL DE RESERVA DEL PERU. =
SECRETARIA GENERAL.

DEHERA BRUCE MITRANI, Secretaria General del Banco Central de Reserva del

Pext en uso:de la facultad que le confiere el articulo 31° de la Ley

Organica de la Institucién, Certifica: == Que en el Acta N° 4059,
_correspondierité ala sesién de Directorio celebrada el 14 de octubre de
2004, con asistencia de los Directores sefiores Javier silva Ruete
(Presidente), Kurt Burneo Farfaén, Luis Carranza Ugarte, Oscar Dancourt
Masias y Daniel Schydlowsky Rosenberg, figura un acuerdo del tenor literal
siguiente:
"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL).

General.
Lima,..22 de diciembre de.2004.

Una’. Firma Tlegible. =
INSERTO NUMERO OCHO: =
(SUNARP sss=%e sass .
ZONA REGISTRAL N° IX SEDE LIMA OFICINA REGISTRAL LIMA-N! PARTIDA: 11014549=
INSCRIPCION. DE SOCTEDADRS ANONIMAS.- BANCO CENTRAL DE. RESERVA DEL PERU
REGISTRO DE PERSONAS JUREDICAS DE LIMA.
“"RUBRO: NOMBRAMIENTO DE ‘MANDATARIOS
c00059
EN EL ACTA 4250, CORRESPONDIENTE ‘A LA SESION’DR DERECTORIO DEL’ 10/01/2008,
SE ACORD6 QUE LA SUSCRIFCION p& LOS CONTRATOS DE FOMENTO A LA INVERSION EN

PETROLEO; MINER{A Y GAS NATURAL, EN LOS QUE INTERVIENE EL BANCO CENTRAL, DE _

RESERVA DE CONFORMIDAD CON LAS LEYES DE LA MATERIA, LA. EFECTOAN .EL GERENTE
GENERAL RENZO GUILLERMO ROSSINI MINAN (D.N.I. N° 08727483) Y. EL GERENTE
JURIDICO MANUEL MONTEAGUDO’ VALDEZ (D.N.I-~-N° 10275927) ¥, HN .CASO DB
IMPEDIMENTO DE ALGUNO DE ELLOS, LOS SUSTITUYAN:EL SUBGERENTE DE ASESORIA
\LEGAL EN ASUNTOS CONTENCIOSOS Y ADMINISTRATIVOS HECTOR ROLANDO “HERRERA
SOARES (D.N.I. N° 07937105) O JAVIER MARTIN QUINTEROS ZARZOZA .(D.N.I. N°
08638533) SUPERVISOR .DEL AREA: LEGAL .PINANCIERA, AMBOS DE. LA. GERENCIA
JURIDICA. | ASi CONSTA DE LA. CERTIFICACION EXPEDIDA. POR DSHERA BRUCE *MITRANI,
SECRETARIA GENERAL DEL: BANCO. CENTRAL © Ds RESERVA’ DE™. PERU, CON . FECHA
“15/01/2008.- EL ‘TITULO. FUE PRESENTADO EL 17/01/2008, oh LAS 02:31:54 PM

Tos 44519

/

RS, BAJO BL N° 2008-00036652 DEL TOMO DIARIO 0492. DERECHOS S/.._84.00CON
BO(S) NUMERO(S) 00000325-14 ¥-00000494-17, LIMA, 24 DE ENERO DE 2008. =
RMADO MARIA YOLANDA ZAPLANA BRICENO REGISTRADOR PUBLICO, ZONA REGISTRAL
-.N° IX SEDE LIMA. : :
‘CONCLUST 6 Ni HABIENDO LEIDO 103 OTORGANTES TODO EL INSTRUMENTO,
RATIFICARON. DECLARANDO HABERLO CONFRONTADO CON LA MINUTA CUYO TEXTO CORKE

\INSERTO, HABIENDO SIDO ADVERTIDOS “DE LOS EFECTOS LEGALES DEL MISMO, ‘
~ . "FIRMANDOLO; DE LO QUE DOY FE,- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE”

SERIE B N° 1427476 A LA SERIE B N° 1427519 <

Ne . ; -

_ _PSABEL MERCEDES TAFUR. MARIN
aes EL: ; 23/agfi/

TECPETROL LOTE 174 S.A.C.

va GUILLERMO
. FIRME EL:

‘ARMEN LUDOWLEG
FIRME EL: * 2 ;
28loP9l iy

NTRAL DE RESERVA DEL. PERU

ea

..RENZO GUILLERMO ROSSINI M
PIRME EL: 4 040. | (~~

FIRME EL:
ZB. X. 26\

c& i ostatica de la Escritura Paibtic
«Es copia Fot ‘Sen

en miRagistro con fechs,.../ ;
1.4.8 fojes. 2 solic
OND

Sus

a Ley ef qse rubric
signo y firma. -

¢ EnLima, 9 4 ag.

Rp de

aN MANUEL MONTEAGUDO VALDEZ

.

@ que corre
BRE

ud de
d& acuerdo
hojas, sello,

VEINTIUNO DE OCTUBRE DEL AflO DOS MIL ONCE

[Pers pero

Gerencia Cegal

cARG

LOTE 174

ACTA DE RATIFICACION DE COMPROMISOS
SOCIO-AMBIENTALES POR PARTE DE TECPETROL LOTE 174
S.A.C.

Se deja expresa constancia que, TECPETROL LOTE 174 S.A.C. (en adelante
el CONTRATISTA), reafirma su compromiso gue durante la Vigencia del
Contrato de Licencia para la Exploracion y Expiotacion de Hidrocarburos en el
Lote 174, (en adelante Contrato), se sujetara al cumplimiento de los procesos
de participacion ciudadana contemplados en la legisiacion vigente y que
deberan llevarse a cabo con posterioridad a la suscripcidn de! Contrato de
Licencia para la Exploracion y Explotacion de Hidrocarburos en e! Lote 174

Asimismo, el CONTRATISTA se compromete a:
4. Participar con e| Estado Peruano en el fortaiecimiento del dialogo

intercultural, y en la promoci6n del desarrollo sostenible de los Pueblos
Indigenas del Area de influencia directa del Contrato.

nN

. Respetar los derechos fundamentales consagrados en la Constitucion
Politica del Peru, asi como en los Tratados Internacionales ratificados
por el Estado Peruano, con ocasion de la ejecucion de las actividades
necesarias para la Exploracion y Explotacidn de Hidrocarburos en el
Area de Contrato.

3. Dar cumplimiento a la Ley N° 29785, Ley del Derecho a la Consulta
Previa a los Pueblos Indigenas u Originarios, reconocido en el Convenio
169 de la Organizacion Internacional del Trabajo (OIT), y al Reglamento
de dicha Ley. en lo que resulte aplicable

Lima, 23 de Setiembre de 2011

arr a
paket (fo
Dra. isabel Tafur Marin
Gerente General
PERUPETRO S.A.

Guillermo Emyjanue! Mirande
Apodarado
TECPETROL UOTE 174 S.A.

Rosa Maria del Carnen Ludowieg Alv alderon J
‘ Apoderada
TECPETROL LOTE 174S.A.C
320 - Son Boric Lime 41- Feri

Ay. Luis Aidone 321
7 (511) 617 1800 617 180

www. perupetro.com. pe

vena. eld las

quién firma en representacién de;.

eterna, ee a |
SAUL

Seong
iS se

S
EN

eS

* COLEGS

Ricay dini Barreda
Notario de Lima

gett

CERTIFICO: Que {a firma que antecede corresponde @ Don {a}: Guillen. Gragnel
Hinde ts COE ee bake, ata de eee oni, dete. tbc
quién firma gn representacién 0¢/ Ph LE, PEBTOPO srossssserivreee
eresocepscecse LEC PETC nn LITE 1 PY, ZMLsnenserserecsnrsnncsnnnnessesenns

firma que legafizo. Sin responsabilidad sobre el contenido de! documento.

LIME, ceases seee 2 Be SET LOM eccccccsenseeenceene

irdo Bémmandini Barred=
‘Noterio de Lima

